                                           UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF OREGON

In re                                                ) Case No. 18-32265-tmb11
Aspen Lakes Golf Course, LLC                         )
Aspen Investments, LLC, and                          ) NOTICE OF MOTION FOR
Wildhorse Meadows, LLC                               ) RELIEF FROM AUTOMATIC
                                                     ) STAY IN A CHAPTER 11/12 CASE,
Debtor(s)                                            ) AND OF HEARING THEREON

YOU ARE NOTIFIED THAT:

1.    A motion was filed by Lewis Hanson and Company, Inc.                                                     for relief from the
      automatic stay protecting the debtor(s) and debtor's property, as provided by 11 USC §362.

2.    The name and address of the moving party's attorney (or moving party, if no attorney) are:
      Saalfeld Griggs PC, Attn: Erich M. Paetsch, 250 Church Street SE, Suite 200, Salem, OR 97301


3.    If you wish to resist the motion you must, within 14 days of the service date shown below, file a written response with the
      Clerk of the Bankruptcy Court and, if served in paper, a certificate showing a copy of the response has been served on
      the moving party's attorney.

4.    Contents of Response. A response must state the facts upon which relief from the automatic stay is resisted. See Local
      Form 720.50 for details.

5.    If you file a timely Response:

      A Hearing on the motion will be held as follows:

         Date: 11/01/18                Time: 10:30 a.m.

         Location:
                     •[g]
                      G

                      G
                            Courtroom #         ,

                            Telephone Hearing [NOTE: See LBF 888, Telephone Hearing Requirements]
                            Call In Number:            (888) 684-8852
                            Access Code:               G 4950985 for Judge Trish M. Brown (tmb)
                                                      lgj
                                                             •
                                                       G 5870400 for Judge David W. Hercher (dwh)
                                                             •
                                                       G 1238244 for Judge Peter C. McKittrick (pcm)
                                                             •
                                                       G 3388495 for Judge Thomas M. Renn (tmr)
                                                             •
                                                       G Other

     NO TESTIMONY will be taken at the hearing.

6. If a timely response is not filed, then either:

     a. The court may sign an ex parte order, submitted by the moving party, granting relief from the stay;
or b. The stay will expire under the terms of 11 USC §362(e) 30 days after the motion was filed.

                      CLERK, U.S. BANKRUPTCY COURT
                      (If filing in paper and if the 5-digit portion of the Case No. begins with "3" or "4", mail to 1001 SW 5th Ave.
                      #700, Portland OR 97204. If it begins with "6" or "7", mail to 405 E 8th Ave #2600, Eugene OR 97401)

I certify that on 10/03/18 copies of (1) this Notice, (2) Local Form 720.50 if this Notice was served on paper, (3) Local Form
888 if this Notice was served on paper and a Telephone Hearing will be held, and (4) the Motion were served on the
Debtor(s), U.S. Trustee, and on the following parties, if any: Trustee, Creditors' Committee Chairperson, and their respective
attorneys.

                                                                                /s/ Erich M. Paetsch, OSB #993350
                                                                                Signature of Moving Party or Attorney

1124 (8/28/17)


                                 Case 18-32265-tmb11              Doc 137        Filed 10/03/18
                          RELIEF FROM AUTOMATIC AND CODEBTOR STAY PROCEDURES


I.   Filing Fee and Motion -The moving party must pay the filing fee if the motion is for relief from the stay of 11 USC §362(a),
     and file a written motion:

     a. If it relates to debtor relief in a chapter 7 or 13 case, use Local Form 720.80.

     b. Otherwise, by preparing a unique motion which states:
        ( 1) The present balance owing to the moving party excluding any precomputed interest or other unearned charges;
        (2) The date upon which the debt was incurred;
        (3) Whether the moving party holds a security interest or lien upon the debtor's property;
        (4) The nature of the security interest or lien, the date upon which the security interest or lien was obtained, and if
               applicable, the date upon which the security interest or lien was perfected;
        (5) A description of the collateral sufficient for identification (e.g., street address);
        (6) The fair market value of the collateral;
        (7) A description of, and the amounts due upon, any other security interest or liens which have priority over that of the
               moving party;
        (8) Whether the debtor is in default and, if so, the number of defaulted installments and the total sums in default;
        (9) The subsection of §362( d) under which relief is requested; and
        ( I 0) Any other facts which are relevant in determining whether relief should be granted.

2.   Notice of Motion - The moving party must choose between, and completely fill out:

     a. Chapter 7 & 13 cases including chapter 13 codebtor stay: Use Local Fonn 720.

     b. Chapter 11 & 12 cases: Use Local Form 1124. You must obtain the date, time and location of hearing from the court before
        service.

     c. Chapter 12 codebtor relief. Use Local Form 1220.

3.   Service of Motion and Notice of Motion -The moving party must serve the motion and notice of motion on all parties named
     m the certltlcate of service on the form. In chapter 11 & 12 cases, this service must be made within 2 busmess days of
     obtaining a hearing date, except if chapter 12 codebtor relief is sought.

4.   Filing of Motion and Notice with Clerk's Office - The moving party must file the motion and notice of motion with the clerk
     of court on the day that the mohon and nohce are served.

5.   Reseionse -To resist the motion, a party must file a written response stating the specific facts upon which the motion is resisted
     wn m 14 days of the notice of motion's service date. The response must be filed as follows:

     a. Chapter 7 & 13 cases, including chapter 13 codebtor relief - The response must be completed in the "Response" portions
        of the original motion and filed with a Notice of Hearing on Local Fonn 721. Information about obtaining a hearing date
        is available on Local Fonn 721.

     b. Chapter 11 & 12 cases - The response must be filed with a certificate of service.

     c. Chapter 12 codebtor relief-The response must be filed with a notice of hearing on Local Fonn 1220.5. The notice must be
        served within 2 business days of obtaining the hearing date from the court.
6 - Failure to Respond/Object or Serve Notice of Hearing - If a timely response and notice of hearing, if applicable, are not filed,
     then:

     a. The Court may sign an ex parte order, submitted by the moving party, granting the relief; or

     b. The automatic stay will either ( 1) expire 30 days after the motion was filed [per 11 USC §362( e) ], or (2) expire 20 days after
        a motion for codebtor relief is filed in chapter 12 & 13 cases [per 11 USC §120l(d) & §130l(d)].
7·   Orders/Stipulations - If necessary, a proposed order for relief from debtor stay in chapter 7 and 12 cases, and for debtor and
     codebtor rehef m chapter 13 cases, musf be submitted using Local Fonn 720.90 (Order Re: Relief from Stay).



720.50 (12/1/2017)

                                  Case 18-32265-tmb11               Doc 137       Filed 10/03/18
                        TELEPHONE HEARING REQUIREMENTS

1.    You must call in and connect to the telephone hearing line or personally appear in the
      judge's courtroom no later than your scheduled hearing time. The court will not call
      you.

2.    You may be asked to call again from another phone if your connection is weak or
      creates static or disruptive noise.

3.    Please mute your phone when you are not speaking. If you do not have a mute
      function on your phone, press *6 to mute and *6 again to unmute if you need to speak.
      Do not put the court on hold if it will result in music or other noise. If available, set the
      phone to "Do Not Disturb" so it will not ring during the hearing.

4.    When it is time for you to speak, take your phone off the "speaker" option or headset
      to minimize background noise and improve sound quality. Position the telephone to
      minimize paper rustling. Do not use a keyboard or talk with others in the room. Be
      aware that telephone hearings may be amplified throughout the courtroom.

5.    Do not announce your presence until the court calls your case. Simply stay on the line,
      even if there is only silence, until the judge starts the hearings, and then continue to
      listen quietly until your case is called.

6.    Whenever speaking, first identify yourself. When the court calls your case, it's helpful
      if the moving party speaks first to avoid multiple parties speaking at the same time.

7.    Be on time. The judge may handle late calls the same as a late appearance in the
      courtroom.


                                                                   Clerk, U.S. Bankruptcy Court




888 (12/1/13)



                   Case 18-32265-tmb11          Doc 137      Filed 10/03/18
Erich M. Paetsch, OSB No. 993350
epaetsch@sglaw.com
Saalfeld Griggs PC
P.O. Box 470
Salem, OR 97308–0470
Phone: (503) 399-1070
Fax: (503) 371-2927
Attorney for Creditor Lewis Hanson and Company, Inc.,


                                  UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF OREGON


In re                                                      CASE NOS.: 18-32265-TMB11 (LEAD CASE)
                                                                       18-32266-TMB11
ASPEN LAKES GOLF COURSE, LLC,                                          18-32267-TMB11

ASPEN INVESTMENTS, LLC, AND                                JOINTLY ADMINISTERED UNDER CASE NO.:
                                                                     18-32265-TMB11
WILDHORSE MEADOWS, LLC,

Debtors.                                                  CREDITOR LEWIS HANSON AND COMPANY,
                                                             INC.’S MOTION FOR RELIEF FROM
                                                                     AUTOMATIC STAY



         Creditor Lewis Hanson and Company, Inc. (“Lewis Hanson”) hereby moves for an Order

Granting Relief from the automatic stay under 11 U.S.C. §362(a) & (d) against Debtors ASPEN

LAKES GOLF COURSE, LLC, ASPEN INVESTMENTS, LLC, And WILDHORSE MEADOWS, LLC

(collectively, “DIP”) as provided herein. Lewis Hanson seeks relief from stay for the purpose of

continuing the foreclosure of certain real property that is not property of the estate and is not

property owned by the DIP.

                                      BRIEF STATEMENT OF FACTS

         On or about June 6, 2018, Lewis Hanson initiated two non-judicial foreclosure actions

relevant to this Motion. First, Lewis Hanson caused a Notice of Default and Election to Sell

certain commercial real property (“Hwy. 126 Notice”) commonly known as 17204 Highway 126,
PAGE 1 – CREDITOR LEWIS HANSON AND COMPANY, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
                                        SAALFELD GRIGGS PC
                                              LAWYERS
                 PO BOX 470 SALEM OR 97308-0470 TEL: (503) 399-1070 FAX: (503) 371-2927
4844-2843-8132, v. 1
                       Case 18-32265-tmb11             Doc 137       Filed 10/03/18
Sisters, OR 97759 and legally described as “Lots Four (4), Five (5), Six (6) and Seven (7), in

Section Six (6), Township Fifteen (15) South, Range Eleven (11), East of the Willamette

Meridian, Deschutes County, Oregon” and identified as Property Tax Account Nos.: 133931,

253550 &133932 (“Hwy. 126 Real Property”). The Hwy. 126 Real Property is owned by Keith

Cyrus and Connie Cyrus, also known as Conida E. Cyrus, as tenants by the entirety. Keith and

Connie Cyrus granted the Hwy. 126 Real Property to Lewis Hanson under that certain trust deed

dated November 2, 2009 and further described in the Hwy. 126 Notice (“Hwy. 126 Trust

Deed”). The Hwy. 126 Trust Deed contains, among other provisions, a Cross-Collateralization

covenant that provides that the Hwy. 126 Trust Deed secures all obligations, debts, and

liabilities, including interest, of Keith Cyrus and Connie Cyrus to Lewis Hanson.

         The Hwy. 126 Trust Deed secures a certain Promissory Note owing by Keith and Connie

Cyrus to Lewis Hanson dated on or about November 2, 2009 (“Hwy. 126 Promissory Note”).

The indebtedness owing upon the Hwy. 126 Promissory Note, as of May 19, 2018, totals

$841,590.77, which amount includes principal of $464,991.43, accrued interest $343,551.16, late

charges of $31,972.50, and attorney fees of $1,075.68, together with all other amounts

recoverable by Lewis Hanson upon the Hwy. 126 Trust Deed. The combined tax assessed value

for the Hwy. 126 Real Property is $143,978.00. Lewis Hanson initiated non-judicial foreclosure

of the Hwy. 126 Trust Deed based on Keith and Connie Cyrus’s multiple payment defaults under

the loan and Hwy. 126 Trust Deed. As of May 19, 2018, Keith and Connie Cyrus had defaulted

upon 68 payment installments, resulting in a total default of $376,599.34, which amount includes

accrued interest, late charges and attorney fees.

         A true and correct copy of the Hwy. 126 Notice, Hwy. 126 Trust Deed and Hwy. 126

Promissory Note are attached hereto as Exhibit A, Exhibit B, and Exhibit C respectively, and are

PAGE 2 – CREDITOR LEWIS HANSON AND COMPANY, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
                                        SAALFELD GRIGGS PC
                                              LAWYERS
                 PO BOX 470 SALEM OR 97308-0470 TEL: (503) 399-1070 FAX: (503) 371-2927
4844-2843-8132, v. 1
                       Case 18-32265-tmb11             Doc 137       Filed 10/03/18
fully incorporated herein by this reference. There are no other lien holders upon the Hwy. 126

Real Property based on Lewis Hanson’s information.

         Second, Lewis Hanson caused a certain Notice of Default and Election to Sell certain

commercial real property (“Jordan and Golden Notice”) commonly known as 16850 Jordan

Road, and 17037, 16947, 16827, Sisters, OR 97759, and legally described on the attached Legal

Description fully incorporated herein by this reference (“Jordan and Golden Real Property”).

The Jordan and Golden Real Property is comprised of two separate parcels: Parcel 1 and Parcel

2. Parcel 1 is owned by O. Keith Cyrus and Connie Cyrus, as tenants by the entirety. Parcel 2 is

owned by Matthew K. Cyrus, O. Keith Cyrus, and Pamela K. Cyrus. O. Keith Cyrus, Connie

Cyrus, Matthew K. Cyrus, O. Keith Cyrus, and Pamela K. Cyrus granted the Jordan and Golden

Real Property to Lewis Hanson under that certain trust deed further described in the Jordan and

Golden Notice (“Jordan and Golden Trust Deed”). The Jordan and Golden Trust Deed contains,

among other provisions, a Cross-Collateralization provision that provides that the Jordan and

Golden Trust Deed secures all obligations, debts, and liabilities, including interest, of O. Keith

Cyrus, Connie Cyrus, Matthew K. Cyrus, and Pamela K. Cyrus to Lewis Hanson.

         The Jordan and Golden Trust Deed secures a certain Promissory Note owing by O. Keith

Cyrus, Connie Cyrus, Matthew K. Cyrus, and Pamela K. Cyrus to Lewis Hanson dated on or

about July 21, 2008 (“Jordan and Golden Promissory Note”). The indebtedness owing upon the

Jordan and Golden Promissory Note, as of May 19, 2018, totals $788,017.96, which amount

includes principal of $441,717.46, accrued interest $311,226.76, late charges of $31,027.50, and

attorney fees of $4,046.24, together with all other amounts recoverable by Lewis Hanson upon

the Jordan and Golden Trust Deed. The combined tax assessed value for the Jordan and Golden

Real Property is $1,037,004.00. Lewis Hanson initiated non-judicial foreclosure of the Jordan

PAGE 3 – CREDITOR LEWIS HANSON AND COMPANY, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
                                        SAALFELD GRIGGS PC
                                              LAWYERS
                 PO BOX 470 SALEM OR 97308-0470 TEL: (503) 399-1070 FAX: (503) 371-2927
4844-2843-8132, v. 1
                       Case 18-32265-tmb11             Doc 137       Filed 10/03/18
and Golden Trust Deed based on O. Keith Cyrus, Connie Cyrus, Matthew K. Cyrus, and Pamela

K. Cyrus’s multiple payment defaults under the loan and Jordan and Golden Trust Deed. As of

May 19, 2018, O. Keith Cyrus, Connie Cyrus, Matthew K. Cyrus, and Pamela K. Cyrus had

defaulted upon 81 payment installments, resulting in a default in the total sum of $346,300.50,

which amount includes accrued interest, late charges and attorney fees.

         A true and correct copy of the Jordan and Golden Notice, Jordan and Golden Trust Deed

and Jordan and Golden Promissory Note are attached hereto as Exhibit D, Exhibit E, and

Exhibit F respectively, and are fully incorporated herein by this reference.

         On information and belief, the names of the parties holding an additional lien upon the

Jordan and Golden Real Property is Selco Community Credit Union. Attached hereto as Exhibit

G is Page 10 of a Trustee’s Sale Guarantee identifying the Selco Community Credit Union lien

information.

         Though the Hwy. 126 Trust Deed and the Jordan and Golden Trust Deed both contain

cross-collateralization provisions, none of the borrowers or grantors under either the Hwy. 126

Trust Deed or the Jordan and Golden Trust Deed are debtors in the above-referenced case, are

DIP, or are co-debtors of DIP. Lewis Hanson is not currently foreclosing any other trust deeds

granted by DIP or any of the grantors under the Hwy. 126 Trust Deed or the Jordan and Golden

Trust Deed except for the Hwy. 126 Trust Deed and the Jordan and Golden Trust Deed.

         Lewis Hanson is also the beneficiary and holder of that certain Blanket Deed of Trust

dated March 20, 2009 and relating to several parcels of real property described further therein,

granted as security for repayment of several promissory notes described further therein, and

granted by several grantors as further described therein (“Blanket Deed of Trust”). The Blanket

Deed of Trust includes, without limitation, a promissory note and deed of trust granted by Aspen

PAGE 4 – CREDITOR LEWIS HANSON AND COMPANY, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
                                        SAALFELD GRIGGS PC
                                              LAWYERS
                 PO BOX 470 SALEM OR 97308-0470 TEL: (503) 399-1070 FAX: (503) 371-2927
4844-2843-8132, v. 1
                       Case 18-32265-tmb11             Doc 137       Filed 10/03/18
Investments, LLC relating to a certain parcel of real property identified in the Blanket Deed of

Trust as “Parcel 7” and legally described in the Blanket Deed of Trust. The Blanket Deed of

Trust also includes, without limitation, the Jordan and Golden Promissory Note and the Jordan

and Golden Deed of Trust. The Blanket Deed of Trust also contains a Cross-Collateralization

covenant that provides that the Blanket Deed of Trust secures all obligations, debts, and

liabilities, including interest, of all of the grantors under the Blanket Deed of Trust to Lewis

Hanson. A true and correct copy of the Blanket Deed of Trust is attached hereto as Exhibit H

and fully incorporated herein by this reference.

                                        POINTS AND AUTHORITIES

         This Court should grant Lewis Hanson’s Motion for Relief from Automatic Stay because

the Hwy. 126 Real Property and the Jordan and Golden Real Property are not properties owned

by the DIP or properties of the estate under 11 U.S.C. §541, and as such are not subject to the

automatic stay provided for under 11 U.S.C. §362. Lewis Hanson has not initiated foreclosure

upon any real property that is property of the estate and/or that is owned by the DIP. The

automatic stay does not apply to any of the borrowers or grantors under either the Hwy. 126

Trust Deed or the Jordan and Golden Trust Deed, including, without limitation, under any cross-

collateralization provision contained in such trust deed, because none of the borrowers or

grantors under either the Hwy. 126 Trust Deed or the Jordan and Golden Trust Deed are debtors

in this case, are DIP, or are co-debtors of DIP.

         Moreover, nothing in the Blanket Deed of Trust changes the fact that Lewis Hanson’s

two foreclosures involve non-debtor and non-DIP grantors and relate to real property that is not

owned by DIP and is not property of the DIP’s bankruptcy estate. The cross-collateralization

provision in the Blanket Deed of Trust does not create any interest of the DIP in the Hwy. 126

PAGE 5 – CREDITOR LEWIS HANSON AND COMPANY, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
                                        SAALFELD GRIGGS PC
                                              LAWYERS
                 PO BOX 470 SALEM OR 97308-0470 TEL: (503) 399-1070 FAX: (503) 371-2927
4844-2843-8132, v. 1
                       Case 18-32265-tmb11             Doc 137       Filed 10/03/18
Real Property or the Jordan and Golden Real Property. The Blanket Deed of Trust does not

include the Hwy. 126 Promissory Note or the Hwy. 126 Trust Deed at all. In addition, the

Blanket Deed of Trust does not grant any interest in the Jordan and Golden Real Property to DIP.

Importantly, Lewis Hanson is not asking for relief from stay to foreclose the Blanket Deed of

Trust, and the only properties impacted by Lewis Hanson’s two current foreclosures are not

owned by DIP and are not property of the DIP’s bankruptcy estate. As such, the fact that the

Blanket Deed of Trust incorporates the Jordan and Golden Trust Deed and the Jordan and

Golden Real Property has no impact on this Motion.

         As such, Lewis Hanson is entitled to an Order granting Lewis Hanson relief from DIP’s

automatic stay to continue the non-judicial foreclosure sales of the Hwy. 126 Real Property and

the Jordan and Golden Real Property pursuant to the terms of the Hwy. 126 Trust Deed, the

Jordan and Golden Trust Deed and applicable law.

                                               CONCLUSION

         Lewis Hanson is entitled to relief from automatic stay to continue pursuing foreclosure

proceedings against the Hwy. 126 Real Property and the Jordan and Golden Real Property.

         Dated this 3rd day of October, 2018.
                                                         SAALFELD GRIGGS PC


                                                         By    /s/ Erich M. Paetsch
                                                               Erich M. Paetsch, OSB No. 993350
                                                         :
                                                               epaetsch@sglaw.com
                                                               Of Attorneys for Creditor Lewis Hanson
                                                               and Company, Inc.




PAGE 6 – CREDITOR LEWIS HANSON AND COMPANY, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
                                        SAALFELD GRIGGS PC
                                              LAWYERS
                 PO BOX 470 SALEM OR 97308-0470 TEL: (503) 399-1070 FAX: (503) 371-2927
4844-2843-8132, v. 1
                       Case 18-32265-tmb11             Doc 137       Filed 10/03/18
                                              Exhibit A
                        Legal Description of Jordan and Golden Real Property



PARCEL ONE:

The North Half (N½) of Section Thirteen (13) all in Township Fifteen (15) South, Range Ten
(10), East of the Willamette Meridian, Deschutes County, Oregon,

EXCEPTING THEREFROM a portion of the Southwest Quarter of the Northwest Quarter
(SW¼NW¼) of Section Thirteen (13), described as follows:

Beginning at a point on the Section line between Sections Thirteen (13) and Fourteen (14), South
0°38’54” East, 1581.85 feet from the Northwest corner of Section 13 and running thence South
0°38’54” East, 361.5 feet; thence South 67°48’54” East, 361.5 feet; thence North 0°38’54” West,
361.5 feet to the South side of Jordan Road; thence North 67°48’54” West, 361.5 feet along the
South side of Jordan Road to the point of beginning.

ALSO EXCPETING THEREFROM that portion lying within the right of way of Cloverdale
Road, Slayton Road and Jordan Road.

PARCEL TWO:

Lots One Hundred One (101), One Hundred Six (106), One Hundred Sixteen (116) and One
Hundred Seventeen (117), GOLF COURSE ESTATES AT ASPEN LAKES PHASE 4, recorded
December 3, 2004, in Cabinet G, Page 543, Deschutes County, Oregon.




PAGE 7 – CREDITOR LEWIS HANSON AND COMPANY, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
                                        SAALFELD GRIGGS PC
                                              LAWYERS
                 PO BOX 470 SALEM OR 97308-0470 TEL: (503) 399-1070 FAX: (503) 371-2927
4844-2843-8132, v. 1
                       Case 18-32265-tmb11             Doc 137       Filed 10/03/18
                                                                 Deschutes County Official Records            2018-023278
  '20~2if c"tv'\
AFTER RECORDING RETURN To:
                                                                 :i~FBN                            06/06/201812:12:00 PM
                                                                 S25.00 $11.00 $10.00 $61.00 $6.00               $113.00
Erich M. Paetsch, OSB 993350
                                                                  1 Nancy Blankenship, ecumy Clerk fer Deschutes County. Oregon.
Saalfeld Griggs PC                                                certify that tho Instrument ldenUlled herein was recorded In the Clerk

P. 0. Box470                                                      records.       Nancy Blankenship - County Clerk
Salem, Oregon 97308-0470
Telephone: (503) 399-1070


                                         NOTICE OF DEFAULT AND ELECTION TO SELL

        On information and belief, the Trust Deed described herein Is a Commercial Trust Deed, and Is
therefore not subject to the requirements of a Residential Trust Deed as defined in ORS 86.705(6) on
the date of recordation. This Notice of Default Is not subject to the mandatory mediation
requirement s appllcable to residential trust deeds being foredosed In Oregon after July 11, 2012.

        Reference is made to that certain Deed of Trust [hereinafter "Trust Deed") made by Keith Cyrus
and Connie Cyrus also known as Conida E. Cyrus, as tenants by the entirety, as Grantors, to James H.
Jordan, Attorney, as Trustee, in favor of Lewis Hanson and Company, Inc., Trustee for the Cyrus Parcels 5
& 6 Loan, as Beneficiary, dated November 2, 2009, recorded November 4, 2009, in the mortgage records
of Deschutes County, Oregon as Document No. 2009-46734, and covering the following described real
property situated in the above-mentioned county and state, to wit:

                       Lots Four (4), Five (5), Six (6) and Seven (7), in Section Six (6), Township
                       Fifteen (15) South, Range Eleven (11), East of the Willamette Meridian,
                       Deschutes County, Oregon.

                       Property Tax Account Nos.:       133931, 253550 & 133932.

         Real property or its address is commonly known as 17204 Highway 126, Sisters, OR 97759 (the
~'Real Property'). Note that located on the Real Property may be one or more manufactured structures
or mobile homes. Unless these Improvements have been formally made a part of the Real Property,
under Oregon law they are excluded from the Real Property and not part of this foreclosure.

        The undersigned hereby disclaims anv liability for              any incorrectness of the above-described
street address or other common designation.

        The undersigned as successor trustee hereby certifies that no assignments of the Trust Deed by
the Trustee or by the Beneficiary and no appointments of a successor trustee have been made except as
recorded in the mortgage records of the county or counties in which the above-described Real Property
is situated together with appointing Saalfeld Griggs PC as the current successor trustee; further, that no
action has been instituted to recover the debt, or any part thereof, now remaining secured by the Trust
Deed, or, if such action has been instituted, such action has been dismissed except as permitted by ORS
86.752(7).

        There is a default by the Granters or other person owing an oblfgatfon, the performance of
which is secured by the Trust Deed, or by the successor in interest, with respect to provisions therein
which authorize sale in the event of default of such provision; the default for which foreclosure is made
is Grantors' failure to pay when due the following sums:



NOTICE OF DEFAULT (CYRUS PARCElS 5 ANO 6 LOAN}
                                                                                                                                           1
4841-3683·2857,   V.   1                                                                         t') 20l8 SG"1w. All Rights Resen,ed.




                           Case 18-32265-tmb11              Doc 137            Filed 10/03/18                                                    Exhibit A
                                                                                                                                               Page 1 of 5
          Cyrus Parcels S and 6 Loan:

        Grantors' failure to make full regular monthly payments as of October 4, 2012 and each month
thereafter pursuant to the terms of the Trust Deed securing that certain Promissory Note dated
November 2, 2009 and referenced therein ("Promissory Note'') and the supporting Related Documents
as defined in the Trust Deed;

        Grantors are further in default for failure to timely pay when due property taxes due and owing
to the Deschutes County Tax Collector upon the Real Property, as required in the Trust Deed, for the
following:

                   Account No. 133931: tax years 2016-2017, totaling $1,708.40, as of November
                   20, 2017;

                   Account No. 253550: tax years 2016-2017, totaling $299.53, as of November 20,
                   2017; and

                   Account No. 133932: tax years 2016-2017, totaling $245.26, as of November 20,
                   2017.

        The existing payment defaults consist of a failure to timely make full regular monthly payments
and the current payment default amounts owing upon the Promissory Note, as of May 19, 2018, are:

          Outstanding (INTEREST) payment balance:        $343,551.16
          Late charges:                                  $ 31,972.50
          Attorney Fees:                                 $ 1,075.68
          Total:                                         $376,599.34

        By reason of these defaults, the current Beneficiary has and does hereby declare all sums owing
on the Promissory Note secured by the Trust Deed immediately due and payable, those sums being the
following, to wit:

         Principal Balance:                              $464,991.43
         Accrued Interest:                               $343,551.16
         Late Charges:                                   $ 31,972.50
         Attorney Fees:                                  $ 1,075.68
         Total:                                          $841,590. n•

         *Total does not include accrued interest at the rate of $180.83 per diem from May 20, 2018
until paid, additional late charges, expenditures, or trustee fees, and attorney fees and costs. A total
payoff amount as of a specific date is available upon written request to the successor trustee.

        The Beneficiary under the Promissory Note and Deed of Trust has informed the trustee that
both are commercial in nature and were obtained for investment purposes.

         Notice hereby is given that the current beneficiary and successor trustee, by reason of the
default(s), have elected and do hereby elect to foreclose the Trust Deed by advertisement and sale



NOTICE OF DEFAULT (Cvaus PARCElS SAND 6 LOAN}
                                                                                                              2
4841-3683-2857. V. 1                                                         0 ZOJB SGLaw. All Rights Resfflled.




                       Case 18-32265-tmb11           Doc 137      Filed 10/03/18                                     Exhibit A
                                                                                                                   Page 2 of 5
pursuant to ORS 86.705 to 86.990, and to cause to be sold at public auction to the highest bidder for
cash the interest in the Real Property without warranty, express or implied, which the Grantors had, or
had the power to convey, at the time of the execution by Grantors of the Trust Deed, together with any
interest the Grantors or Grantors' successor in interest acquired after the execution of the Trust Deed,
to satisfy the Note secured by the Trust Deed and the expenses of the sale, including the compensation
of the successor trustee as provided by law, and the reasonable fees of successor trustee's attorneys.

         The sale will be held at the hour of 10:15 a.m. in accord with the standard of time established by
ORS 187.110 on FRIDAY, OCTOBER 12, 2018 at the following place: at the Front Entrance of the
Deschutes County Courthouse, 1100 NW Bond Street, in the City of Bend, County of Deschutes, State of
Oregon, which is the hour, date and place last set for the foreclosure sale. The successor trustee intends
to foreclose upon the Real Property described above.

         Notice is further given that any person named in ORS 86.778 has the right, at any time not later
than five days before the date last set for the foreclosure sale, to have this foreclosure proceeding
dismissed and the Trust Deed reinstated by paying the entire amount then due (other than such portion
of the principal as would not then be due had no default occurred), together with costs, expenditures,
trustee's fees and attorney fees and costs, and by curing any other default(s) complained of in this
Notice of Default, that is capable of being cured by tendering the performance required under the Note
or Trust Deed.

        Finally, notice is hereby given that without limiting the trustee's disclaimer of representations or
warranties, Oregon law requires the trustee to state in this notice that some residential property sold at
a trustee's sale may have been used in manufacturing methamphetamines, the chemical components of
which are known to be toxic. Prospective purchasers of residential property should be aware of this
potential danger before deciding to place a bid for this property at the trustee's sale.

        Other than as shown of record, neither the current beneficiary nor the successor trustee has any
actual notice of any person having or claiming to have any lien upon or interest in the Real Property
subsequent to the interest of the successor trustee in the Trust Deed, or of any successor in Interest to
the Grantors or of any lessee or other person in possession of or occupying the property, except:

                                                          ...
Keith Cyrus aka Omer Keith Cyrus                                                             Granters
17204 Highway 126
Sisters, OR 97759

Conida E. Cyrus aka Connie Cyrus                                                             Grantors
17204 Highway 126
Sisters, OR 97759

Occupant(s)                                                                                  Occupant(s)
17204 Highway 126
Sisters, OR 97759




NOTICE OF DEFAULT (CYRUS PARCELS 5 AND 6 LOAN)
                                                                                                                   3
4841-3683-2857.                                                                11:> 1018 SGLow. All Rlght5 Res.tiled.
                  V.   1



                           Case 18-32265-tmb11       Doc 137       Filed 10/03/18                                         Exhibit A
                                                                                                                        Page 3 of 5
 Aspen Lakes Golf Course, L.L.C.                                                           Lessee
 16900 Aspen Lakes Drive
 Sisters, OR 97759

 Aspen Lakes Golf Course, LLC.
 c/o Matt K. Cyrus, Registered Agent
 16900 Aspen Lakes Drive
 Sisters, OR 9nS9

Howard M. Levine
Sussman Shank LLP
1000 SW Broadway, Suite 1400
P.ortland, OR 97205

Mountain Valley Arena, LLC
68020 Cloverdale Road
Sisters, OR 97759

Mountain Valley Arena, LLC
51484 Ash Road
La Pine, OR 97739

Mountain Valley Arena, LLC
Attn: Steven K. Chappell, Registered Agent
716 NW Harriman
Bend, OR 9n01

Alvie M. Coffman
1601 SW Reindeer Avenue
Redmond, OR 977S

Berlie E. Coffman
735 NW Greenwood Avenue, Space 17
Redmond, OR 97756

                                                                             ··-·--

         Pursuant to ORS 86.786, not later than 15 days before the sale date specified herein, the trustee
shall provide a statement of information upon receipt of a written request from any interested party.
        In construing this notice, the singular includes the plural, the word "Grantors" includes any
successor in interest to the Grantors as well as any other person owing an obligation, the performance
of which is secured by the Trust Deed, and the words "Trustee" and "Beneficiary" include their
respective successors in interest, if any.




NOTICE OF DEFAULT(CVRUS PARCElS 5 AN06 loANJ
                                                                                                              4
4841-368~2857 . V. 1                                                          0 201.B SGtaw. All Righi$ Reurved.




                       Case 18-32265-tmb11          Doc 137        Filed 10/03/18                                    Exhibit A
                                                                                                                   Page 4 of 5
          The mailing address for the successor trustee, as referenced herein, is as follows:

                   Erich M. Paetsch, OSB 993350, Vice President of Successor Trustee
                   SaalfeJd Griggs, P.C, Successor Trustee
                       P.O. Box470
                   Salem, OR 97308-0470
                   Trustee's Telephone Number: 503-399-1070

          DATED: This     5 ~day of June, 2018.
                                                           SAALFELD GRIGGS PC, SUCCESSOR TRUSTEE




                                                              . 1ch M. Paetsch, OSB 993350
                                                           Its: Vice President

          STATE OF OREGON, County of Marion) ss.

          This instrument was acknowledged before me on thd.av of June, 2018, by Erich M.
Paetsch, Vice President for Saatfeld Griggs, P.C., Successor Trustee.




                         OFFICIAL STAMP
                        KRISTA LYNN TATE
                NOTARY PUBLIC • OREGON
                 COMMISSION NO. 941959
         MV COMMISSION EXPIRES AUGUST 19, 2019




NOTICE OF DEFAULT (CYRUS PARCELS 5 ANO 6 loAN}
                                                                                                                 s
                                                                                0 ZOl8 SGl.aw. All Right:$ Re&erwd.
4841-3683-2857, v. 1




                         Case 18-32265-tmb11          Doc 137        Filed 10/03/18                                     Exhibit A
                                                                                                                      Page 5 of 5
                                                     5    n..,                       -
                                                                         DESCHUTES COUNTY OFFICIAL RECORDS
RECORDATION REQUES'fE.D BY:                                              NANCY BLANKENSHIP, COUNTY CLERK


WHEN RECORDED MAIL TO:
                                                                        HIii iii   m1111111111 ~ 111111111111111 II m
                                                                        0Bl98033211901487340181188 11/04/2009 t1 :25: 07
                                                                                                                                              *
                                                                                                                                               153 00
                                                                                                                                                  '
                                                                                                                                                    AM
                                                                        N-DT Cntc1 Stn=1 BECKEYN
Lewis Hanson nnd Compnny, Inc.
P. 0. Box 766
                                                                        $90.00 $11.00 $20.00 $10.00 $&.00 $16.00
Albany OR 9732 J

SEND TAX NOTICES TO:

Lewis Hnnson nnd Company, Inc.
P. 0. Box 766
Albany OR 97321

                                                          DEED OF TRUST
                                                                  ,.,                                                                 **
          THIS DEED OF TRUST is dated. NOVEMBER ~                          • 2009 between, KEITH CYRUS nnd CONNIE CYRUS. ns
tenants by the entiretv nnd q(/1:A'QJS/f/..fl'l/P/CP/, whose address J6900 ASPEN LAKES DRIVE. SISTERS, OR 97759 ("Granter'');
LEWIS HANSON AND COMPANY. INC•• TRUSTEE FOR CYRUS PARCELS 5 & 6 LOAN. whose address is P. 0. BOX 766.
ALBANY OR 97321 (referred to below sometimes ns "Lender'' and sometimes ns ''Bcneficiary1'); and JAMES H. JORDAN. Attorney,
whose address is P.O. BOX 983, ALBANY OR 97321 (referred lo below ns "Trustee"). ffalso known as Canida E. Cyrus**

CONVEYANCE AND GRANT. For valuable consideration, represented in d1e Note dated, NOVEMBER                           b 2009, in the
original principal amount of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500.000.00}. from Borrower to Lender,
Grantor conveys to Trustee for the benefit of Lender as Beneficiary all of Grnntor's right, title. nnd interest in and lo the following
described renl property, together with all existing or subsequently erected or affixed buildings, improvements and fLxtures; all
easements, rights of way, and appurtenances, all water rights nnd ditch rights (including stock in utilities with ditch or irrigation
rights); and nil other rights. royalties and profits relating to the real property, including without limitation all minerals. oilt gas.
geothermal and similar materials, (the "Real Property"} localed in DESCHt:rrES County, State of Oregon; described as follows:

          Lots Four (4). Five (5). Six (6) and Seven (7), in Section Six (6), Township Fifteen (15} South, Rnnge Eleven (11),
          East of the Willamette Meridian, Deschutes County, Oregon.

The Renl Property or its address is commonly known as •17204-Hiimiwy 126, Sistei:S,~OR-97759 .

CROSS-COLLATERALIZATION. In addition to the Note, this Deed of Trust secures all obligations, debts and liabilities, plus
interest thereon, of Borrower to Lender, or any one or more of them, as well as all claims by Lender agninsl Borrower or any one or
more oflhem, whether now existing or hereafter arising, whether related or unrelated to the purpose oflhe Note, whether voluntary or
otherwise, whether due or not due, direct or indirect, dctennined or undetermined, nbsolule or contingent, liquidated or unliquidnted
whether Borrower or Granter may be liable individually or jointly with others, whether obligated as guarantor, surety, occommodation
party or otherwise, and whether recovery upon such amounts may be or hereafter may become barred by any statute oflimitations, and
whether the obligation to repay such amounts may be or hereafter may become otherwise unenforceable.

Grantor presently assigns to Lender (also known as Beneficiary in this Deed of Trust) nil of Grantor's right, title, and interest in and to
all present nnd future leases of the Property and all rents from the Property. In addition, Granter grants to Lender a Unifonn
Commercial Code security interest in the Personal Properly and Rents.

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE
RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PA VMENT OF THE INDEBTEDNESS AND (B)
PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE, THE RELATED DOCUMENTS,AND THIS
DEED OF TRUST. THIS DEED OF TRUST IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:
GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this Deed of Trust is executed at
Borrower's request and notnt the request of Lender; (b) Grantor has lhe full power, right and authority lo enter into this Deed ofTrust
and to hypothecntc the Property; (c) the provisions of this Deed of Trust do not conflict with, or result in n default under any
agreement or other instrument binding upon Gran tor and do not result in a violnlion of any lnw, regulation. court judgment, decree or


Page 1 - Deed of Trust
                                                    After recording. return to
                                                            AmenTJUe
                                                 I5 OREGON AVENUE, BEND




                          Case 18-32265-tmb11                      Doc 137           Filed 10/03/18                                              Exhibit B
                                                                                                                                              Page 1 of 13
order applicnble lo Grnnlor; (d) Granter hos estnblished adequate mcnns ofobtaining from Borrower on n continuing basis infonnntion
obouL Borrower's finnnciul condition; and (e) Lender has made no representation to Grantor about Borrower (including without
limitation the creditworthiness of Borrower).

GRANTOR'S WAIVERS. Granter wnives all rights or defenses arising by reason of any "one action'' or "anti-deficiency'' law. or
nny other lnw which mny prevent Lender from bringing any action against Granter, including a claim for deficiency to the extent
Lender is othenvisc entitled to a claim for deficiency, before or after Lender's commencement or completion ofnny foreclosure action,
either judicially or by exercise of a power of sale.

PAYMENT AND PERFORMANCE. Except ns otherwise provided in this Deed ofTrus~ Borrower shall pay to Lender nil
in.:lebtedness secured by this Deed orTrust as it becomes due, and Borrower and Grontor shall strictly perfonn oil their respective
obligations under the Note, this Deed of Trust and any and all Relnled Documents.

POSSESSION AND MAINTENANCE OF THE PROPERTY: Borrower and Granter ngree that Borrower's nnd Grantor's
possession and use of the Property shnll be governed by the following provisions:

          Possession and Use. Until U1e occurrence of nn Event ofDefoult, Grnntor may (I) remain in possession and control of the
          Property; (2) use, operate or manage the Property; (3) collect the Rents from the Property. The following provisions relate
          to the use of the Property or to other limitations on the Property. nus INSTRUMENT WILL NOT ALLOW USE OF
          THE PROPERTY DESCRJBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND
          REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE
          TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
          DEPARTMENT TO VERIFY APPROVED USES AND TO DETERMlNE ANY LIMITS ON LAWSUITS AGAINST
          FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930.

          Duty to Maintain. Grantor sh nil maintain the Property in good condition nnd promptly perfonn all repairs, replacements,
          and maintenance necessary lo preserve its value.

          Compliance With Environmental Laws. Grnntor represents and warrants to Lender that: (I) During the period of
          Grantor's ownership of the Property, there has been no use, generation, manufacture, storage, treatment, disposal, release or
          threatened release of any Hazardous Subst11nce by any person on, under, obout or from the Property; (2) Grnntor has no
          knowledge of, or reason to believe lhnt there hos been, eKcept ns previously disclosed to nnd acknowledged by Lender in
          writing, (o) ony breach or violation of any Environmental Lows, (b) uny use, generation, manufacture, storage, treatment,
          disposal, release or threatened release of any Hazardous Substance on, under, about or from the Property by any prior
          owners or occupants of the Property, or (c) nny actual or threatened litigation or claims of any kind by any person relating to
          such matters; nnd (3) except as previously disclosed to and acknowledged by Lender in writing. (a) neither Grontor nor any
          tenant, contractor, agent or other authorized user ofthe Property shall use, generate, manufacture, store, treat, dispose of or
          release any Hazardous Substance on, under, about or from the Property; and (b) nny such activity shall be conducted in
          compliance with all npplicnble federal, state, and local Jaws, regulations and ordinances, including wiU1out limitation nil
          Environmental Laws. Grnntor authorizes Lender and its agents to enter upon the Property lo make such inspections and
          tests, at Grantor's eKpensc, as Lender may deem appropriate to determine compliance ofthe Property with U1is section of
          the Deed of TrusL Any inspections or lesls made by Lender shall be for Lender's purposes only and shall not be construed
          to create any responsibility or liability on the port of Lender to Grnntor or to any other person. The representations and
          warranties contained herein are based on Grantor's due diligence in investigating the Property for Hazardous Substances.
          Grantor hereby ( J) releases and waives any future claims against Lender for indemnity or contribution in the event Grantor
          becomes Hobie for cleanup or other costs under any such laws; nnd (2) agrees to indemnify and hold hnnnless Lender
          against any and all claims, losses, liabilities. damages, penalties, and expenses which Lender may directly or indireclly
          sustain or suffer resulting from a breach of this section of the Deed of Trust or as a consequence of any use, generation,
          manufacture, storage, disposal, release or threatened release occurring prior lo Grantor's ownership or interest in the
          Property, whether or not be same wns or should have been b.11own to Grantor. The provisions of this section of the Deed of
          Trust, including the obligation lo indemnify, shall survive the payment of the indebtedness and the satisfaction and
          rcconveynncc of the Uen of this Deed of Trust and shall not be affected by Lcnder•s acquisition of any interest in the
          Property, whether by foreclosure or otherwise.

          Nuisance, Wnste. Gran tor shall not cause, conduct or permit any nuisance nor commit, pennit, or suffer any stripping ofor
          wnste on or to the Property or any portion of the Property. Without limiting the generality of the foregoing, Grnntor will
          not remove, or grant to any other party U1e right to remove, any timber, minerals (including oil and gas), coal, clay, scoria,
          soil, gravel or rock products without Lender's prior written consent.


Page 2 - Deed of Trust




                         Case 18-32265-tmb11                      Doc 137           Filed 10/03/18                                             Exhibit B
                                                                                                                                            Page 2 of 13
          Removal of Improvements. Granter shnll not demolish or remove nny improvements from the Reul Property without
          Lender's prior written consent. As n condition to the removal or any improvements, Lender may require Gran tor to make
          arrangements sntisfnctory to Lender to replace such improvements with improvements of nt lcnst equnl value.

          Lender's Right to Enter. Lender and Lender's ngents and representatives may enter upon the Renl Property nt nil
          reasonable times to attend to Lender's interests and to inspect the Renl Property for purposes of Grantor's Compliance with
          the terms and conditions of this Deed ofTrusl

          Complinncc with Governmental Requirements. Ornntor shall promptly comply with nll lows, ordinances, and
          regulations, now or hereafter in effect, ofall governmental authorities npplicnblc to the use or occupancy of the Property.
          Grnntor may contest in good faith nny such law, ordinance, or regulation and withhold compliance during nny proceeding.
          including appropriate appeals, so long as Granter has notified Lender in writing prior to doing so nnd so long os, in
          Lender's sole opinion, Lender's interests in the Property are not jeopardized. Lender may require Granlor to post adequate
          security or n surety bond, reasonably satisfactory to Lender to protect Lender's interest.

          Duty to Protect. Grnntor agrees neither to abandon nor to leave unattended the Property. Grnntor shall do all other nets, in
          addition to those acts set forth above in this section, which from the character and use of lhe Property are rensonably
          necessary to protect and preserve the Property.

DUE ON SALE - CONSENT BY LENDER. Lender may, ot Lender's option, declare immediately due and payable oil sums
secured by this Deed of Trust upon the sale or transfer, without Lender's prior written consent, nil or any pnrt orthe Real Properly, or
any interest in the Real Property. A ..sale or transfer" means the conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable: whether voluntary or involuntory; whether by outright sole, deed, installment sole
contract, land contract, contract for deed, leasehold interest with a term greater than one year, lease-option, or by sale, assignment, or
transfer of any beneficial interest in or to nny land trust holding title to the Real Property, or by any other method ofconveyance of on
interest in the Ren) Property. However, Ulis option shall not be e~ercised by Lender if such is prohibited by federal law or by Oregon
law.

TAXES AND LIENS. The following provisions relating to ta.,ces and liens on the Property are part of this Deed ofTrust:

          Payment Grnntor shall pay when due all tn.xes, special taxes, assessments, charges {including water nnd sewer), fines and
          impositions levied against or on account oflhe Property, ond sholl pay when due all claims for work done on or for services
          rendered or material furnished to the Property. Ornntor shall maintain the Property free oroll liens having priority over or
          equal to the interest of Lender under this Deed ofTrus~ except for the lien oflo:<es and assessments not due and except ns
          othcnvise provided in this Deed of Trusl

          Right to Contest. Gran tor mny withhold payment of any tn.x, assessment, or claim in connection with a good faith dispute
          over the obligntion to pay, so long as Lender's interest in the Properly is notjeopnrdized. If a lien arises or is filed as a
          result of nonpayment, Gran tor shall within fifteen {15) days after the lien arises or, if a lien is filed, within fifteen ( 15) days
          after Grnntor has notice of the filing, secure the discharge of the lien, or if requested by Lender, deposit with Lender cash or
          a sufficient corporate surety bond or other security satisfactory to Lender in an amount sufficient lo discharge the lien plus
          any costs and attorneys' fees, or other charges that could accrue ns a result of o foreclosure or sale under the lien. In any
          contest, Grnntor shall defend itself and Lender and shall satisfy any adverse judgment before enforcement against the
          Property. Grantor shall name Lender ns an additional obligee under nny surely bond furnished in the contest proceedings.

          Evidence of Payment. Grontor shall upon demand furnish to Lender satisfactory evidence of payment of the taxes or
          assessment and shall authorize Ute appropriate governmental official to deliver to Lender at any time a written statement or
          tJ1e taxes nnd assessments ogoinst the Property.

          Notice of Construction. Granter shall notify Lender at least fifteen (15) days before any work is commenced, nny services
          nre furnished, or any materials are supplied to the Property, ifnny mechanic's lien, material men's lien, or other lien could
          be asserted on account of the work, services, or materials. Grant or will upon request of Lender furnish lo Lender advance
          assurances satisfactory to Lender that Grnntor can and will pay the cost of such improvements.


PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the Property nre n part of this Deed ofTrusl



Page 3- Deed of Trust




                          Case 18-32265-tmb11                       Doc 137            Filed 10/03/18                                                Exhibit B
                                                                                                                                                  Page 3 of 13
         Mnintennnce oflnsurnnce. Grnntor shnll procure ond maintain policies offire insurance with standard extended coverage
         endorsements on n replacement basis for the full insurable replacement value covering D.11 improvements on the Real
         Property in on amount to avoid application of any coinsurance clause. and with 11 standard mortgagee clnusc in favor of
         Lender, together with such other hazard and liability insurance as Lender may reasonably require. Policies shall be written
         in fonn, amounts, coverage's and basis reasonably ncceptnble to Lender and issued by a company or companies reasonably
         acceptable to Lender. Granter, upon request ofLender, will deliver to Lender from time to Lime the policies or certificates
         of insurance in fonn satisfnctory to Lender. including stipulations U1nt coverage's will not be cancelled or diminished
         without nt least ten ( 10) days prior written notice to Lender. Ench insurance policy nlso shall include on endorsement
         providing that coverage in favor of Lender wlll not be impaired in any wny by nny net, omission or default of Granter or any
         other person. Should lhe Real Property be located in nn area designated by the Director ofFederal Emergency Management
         Agency as a special flood hazard area, Grantor agrees to obtain nnd maintain Federal Flood Insurance, if available, within
         45 days after notice is given by Lender that the Property is located in 11 special flood hazard area, for the full unpaid
         principal balance of the loan and any prior liens on the property securing the loan, up to the ma.'timum policy limits set
         under the National Flood Insurance Program. or ns otherwise required by Lender, nnd to maintain such insurance for the
         term of the loan.

          Application of Proceeds. Grnntor shall promptly notify Lender of any loss or damage to the Property. Lender may make
          proof ofloss ifGrnntor fnils to do so within fifteen ( 15) days of the casualty. Whether or not Lender's security is impaired,
          Lender may, at Lender's sole election, receive nnd retain the proceeds of any insurance and apply the proceeds to the
          reduction of the indebtedness, payment of any lien affecting the Properly, or the restoration and repair orthe Property. If
          Lender elects to apply the proceeds to restoration and repair. Lender at its sole option, can hold insurance proceeds and
          distribute them directly to any contractors or nnyone else that makes improvements upon the real property after n damage or
          loss. In the event, upon making improvements to the real property from insurance funds paid to Lender and/or Grantor(s),
          any overage, i.e., amounts remaining in excess of the actual cost to replace improvements nnd fixtures (excluding any labor
          provided by Grnntor(s) personally), shall, at the discretion ofthe Lender, be opp lied toward lhe principal balance and/or any
          other nmounts post due nnd then owing. Any proceeds which have not been disbursed within 180 days nfler their receipt
          and which Lender has not committed to the repair or restoration of the Property shall be used first to pay DnY amount owing
          to Lender under this Deed of Trust, then to pay accrued interest, nnd the remainder, if any, shall be applied to the principal
          balance of the indebtedness.

          Compliance with Existing Indebtedness. During the period in which any existing indebtedness described below is in
          effect, compliance with the insurance provisions contained in the instrument evidencing such existing indebtedness shall
          constitute compliance with the insurance provisions under this Deed of Trust. to the extent complionce with the terms of
          this Deed of Trust would constitute n duplication of insurance requirement If any proceeds from the insurance become
          payable on Joss, the provisions in this Deed ofTrust for division of proceeds shall apply only to that portion orthe proceeds
          not payable to the holder of the e,dsting indebtedness.

LENDER'S EXPENDITURES. JfGrantor fails {A) to keep the Property free of nil tnxes, liens, security interests, encumbrances,
and other claims, (B} to provide nny required insurance on the Property, (C) to make repairs lo the Property or to comply with any
obligation to maintain existing indebtedness in good standing as required below, then Lender mny do so. If any action or proceeding
is commenced that would materially affect Lender's interests in the Property. then Lender on Grantor's behnlf mny. but is not required
to, take nny action that Lender believes to be nppropriote to protect Lender's interests. All expenses incurred or paid by Lender for
such purposes will then bear interest nt the rate of eighteen ( 18%) percent per nnnum from the date incurred or paid by Lender to lhe
dote of repnyment by Gran tor. All such expenses will become n part of the indebtedness nnd, nt Lender's option, will (A) be pnynblc
on demand; (B) be added to the balance ofU1e Note and be apportioned among nnd be pnynblc with any installment payments to
become due duringeither(J) the term of the applicable insurance policy; or(2) the remaining term of the Note; or(C) be treated as 11
bnlloon payment which will be due and payable nt the Note's maturiLy. The Deed of Trust nlso will secure payment ofthese amounts.
The rights provided for in lhis paragraph shall be in addition to any other rights or any remedies to which Lender may be entitled on
nccount of any dcfnu)L Any such action by Lender shall not be construed as curing the defoult so as to bar Lender from any remedy
that it othenvise would have had.

WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of Ute Property arc a port ofU1is Deed of
Trust:
       Title. Grantor wnrrnnts that: (n) Granter holds good nod marketable title of record to the Property in fee simple, free ond
       clear of nil liens and encumbrances other than those set forth in the Ren) Property description or in the existing indebtedness
       section below or in any title insurance policy, title report, or finnl title opinion issued in favor of, nnd accepted by, Lender in
       connection with this Deed of Trust, nnd (b) Gran tor has the full right, power, nnd authority to execute and deliver this Deed
       ofTrust to Lender.


Page 4 - Deed ofTrust




                          Case 18-32265-tmb11                     Doc 137           Filed 10/03/18                                            Exhibit B
                                                                                                                                           Page 4 of 13
                                  (




        Defense of Title. Subject to the exception in the paragraph above. Grnntorworrants and will forever defend the Lille to the
        Property against the lawful claims of nil persons. In the event nny action or proceeding is commenced that questions
        Grantor's title or U1e interest of Trustee or Lender under this Deed of Trust, Grnntor shall defend the action nt Grantor's
        expense. Grnntor may be the nominal party in such proceeding~ but Lender shall be entitled to participate in the proceeding
        nnd to be represented in the proceeding by counsel of Lender's own choice, and Grnntor will deliver, or cause to be
        delivered, to Lender such instruments ns Lender may request from time to time to permit such participation.

        Compliance With Laws. Grnntor warrants that the Property and Grantor's use orthc Property complies with all existing
        applicable laws, ordinances, nnd regulations of governmental ouU1orities.

        Survival of Promises. All promises, ngreements, and statements Grantor hos made in this Deed of Trust shall survive the
        execution and delivery of this Deed of Trust., shall be continuing in nature and shnll remain in full force and effect until
        such lime ns Borrower's indebtedness is paid in full.

EXISTING INDEBTEDNESS. The following provisions concerning existing indebtedness nre n part of this Deed ofTrusl:

        Existing Lien. The lien of this Deed ofTrusl securing the indebtedness may be secondary nnd inferior to nn existing lien.
        Grnntor expressly covenants nnd agrees to pay, or sec to U1e payment of, lhe c.~isling indebtedness nnd to prevent any
        default on such indebtedness, any default under the instruments evidencing such indebtedness, or nny default under nny
        security documents for such indebtedness.

        No Modification. Grantor shall not enter into any agreement with the holder of nny mortgage, deed of trust, or other
        security agreement, which hos priority over this Deed ofTrust by which thnt agreement is modified, amended, extended, or
        renewed without the prior written consent of Lender. Grnntor shall neither request nor accept any future advances under
        nny such security agreement without the prior written consent of Lender.

CONDEMNATION. The following provisions relating to condemnation proceedings are n port of this Deed ofTrust:

        Proceedings. [f ony proceeding in condemnation is filed, Grnntor shall promptly take such steps os moy be necessary lo
        defend the nction and obtain the award. Grnntor may be lhc nominal party in such proceeding, but Lender shall be entitled
        to participate in the proceeding and to be represented in the proceeding by counsel of its own choice, and Gnmtor will
        deliver or cause to be delivered lo Lender such inslruments and documentation as mny be requested by Lender from time lo
        lime to permit such participation.

        Applicntion of Net Proceeds. If nil or any pnrt of the property is condemned by eminent domain proceedings or by any
        proceeding or purchase in lieu of condemnation, Lender mny at its election require that nil or nny portion of the net
        proceeds of the award be applied to the indebtedness or the repair or restoration of the Property. The net proceeds of the
        award shall mean the award after payment of all reasonable costs, expenses and attorneys' fees incurred by Trustee or
        Lender in connection with the condemnation.

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following provisions
relating to governmental ta-.;es, fees and charges nre n part ofthis Deed of Trust.

         Current Taxes, Fees and Chnrgcs. Upon request by Lender, Grantor shall execute such documents in addition to this
         Deed of Trust and tnke whatever 0U1er action is requested by Lender to perfect and continue Lender's lien on the Real
         Property. Grantor shall reimburse Lender for nil taxes, ns described below, together with nil expenses incurred in recording
         perfecting or continuing this Deed ofTrus~ including without limitation all taxes, fees, documentary stamps, ood other
         charges for recording and registering U1is Deed ofTrusl.

         Taxes. The following shall constitute taxes to which this section npplies: ( J) a specific tax upon this type of Deed of Trust
         or upon all or any part of U1e indebtedness secured by this Deed of Trust; (2) a specific tn.x on Borrower which Borrower is
         authorized or required lo deduct from payments on the indebtedness secured by this type ofDecd ofTrust; (3) a tn.x on this
         type of Deed of Trust chnrgenble ngainst the Lender or the holder of the Note; and (4) a specific la.'< on nil ornny portion of
         the indebtedness or on payments of principal and interest mnde by Borrower.




Page 5 - Deed of Trust




                         Case 18-32265-tmb11                     Doc 137           Filed 10/03/18                                             Exhibit B
                                                                                                                                           Page 5 of 13
        Subsequent Tnxcs. If any ta.x to which this section applies is enacted subsequent to the date ofthis Deed of Trust, U1is
        event shall have the same effect ns nn Event of Default, nnd Lender may exercise any or nil ofits avnilnblc remedies for nn
        Event of Default ns provided below unless Grnntor either ( J) pays the ta:< before it becomes delinquent, or (2) contests the
        tn.x ns provided above in the Taxes and Liens section nnd deposits with Lender cnsh or a sufficient corporate surety bond or
        other security sntisfnctory Lo Lender.

SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to this Deed ofTrusl ns a security
agreement arc a part of this Deed ofTrusL

        THIS DOCUMENT CONSTITUTES A FIXTURE FILING THAT WILL HAVE AN EFFECTIVE PERIOD UNTIL
        THIS DEED OF TRUST IS RECONVEYED OR SATISFIED OF RECORD OR ITS EFFECTIVENESS
        OTHERWISE TERMINATES REGARDING THE PROPERTY IN ACCORDANCE WITH ORS 79,0515(7),

        Granting Clouse. All of Grantor's interest in and to nll fixtures and property now or hereafter attached to or used in the
        operation of the Property including. but not limited to, heating ond incinerating apparatus nnd equipment; boilers; engines;
        motors; dynamos; generating equipment; telephone and other communication systems; piping and plumbing fixtures;
        ranges, cooking appnratus, nnd mechanical kitchen equipment; refrigerators, cooling, ventilating, sprinkling, ond vacuum
        cleaning systems; fire-extinguishing apporotus; gns ond electrical fixtures; irrigation equipment; carpeting; under-padding;
        elevators; escalators; partitions, mantels; built-in mirrors; window shades, blinds, screens, storm sashes, and awnings;
        furnishings of public spaces, hollsi nnd lobbies; and shrubbery ond plants; and all renewals or replacements of them or
        articles in substitution for them. All property mentioned in this subsection will be deemed part of the realty and not
        severable either wholly or in part without material injury to the Property.

        Fixture Filing. The recording of this Deed of Trust will be effective ns n financing statement filed ns a fixture filing with
        respect to all fixtures included within the Property and is to be recovered with the appropriate authority where the Property
        (including fixtures) is situated.

        Effective Fixture Filing Date. This fixture filing will have an effective period until this Deed of Trust is reconveycd or
        satisfied of record or its effectiveness 0U1erwise terminates as lo the Property.

        Fixtures and Personal Property. With respect to nny fixtures or personal property subject too security interest in fbvoror
        Beneficiary, Bcnenciory may exercise ony nnd nil of the right nnd remedies of n secured party under the Oregon Unifonn
        Commercial Code.

        Security Agreement. This instrument shall constitute a Security Agreement Lo the extent any of the Property constitutes
        fixtures, nnd Lender shall have all of the rights ofa secured party under the Uniform Commercial Code ns amended from
        time to time.

        Security Interest Upon request by Lender, Granter shall e."ccule financing statements and take whatsoever other action is
        requested by Lender to perfect ond continue Lender's security interest in the Personal Property. In addition to recording
        this Deed of Trust in the real property records, Lender may, nl any time nnd wiU1out further aulhoriznlion from Granlor, file
        executed counterparts, copies or reproductions of this Deed of Trust as n financing statement. Gmntor shall reimburse
        Lender for al I expenses incurred in perfecting or continuing this security interest Upon default, Grnntor shall not remove,
        sever or detach the Personal Property from the Property. Upon default, Grantor shall assemble nny Personal Property not
        affixed to the Property in n mnnner and at a pince rensonnbly convenient to Grnntor nnd Lender ond make it available to
        Lender within three (3) days after receipt of written demand from Lender lo the extent permitted by applicable law.

        Addresses. This mailing address of Grontor (debtor} and Lender (secured party) from which information concerning Lhe
        security interest granted by this Deed ofTrustmay be obtained (each ns required by the Unifonn Commercial Code) ore ns
        stated on U1c first pnge of this Deed of Trust.


FURTHER ASSURANCES; AITORNEY-IN-FACT. The following provisions relating to further assurances and nl1omey-in-fnct
are a part ofUlis Deed of Trust:

        Further Assurances. Al any time, and from lime to lime. upon request of Lender, Gran tor will make, execute nnd deliver,
        or will cause to be made, executed or delivered, to Lender or lo Lender's designec, and when requested by Lender, cause to
        be filed, recorded, refiled, or prerecorded. as the cose may be, at such times and in such offices nnd places as Lender may

Page 6 - Deed of Trust




                        Case 18-32265-tmb11                     Doc 137          Filed 10/03/18                                            Exhibit B
                                                                                                                                        Page 6 of 13
          deem nppropriate, any and all such mortgages, certificates, and other documents as mny, in the sole opinion of Lender, be
          necessary or desirable in order to effectuate, complete, perfect., continu~ or preserve (I) Borrower's and Grantor's
          obligations under the Note, this Deed of Trust., and the Related Documents, and (2) the liens and security interests created
          by this Deed of Trust os first and prior liens on the Property, whetl1er now owned or hcrenfter acquired by Gran tor. Unless
          prohibited by law or Lender agrees to the contrary in writing, Grantor shall reimburse Lender for all costs and expenses
          incurred in connection with the matter referred to in this paragraph.

          Attorney-in-Fact. If Granter fails to do ony ofd1e things referred to in the preceding pnrngmph, Lender may do so for and
          in U1e name of Grnntor and at Grantor's expense. For such purposes, Grantor hereby irrevocably appoints Lender ns
          Grantor's attorney-in-fact for the purpose of making, executing, delivering, filing, recording, and doing all other things os
          may be necessary or desirable, in Lender's sole opinion, to accomplish the matters referred lo in the preceding paragraph.

FULL PERFORMANCE. lf Borrower pays alJ the indebtedness when due, and otherwise perronns oil the obfigotions imposed upon
Gran tor under this Deed of Trust, Lender shall e=--:ecute and deliver to Trustee a request for full reconveyance and sholl e~ecutc and
deliver to Granter suitable statements oftennination of any financing statement on file evidencing Lender's security interest in the
Rents and the Personal Property. Any reconveyance fee required by law shall be pnid by Grantor, ifpennitted by applicable law.

EVENTS OF DEFAULT. At Lender's option, Grantor will be in default under this Deed ofTrust ifnny of the following happen:

          Payment Default. Borrower fnils to make any payment when due under the indebtedness. Failure to make any payment
          includes, but is not limited to, failure to mnke any payment under the terms ofthe Promissory Note signed by the borrower
          inclusive of any late penalties or any other amounts payable thereunder.

          Brcnk Other Promises. Borrower or Grantor breaks any promise made lo Lender or foils to pcrfonn promptly at U1e time
          and striclly in the manner provided in this Deed of Trust or in any agreement related to this Deed of Trust.

          Compliance Defnu It. Failure to comply with any other tenn, obligation, covenant or condition contained in this Deed of
          Trust, the Note or in any of the Related Documents. If such n failure is curable nnd if Borrower or Grantor hos not been
          given a notice of breach oflhe same provisions of this Deed of Trust within the preceding twelve (12) months, it may be
          cured {and no Event of Default will hove occurred) if Borrower or Grnntor, ofter Lender sends written notice demanding
          cure of such failure: {a) cures the failure within thirty (30) days; or (b) if the cure requires more than thirty (30) days,
          immediately indicates steps sufficient to cure the failure and thereafter continues and completes all reosonoble and necessary
          steps sufficient lo produce compliance as soon os reasonably practical.

          Default in Favor of Third Parties. Should Borrower or any Grantor default under nny loan.,. extension of credit. security
          agreement, purchase or sales agreement, or any other agreement, in favor ofany other creditor or person thnl may materially
          affect any of Grantor's property or Borrower's or any Grantor's ability to repay the indebtedness or perfonn their respective
          obligations under this Deed of Trust or any of the Related Documents.

          Environmentnl Default. Failure of ony party to comply wilh or perfonn when due nny term, obligation, covenant or
          condition contained in any environmental agreement executed in connection wiU1 the Property.

          Default in Favor of Third Parties. Should Borrower or nny Gran tor default under any loan, extension of credit, security
          agreement, purchase or sales agreement., or any other agreement, in favor or any other credit or person that may mnterinlly
          affect any of Grantor's property or Borrower's or any Grnntor's ability to repay the indebtedness or perfonn their respective
          obligations under this Deed of Trust or any of the Related Documents.

          Folse Statements. Any representation or statement made or furnished to Lender by Borrower or Gran tor or on Borrower's
          or Grantor's behalf under this Deed of Trust of the Related Documents is false or misleading in nny material respect, either
          now or at the time made or furnished.

          Defective Collnteralizntion. This Deed of Trust or any of the Related Documents ceases to be in full force and effect
          (including failure of any collateral document to create n valid and perfected security interest or lien) at any time and for nny
          reason.

          Insolvency. The insolvency of Borrower or Granter. the appointment of n receiver for any port of Borrower's or Grantor's
          property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement of any proceeding
          under nny bankruptcy or insolvency lows by or against Borrower or Granter.

Page 7 - Deed of Trust




                          Case 18-32265-tmb11                      Doc 137           Filed 10/03/18                                             Exhibit B
                                                                                                                                             Page 7 of 13
        Toking of the Property. Any creditor or governmentnl agency tries to tnke nny oflhe Property or any other ofBorrower's
        or Grantor's property in which Lender hns a lien. This includes tnlcing of, garnishing of or levying on Borrower's or
        Grnntor's account with Lender. However, if Borrower or Granter disputes in good faith wheU1er the claim on which the
        taking of the Property is based is valid or reasonable, ond if Borrower or Gran tor gives Lender written notice of the claim
        and furnishes Lender with monies or a surety bond satisfactory to Lender lo satisfy the claim, then this default provision
        will not apply.

        Drench of Other Agreement. Any breach by Borrower or Grontor under the terms of nny other agreement between
        Borrower of Grnntor nnd Lender that is not remedied within any grace period provided therein, including without limitation
        any agreement concerning any indebtedness or other obligation of Borrower or Granter to Lender, whether existing now or
        Inter.

        Events Affecting Guarnntor. Any of the preceding events occurs with respect to nny guarantor, endorser, surely, or
        accommodation party of any of Lhe indebtedness or any guarantor, endorser, surety. or accommodation pnrly dies or
        becomes incompetent, or revokes or disputes the validity or. or liability under, nny Guarantor of the indebtedness. In lite
        event of a death, Lender, nt Its oplion, may, but shnll not be required to, permit the guarantor's estate to assume
        unconditionally the obligations arising under the guaranty in a manner satisfactory lo Lender, nnd. in doing so. cure nny
        Event of Default.

         Insecurity. Lender in good faith believes itself insecure.

        Existing Indebtedness. The payment of any installment or principal or any interest on the existing indebtedness is not
        made within the time required by the promissory note evidencing such indebtedness, or a default occurs under the
        instrument securing each indebtedness nnd is not cured during any applicable grace period in such instrument, or any suit or
        other action is commenced to foreclose any existing lien on the Property.

         Right to Cure. If such a failure is curable nnd if Borrower or Grantor has nol been given a notice ofa breach of the same
         provision of this Deed ofTrust within the preceding twelve (12) months. it mny be cured (Md no Event oCDefault will have
         occurred) if Borrower or Grnntor, after Lender sends written nolice demanding cure of such failure: (n) cures U1e ftlilure
         within U1irty (30) dnys; or (b) if the cure requires more than thirty (30) days, immediately initiates steps sufficient to cure
         the failure and thereafter continues and completes nll reasonable and necessary steps sufficient to produce compliance as
         soon os reasonably practical.

RIGHTS AND REMEDIES ON DEFAULT. IF nn Event of Default occurs under this Deed of Trust, nt nny time thereafter, Trustee
or Lender may exercise nny one or more of the following rights and remedies:

         Election of Remedies. All of Lender's rights and remedies will be cumulative nnd mny be exercised alone or together. An
         election by Lender lo choose any one remedy will not bar Lender from using any other remedy. IfLender decides to spend
         money or to perfonn any of Grantor's obligations under this Deed ofTrust, after Grantor's failure lo do so, that decision by
         Lender will not nffect Lender's right to declare Grontor in default nnd to exercise Lender's remedies.

         Accclcrnte Indebtedness. Lender shall have the right al its option without notice to Borrower or Granter to declare the
         entire indebtedness immediately due and payable, including nny prepayment penalty, which Borrower would be required to
         pny.

         Foreclosure. With respect to all or any part of the Real Property, d1e Trustee shall have the right to foreclosure by notice
         and snlet and Lender shall have the right to foreclosure by judicial foreclosure, in either case in nccordance with and to the
         full extent provided by applicn.ble law. If this Deed of Trust is foreclosed by judicial foreclosure. Lender will be entitled to
         a judgment, which will provide that if the foreclosure snle proceeds nre insufficient lo sntisfy the judgment. execution may
         issue for lhe amount of the unpaid balance of the judgment.

         UCC Remedies. With respect to all of any part oflhe Personal Property, Lender shall have nil the rights and remedies ofn
         secured pnrty under the Uniform Commercial Code.

         Collect Rents. Lender shall have the right. without notice to Borrower or Granter to toke possession and manage the
         Property and collect the Rents, including omounts past due and unpaid, nnd apply the net proceeds, over nnd above
         Lender's costs, against the indebtedness. In furtherance of this right, Lender may require any tenant or other user of the

Page B - Deed of Trust




                         Case 18-32265-tmb11                      Doc 137           Filed 10/03/18                                             Exhibit B
                                                                                                                                            Page 8 of 13
                                                                                                '.
                                                                                            i



        Property to make payments of rent or usc fees direclly to Lender. If the Rents arc collected by Lender, then Gran tor
        irrevocably designntcs Lender os Grantor's ottomey-in-focl to endorse instruments received in payment U1ercofin the name
        of Grantor and to negotiate the same and collect the proceeds. Payments by tenants or other users to Lender in response to
        Lender's demand shall satisfy the obligations for which the payments are made, whether or not any proper grounds for the
        demand existed. Lender may exercise its rights under this subparagraph either in person, by ogent, or through a receiver.

        Appoint Receiver. Lender shall hove the right to have a receiver appointed to take possession ofnll or any part of the
        Property, with the power to protect and preserve the Property, to operate llie Property preceding foreclosure or sale, and to
        collect the Rents from the Property and apply the proceeds, over and above the cost of the receivership, against the
        indebtedness. The receiver may serve without bond if permitted by law. Lenders right to the nppointmenl ofa receiver
        shall exist whether or not the opparcnt value of the Property exceeds the indebtedness by a substantiw omounL
        Employment by Lender shall not disqualify a person from serving as a receiver.

        Tenancy nt Sufferance. If Gran tor remains in possession of the Property after the Property is sold os provided above or
        Lender otherwise becomes entitled to possession of the Property upon default ofGrantor. Grantor shall become a tenant at
        sufferance of Lender or U1e purchaser of the Property and shall. at Lender's option, either {1) pay a reasonable rental for the
        use of the Property, or (2) vacate the Property immediately upon the demand of Lender.

        Other Remedies. Trustee or Lender shall have any other right or remedy provided in this Deed of Trust or the Note or by
        law.

        Notice of Sale. Lender shall give Grnntor reasonable notice of the lime and place of any public sole of the Personal
        Property or of the time after which any private sale or other indented disposition oflhe Personal Property is to be made.
        Reasonable notice shall mean notice given at least fifteen {15) days before the time of the snle or disposition. Any sale of
        the Personal Property may be made in conjunction with any sale of the Real Property.

        Sale of the Property. To the extent pennitted by applicable low, Borrower nnd Grnntor hereby waive any and all rights lo
        have the Property marshaled. In exercising its rights and remedies. the Trustee or Lender shall be free to sell nil or any part
        of the Property together or separately, in one sole or by separate soles. Lender shall be entitled to bid at any public sale on
        nlJ or nny portion of the Property.

        Attorneys' Fees; Expenses. ff Lender institutes any suit or action to enforce any of the terms ofthis Deed ofTrust, Lender
        shall be entitled to recover such sum, os the court may adjudge reasonable us attorneys' fees nt trial upon any appeal.
        Whether or not any court action is involved, and to the extent not prohibited by law, nil reasonable expenses Lender incurs
        lhnt in Lender's opinion nre necessnry at any time for the protection of its interest or the enforcement of its rights shall
        become u part of the indebtedness payable on demand and shall bear interest at U1e rate of eighteen {18%) percent per
        annum from the date of the expenditure until repaid. Expenses covered by this paragraph include. without Jimitation,
        however subject to nny limits under applicable law, Lender's attorneys• fees and Lender•s legal expenses, whether or not
        there is n lawsuit, including attorneys' fees and expenses for bankruptcy proceedings {including efforts to modify or vacate
        any automatic stay or injunction), appeals, and any anticipated post-judgment collection services, the cosl of searching
        records, obtaining title reports (including foreclosure reports): surveyors' reports, and npproisal fees, title insurance, and
        fees for the Trustee, to the e~tent pennitted by applicable law. Granter also will pay nny court costs, in addition to all other
        sums provided by Jaw.

        Rights of Trustee. Trustee shall hove all ofU1c rights and duties of Lender as set forth in this section.

POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the power and obligations of Trustee ore
part of this Deed of Trust:

        Powers of Trustee. In addition to nil power of Trustee arising us 11 matter of law, Trustee shnJI have the power to take the
        following actions with respect to the Property upon the written request of Lender and Grnntor: (n) to join in preparing and
        filing a mop or plat ofU1e Reill Property, including the dedication ofstreets or other rights to the public; {b)join in granting
        any eoscment or creating ony restriction on the Real Properly; and (c) join in any subordination or other agreement affecting
        this Deed of Trust or the interest of Lender under this Deed of Trust.

        Obligations to Notify. Trustee shnll not be obligated to notify any other pany of a pending sale under any other trust deed
        or lien, or of any action or proceeding in which Granter, Lender or Trustee shall be a party, unless the action or proceeding
        is brought by Trustee.


Page 9 -Deed of Trust




                        Case 18-32265-tmb11                      Doc 137          Filed 10/03/18                                              Exhibit B
                                                                                                                                           Page 9 of 13
                                                                                             (




          Trustee. Trustee shall meet aJI qualifications required for Trustee under npplicablc law. In addition to the rights nnd
          remedies set forth above, with respect to nll or any part of the property, Ule Trustee shall have the right Lo foreclose by
          notice and sale, nnd Lender will have the right to foreclose by judicial foreclosure, in either case in accordance with and to
          the full e:dent provided by npplicnble law.

          Successor Trustee. Lender, at Lender's option, may from time to lime appoint n successor Trustee to any Trustee
          appointed under this Deed of Trust by an instruments executed and acknowledged by Lender nnd recorded in the office of
          the recorder of DESCHUTES County, Slate of Oregon. The instrument shall contain, in addition to nil other mnttera
          required by state law, the names of the original Lender, Trustee, and Grnntor, the book nnd page or register number where
          this Deed of Trust is recorded, and the name and address of the successor trustee, and U1e instrument shall be executed and
          acknowledged by Lender or its successors in interest. The successor trustee, without conveyance of Lhe Property, shnll
          succeed to all the title, power, and duties conferred upon the Trustee in this Deed of Trust and by applicable law. This
          procedure for substitution of Trustee shnll govern to the exclusion of all other provisions for subslitution.

NOTICES. Any notice required to be given under Ulis Deed of Trust, including without limitation nny notice of defnult and any
notice of sole shall be given in writing. nnd shall be elTective when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with n nntionnlly recognized overnight courier, or, if mniled, when deposited in the United
States mnil ns first class, certified or registered mail postage prepaid, directed to the addresses shown near the beginning ofthis Deed
of Trust by giving formal written notice to the other person or persons, specifying that the purpose of the notice is to change the
person's address. For notice purposes, Grontor agrees to keep Lender informed ot all times of Grantor's current address. Unless
othenvisc provided or required by law, if there is more than one Gran tor, any no lice given by Lender to nny Grnntor is deemed to be
notice given to all Grnntors. It will be Grantor's responsibility to tell the others of the notice from Lender.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Deed of Trust:

          Amendments. What is written in this Deed of Trust nnd in the Related Documents is Grantor's entire agreement with
          Lender concerning the matters covered by this Deed of Trust. To be effective. any chnnge or amendment to this Deed of
          Trust must be in writing and must be signed by whoever will be bound or obligated by the change or nmendmenl

          Cnption Headings. Caption headings in this Deed of Trust are for convenience purposes only nnd are not to be used to
          interpret or define the provisions of this Deed of Trust
          Merger. There shall be no merger of the interest or estate created by this Deed of Trust with any other interest or estate in
          the Property at any time be held by or for the benefit of Lender in any capacity, without the written consent of Lender.

          Governing Lnw. This Deed of Trust will be governed by nnd interpreted in accordance with federnl law and the lows ofthe
          State of Oregon.

          Choice of Vcnue. If there is n lawsuit, Grnntor agrees upon Lender's request to submit the jurisdiction of the courts of
          LINN County, Stale of Oregon.

          Joint nnd Several Liability. All obligations of Borrower and Grnntor under this Deed of Trust shall be joint nnd several,
          and ull references to Grantor shall mean each and every Grnntor, and all references to Borrower shall mean each and every
          Borrower. This menns that each Borrower and Grantor signing below is responsible for nil obligations in this Deed of
          Trusl

          No Wniver by Lender. Grnntor understands Lender will not give up any of Lender's rights under this Deed ofTrust unless
          Lender does so in writing. The facl that Lender delays or omits to exercise any right will not mean that Lender has given up
          that right If Lender does not ngrce in writing to give up one of Lender's rights, that does nol mean Gran tor will not have to
          comply with the other provisions of this Deed of Trust. Grantor nlso understands that if Lender docs not consent to a
          request that does not mean that Gran tor will not have to get Lender's consent again if the situation happens again. Gran tor
          further understands that just because Lender consents to one or more of Grantor's requests, that docs not menn Lender will
          be required to consent to any of Grantor's future requests. Grnntor waives presentment, demand for payment, protest and
          notice of dishonor.

          Severnbility. If a court finds that nny provision of this Deed of Trust is not valid or should not be enforced, that fact by
          itself wiJJ not mean that the rest of this Deed ofTrust will not be valid or enforced. Therefore, a court will enforce the rest
          of the provisions ofthis Deed of Trust even ifll provision of this Deed of Trust may be found to be invalid or enforceable.

Page 1O- Deed of Trust




                          Case 18-32265-tmb11                      Doc 137          Filed 10/03/18                                          Exhibit B
                                                                                                                                        Page 10 of 13
         Successors and Assigns. Subject 10 nny limitations slated in this Deed of Trust on transfer of Oran tor's interest. this Deed
          of Trust shnll be binding upon the inure to the benefit of the porties, their successors and ossigns. If ownership of the
          Property becomes vested in a person other than Granter, Lender, without notice to Grantor, may deal with Grantor's
          successors with reference to this Deed of Trust and the indebtedness by way of forbearance or extension without releasing
        · Grnntor from the obligations of the Deed of Trust of liability under the indebtedness.

         Time is of the Essence. Time is of the essence in the performance of this Deed of Trust.

         Waiver of Homestead Exemption. Grnntor hereby releases and waives nil right and benefits of the homestead exemption
         laws of the State of Oregon os to all indebtedness secured by this Deed of Trust.

DEFINITIONS. The following words shall have the following meanings when used in this Deed of Trust:

         Bcneficinry.     The word "Beneficiary" means LEWIS HANSON AND COMPANY, INC. TRUSTEE
         FOR CYRUS PARCELS 5 & 6 LOAN, nod its successors nnd assigns.

                                                                                                   **
         Borrower. The word ..Borrower" means KEITH CYRUS nnd CONNIE CYRUS;· ns tcnonts by the entirety r/JJ/
        I:;J:100'/JAJB./CNit.(/fl
                              and includes nil co-signers nnd co-makers signing the Note. **also known as Conida E.
                                                                                                                      Cyrus*~
         Deed of Trust. The words "Deed of Trust'" menn this Deed of Trust among Grnntor, Lender, and Trustee, and includes
         wilhout limitation nil assignment and security interest provisions relating to the Personal Property and Rents.

         Environmental Lnws. The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and
         ordinances relating to the protection of humnn health or the environment, including without limitation to the
         Comprehensive Environmental Response, Compensation. and Liability Act of 1980, as amended, 42 U.S.C. Section 9601,
         el seq. ("CERCLA"), the Supcrfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the
         Hoznrdous Materials Transportation Act, 49 U.S.C. Section 180 I, et seq., regulations adopted pursuant thereto or intended
         to protect human hcnlth or the environment.

         Event of Default. The words "Event of Defoulf' meon any of the events of default set forth in this Deed of Trust in the
         events of default section of this Deed of Trust.

         Existing Indebtedness. The words "Existing Indebtedness" mean the indebtedness described in the Existing Liens
         provision of the Deed ofTrust.

         Grantor. The word "Grantor" means KEITH CYRUS and CONNIE CYRUS. ns tenants by the entirefy4r/daq,rk{rlt,/
         lllt1rAf.$1                                                                          **   also known as Conida ~¼
                                                                                                                             Cyrus.
         Hazardous Substances. The words "Hazardous Substances" means materials that, because of their quantity, concentration
         or physical, chemical or infectious characteristics, mny cnusc, pose or present potential hazards to human hcn1U1 or the
         environment when improperly used. treated, stored, disposed of, generated, manufactured, transported or othcnvise handled.
         The words "Hnznrdous Substances" are used in their very broadest sense ond include without limitation ony and oil
         hazardous or toxic substances, materials, or waste as defined by or listed under the Environmental Laws. The tenn
         "Hazardous Substances" also includes, without limitation, petroleum, including crude oil nnd any fraction thereof and
         asbestos.

         Improvements. The word ..Improvements" means all existing and future improvements, buildings, structures. mobile
         homes affixed on the Real Property, facilities, additions, replacements and nil other construction on the Real Property.

         Indebtedness. The word ••Indebtedness" means all principal, interest, nod other amounts, costs and expenses payable under
         the Note or Related Documents, together with all renewals of, extensions of, modifications of. consolidations of and
         substitutions for the Note or Related Documents and any amounts expended or advanced by Lender to discharge Grantor's
         obligntions or expenses incurred by Trustee or Lender to enforce Grantor's obligations under this Deed ofTrust, together
         with interest on such amounts ns provided in this Deed ofTrusL Specificolly, without limitation, indebtedness includes nil
         amounts thnt may be indirectly secured by lhe Cross-Collatcralizntion provision of this Deed of Trust.



Page 11 - Deed of Trust




                         Case 18-32265-tmb11                     Doc 137          Filed 10/03/18                                         Exhibit B
                                                                                                                                     Page 11 of 13
          Lender. TI1e word '"Lender" menns LEWIS HANSON AND COMPANY, INC. TRUSTEE FOR CYRUS PARCELS
          5& 6 LOAN, its successors nnd nssigns. The words ••successors nnd nssigns'• means nny person or compnny that acquires
          any interest in the Note.

          Note. The word ..Note" menns the promissory note dated NOVEMBER              2-.. .2009, in the original principal amount
          of$ 500,000.00 from the Borrower to Lender, together with all renewals of, extensions o~ modifications of, refinancing o~
          consolidations of. and substitutions for the promissory note or agreemcnL The maturity dated of the Note is
          NOVEMBER           1e: .2019.
          Personal Property. The words "Real Property" means collectively the Real Property nnd the Personal Property.

          Property. The word "Properly" means the real properly, interests nod rights, as further described in this Deed ofTrust

          Related Documents. The words "Related Documents" menns all promissory notes, credit agreements, loan agreements,
          environmental agreements, indemnity agreements, guaranties, security agreements, mortgages, deeds of trust, security
          deeds, collateral mortgages, and all other instruments, agreements and documents, whether now or hereafter existing.
          executed in connection with the indebtedness.

          Rents. The word "Rents" means all present and future rents, revenues, income, issues, royalties, profits, and other benefits
          derived from the Property.

          Trustee. The word "Trustee" means JAMES H. JORDAN, Attorney. whose address is P. 0. BOX 983. ALBANY OR
          97321, and any substitute or successor trustees.


EACH GRANTOR ACl(NOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
EACH GRANTOR AGREES TO ITS TERMS.

GRANTOR:


By:
       ~e,
      K\imcviius
                ~




                     J

      (nlm: OMER KEITH CYRUS)
                             /.....-.-__                                By:~
                                                                         CONIDA E. CYRUS
                                                                         (aim: CONNIE CYRUS)


                                                     ACKNOWLEDGMENT

STATE OF OREGON                            )
                                           ) ss.
County of DESCHUTES                        )

On this       'J-. day of NOVEMBER • 2009, before me, the undersigned Notary Public, personally nppenred KEITH CYRUS
{agn: OMER KEITH CYRUS) and CONIDA E. CYRUS {nkn:CONNIE CYRUS). who acknowledge the foregoing to be their free and
voluntary act and deed.



By:       ~~J,-'l,                                            My Commission Expires:._ _(}_7_-....    h_J,_,__//______
      Notary Public for the State of Oregon



                                                                     OFFICIAL SEAL                e
                                                                  SHELLEY MARSH
                                                              NOTARY PUBLIC-OREGON
                                                    •          COMMISSION NO. 418664
                                                      MY COMMISSIQ: I EXPIRES ~ULY Zl. 2011



Page 12 - Deed ofTrust




                         Case 18-32265-tmb11                     Doc 137          Filed 10/03/18                                         Exhibit B
                                                                                                                                     Page 12 of 13
                                           REQUESTFORFULLRECONVEYANCE
                                    (To be used only when obligntions have been poid in full)

To: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-""'Trustee

The undersigned is the legal owner und hold of all indebtedness secured by this Deed ofTrusL All sums secured by this Deed ofTrusl
hnve been fully paid and satisfied. You are hereby directed, upon payment to you of any sums owing lo you under the tcnns of this
Deed of Trust or pursuant to nny applicable statute, to cancel the Note secured by this Deed of Trust (which is delivered to you
together with this Deed ofTrusl), and to reconvey, without warranty, to the parties designated by the terms of this Deed ofTrust. the
estate now held by you under this Deed of Trust. Please mail the rcconveyance and Related Documents to:



Date: _ _ _ _ _ _ _ _ _ __                                   Beneficiary: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Page 13 - Deed of Trust




                          Case 18-32265-tmb11                    Doc 137          Filed 10/03/18                                        Exhibit B
                                                                                                                                    Page 13 of 13
                                                                         I
                            (                                           (


DO NOT DESTROY TIDS NOTE: When paid, this note and the deed of trust securing
this note, must be surrendered to the trustee for cancellation before reconveyance will
be made.


                                      PROMISSORY NOTE


$500,000.00                                                     Date: NOVEMBER 2                 ~ 2009


FOR VALUE RECEIVED, the undersigned promises to pay to the order ofLEWIS HANSON AND
COMPANY, INC., TRUSTEE FOR CYRUS PARCEL 5 & 6 LOAN at P. 0. Box 766, Albany,
Oregon, or at such other place as the holder hereof may from time to time designate in writing, the
sum ofFIVE HUNDRED THOUSAND AND NO/DOLLARS {$500,000.00), with interest thereon
from the date of funding, NOVEMBER J/: . 2009, at the rate of ....2:.2_ percent per annum m1til
paid, payable as follows:

In monthly installments of not less than $ 5,075.00, including interest. The first payment is to be
made on the It~ day of DECEMBER , 2009 and a like payment on the same day of every
month thereafter until NOVEMBER !f: , 2019 when the entire unpaid balance of both principal
and interest shall be paid in full.

Interest shall be computed on a 360-day basis. That is, one day shall be deemed to be one 360th of
1 year, one month shall be deemed to be 30 days in length, and one year shall be deemed to be 360
days.

In the event this note shall be in default for a period of ten (10) days or more, the holder of this note
will assess a late charge equal to ten percent (10%) of each past due installment. The late charge
shall be paid on demand, and the holder reserves the right to refuse any late payment unless
accompanied by such late charge. The late charge will be deemed to have accrued as of noon on the
tenth day. If payment not received by noon on the tenth day, the late charge shall be deemed accrued
and payable in full. In addition, in the event this note shall be in default for a period of twenty (20)
days or more, the interest rate on the unpaid balance shall increase by five percent (5%) per annum
commencing on the installment due date and continuing for the period of default. A surcharge equal
to ten percent (10%) of each past due installment will be assessed in addition to the late charge when
the note is in default for twenty (20) days or more. The surcharge shall be paid on demand, and the
holder reserves the right to refuse any late payment unless accompanied by such surcharge.




Page 1         PROMISSORY NOTE




                   Case 18-32265-tmb11             Doc 137      Filed 10/03/18                                Exhibit C
                                                                                                            Page 1 of 2
All payments shall be applied first to late charges, if any, then to interest, then to principal. If any
installment is not so paid, the whole sum of principal and interest shall become immediately due and
collectible at the option of the holder of this note.

If this note is placed in the hands of an attorney for collection, including any efforts relating to issues
peculiar to federal bankruptcy, the undersigned agrees to pay the reasonable fee and expense of such
attorney even though no suit or action is instituted or no sale of the property has been directed under
the tenns of the trust deed securing this obligation. Such fees and costs may, at the option of the
holder, be added to the principal balance of this note. In case suit or action is instituted to collect this
note, or in relation to any issue peculiar to federal bankruptcy, the undersigned promises to pay such
additional sum as the trial court may adjudge reasonable as attorney fees and paralegal fees in said
suit or action, and any appellate court upon appeal in such suit or action. Such sums shall include an
amount estimated by the court or the arbitrator as the reasonable costs and fees to be incurred by the
prevailing party in collecting any monetary judgment or award or otherwise in enforcing any order,
judgment or decree entered in such suit, action, arbitration or other proceeding.




,o,~ G~
      7
        1;/;)01
0. KEITCYRUS                            rfATE
                                                            ~A~ 11/4/w
                                                          CONIDA E. CYRUS                          DATf3;
Individually                                              Individually



                                                            od& <KQ
                                                          KELLYK.CfvRU S
                                                          Individually
                                                                                       ,
                                                                                           4A,,
                                                                                            .. ~
                                                                                                     ff
                                                                                                   DATE
                                                                                                          /2-J~  _..   /




 l ~           w~.i-4.-"'<'.'._
PAMELA K. MITCHELL
                                        )1/;t.J.I)-,
                                        DATE                    S R. MITCHELL
Individually                                              Individually




Page 2          PROMISSORY NOTE




                     Case 18-32265-tmb11            Doc 137       Filed 10/03/18                                 Exhibit C
                                                                                                               Page 2 of 2
                                                             Deschutes County Official Records            2018-023274
                                                             M-DEF                      06/06/2018 12:06:00 PM
    J4'o ~O                                                  Stn=1 BN
                                                             $40.00 $11.00 $10.00 $61.00 $6.00         $128.00
 AFTER RECORDING RETURN To:
                                                              ~ Nancy Blankenslllp, Count¥ Cieri! fot Deschutes county, Oregon,
 Erich M. Paetsch, OSB 993350                                 cerUfy that the Instrument Identified herein was recorded In the Clerk
 Saalfeld Griggs PC                                           records.
                                                                             Nancy Blankenship - County Clerk
 P. 0. Box470
 Salem, Oregon 97308-0470
 Telephone: (503) 399-107 0


                                       NOTICE OF DEFAULT AND ELECTION TO SELL

          On information and belief, the Trust Deed described herein is a Commercial Trust
                                                                                                                       Deed, and Is
 therefo re not subject to the requirem ents of a Resfdential Trust Deed
                                                                         as defined in ORS 86.705(6) on
 the date of recordation. This Notice of Default Is not subject to the
                                                                                mandat ory mediation
 requirements applfcable to resfdential trust deeds being foreclosed in Oregon
                                                                               after July 11, 2012.
          Reference is made to that certain Deed of Trust (hereinafter "Trust Deed")
                                                                                      made by 0. Keith
 Cyrus and Conida E. Cyrus, tenants in common, as to Parcel 1, and Matthew
                                                                            K. Cyrus, 0. Keith Cyrus and
 Pamela K. Cyrus, as to Parcel 2, as Grantors, to James H. Jordan, as Trustee,
                                                                               In favor of Lewis Hanson
 and Company, Inc., Trustee for Cyrus Farm Loan, as Beneficiary, dated July
                                                                            21, 2008, recorded July 22,
 2008, in the mortgage records of Deschutes County, Oregon as Document No.
                                                                              2008-30825, and covering
 the following described real property situated in the above-mentioned county
                                                                              and state, to wit:
                      See Exhibit A attached hereto.

                      Property Tax Account Nos.:       Parcel 1: 162639

                                                       Parcel 2: 246862 (Lot 101); 246857 (Lot 106); 246847
                                                       (Lot 116); 246845 (Lot 117); and 253558.

         Real property or its address is commonly known as 16850 Jordan Road;
                                                                              and 17037, 16947,
 16827, 16856 Golden Stone Drive, Sisters, OR 97759 (the "Real Property').

        The undersigned hereby disdaims any liability for any incorrectness of the
                                                                                   above-described
street addresses or other common designation.

         The undersigned as successor trustee hereby certifies that no assignments of
                                                                                        the Trust Deed by
the Trustee or by the Beneficiary and no appointments of a successor trustee
                                                                               have been made except as
recorded in the mortgage records of the county or counties in which the above-d
                                                                                   escribed Real Property
is situated together with appointing Saalfeld Griggs PC as the current success
                                                                              or trustee; further, that no
action has been instituted to recover the debt, or any part thereof, now remainin
                                                                                   g secured by the Trust
Deed, or, if such action has been instituted, such action has been dismissed
                                                                             except as permitted by ORS
86.752(7 ).

         There is a default by the Grantors or other person owing an obligation,
                                                                                      the performance of
which is secured by the Trust Deed, or by the successor in interest, with respect
                                                                                     to provisions therein
which authorize sale in the event of default of such provision; the default for
                                                                                which foreclosure is made
is grantors' failure to pay when due the following sums:




NOTICE OF DEFAULT (CYRUS FARM LOAN)
                                                                                                                                       1
4813-6420-1049.v. 1                                                                           @ZOlB SGLaw. All Rights ReMJrved.




                         Case 18-32265-tmb11              Doc 137            Filed 10/03/18                                                  Exhibit D
                                                                                                                                           Page 1 of 9
                                                                                   Recorded Electronically
                                                                                   ID '2..ot.f> - 0 Z.. 3 -Z..:-,4
   14~~0                                                                                                   ~s
AFTER RECORDING RETURN TO:                                                         Date (u    1: / cal,~u.
                                                                                   County, ~.(,',,
                                                                                                   1   ;Time l
                                                                                                             2-: 0 S-~\./\
                                                                                        Slmpllfile.com 800.460.6657
Erich M. Paetsch, OSB 993350
Saalfeld Griggs PC
P. 0. Box470
Salem, Oregon 97308-0470
Telephone: (503} 399-1070



                                        NOTICE OF DEFAULT AND ELECTION TO SELL


        On information and belief, the Trust Deed described herein is a Commercial Trust Deed, and is
therefore not subject to the requirements of a Residential Trust Deed as defined in ORS 86. 705(6) on
the date of recordation. This Notice of Default is not subject to the mandatory mediation
requirements applicable to residential trust deeds being foreclosed in Oregon after July 11, 2012.

         Reference is made to that certain Deed of Trust (hereinafter '7rust Deed'1 made by 0. Keith
Cyrus and Canida E. Cyrus, tenants in common, as to Parcel 1, and Matthew K. Cyrus, 0. Keith Cyrus and
Pamela K. Cyrus, as to Parcel 2, as Grantors, to James H. Jordan, as Trustee, in favor of Lewis Hanson
and Company, Inc., Trustee for Cyrus Farm Loan, as Beneficiary, dated July 21, 2008, recorded July 22,
2008, in the mortgage records of Deschutes County, Oregon as Document No. 2008-30825, and covering
the following described real property situated in the above-mentioned county and state, to wit:

                       See Exhibit A attached hereto.

                       Property Tax Account Nos.:       Parcel 1: 162639

                                                        Parcel 2: 246862 (Lot 101); 246857 (Lot 106); 246847
                                                        (Lot 116); 246845 (Lot 117); and 253558.

        Real property or its address is commonly known as 16850 Jordan Road; and 17037, 16947,
16827, 16856 Golden Stone Drive, Sisters, OR 97759 (the "Real Property'').

        The undersigned hereby disclaims any liability for any incorrectness of the above-described
street addresses or other common designation.

         The undersigned as successor trustee hereby certifies that no assignments of the Trust Deed by
the Trustee or by the Beneficiary and no appointments of a successor trustee have been made except as
recorded in the mortgage records of the county or counties in which the above-described Real Property
is situated together with appointing Saalfeld Griggs PC as the current successor trustee; further, that no
action has been instituted to recover the debt, or any part thereof, now remaining secured by the Trust
Deed, or, if such action has been instituted, such action has been dismissed except as permitted by ORS
86.752(7).

         There is a default by the Grantors or other person owing an obligation, the performance of
which is secured by the Trust Deed, or by the successor in interest, with respect to provisions therein
which authorize sale in the event of default of such provision; the default for which foreclosure is made
is grantors' failure to pay when due the following sums:
                                                                            Recomed ey Amen'Titfe as an
                                                                           accommodatfon onfy. No lfabllit"
                                                                           1s accepted fGr the condltlon of
                                                                           tttle or for the vaffdity, suffdancy
                                           Re1mnto:A                       or effect of this document.         '
NOTICE OF DEFAULT (CYRUS f ARM LOAN)

4813-6420-1049,   V.   1                        Afflerifiti ~                                                             1
                                                                                          © 2018 SGLaw. All Rights Reserved.


                           Case 18-32265-tmb11            Doc 137      Filed 10/03/18                                            Exhibit D
                                                                                                                               Page 2 of 9
         Cyrus Farm Loan:

         Grantors' failure to make full regular monthly payments as of August 22, 2011 and each month
thereafter pursuant to the terms of the Trust Deed securing that certain Promissory Note dated July 21,
2008 and referenced therein ("Promissory Note") and the supporting Related Documents as defined in
the Trust Deed;

        Grantors are further in default for failure to timely pay when due property taxes due and owing
to the Deschutes County Tax Collector upon the Real Property, as required in the Trust Deed, for the
following:

                   Account No. 162639: tax years 2016-2017, totaling $1,228.59, as of November
                   20, 2017;

                   Account No. 246847: tax years 2016-2017, totaling $2,837.70, as of November
                   20, 2017;

                   Account No. 246845: tax years 2016-2017, totaling $3,957.69, as of November
                   20, 2017;

                   Account No. 246857: tax years 2016-2017, totaling $2,940.93, as of November
                   20, 2017;

                   Account No. 246862: tax years 2016-2017, totaling $2,906.62, as of November
                   20,2017;and

                   Account No. 253558: tax years 2016-2017, totaling $778.90, as of November 20,
                   2017.

        The existing payment defaults consist of a failure to timely make full regular monthly payments
and the current payment default amounts owing upon the Promissory Note, as of May 19, 2018, are:

         Outstanding (INTEREST) payment balance:         $311,226.76
         Late charges:                                   $ 31,027.50
         Attorney Fees and Costs:                        $ 4,046.24
         Total:                                          $ 346,300.50

        By reason of these defaults, the current Beneficiary has and does hereby declare all sums owing
on the Promissory Note secured by the Trust Deed immediately due and payable, those sums being the
following, to wit:

         Principal Balance:                              $441,717.46
         Accrued Interest:                               $311,226.76
         Late Charges:                                   $ 31,027.50
         Attorney Fees and Costs:                        S 4,046.24
         Total:                                          $788,017.96*




NOTICE OF DEFAULT (CYRUS FARM LOAN)
                                                                                                              2
                                                                             fD 2018 SGLaw. All Rights Reserved.
4813-6420-1049, V. 1


                       Case 18-32265-tmb11          Doc 137      Filed 10/03/18                                      Exhibit D
                                                                                                                   Page 3 of 9
         *Total does not include accrued interest at the rate of $165.6440 per diem from May 20, 2018
until paid, additional late charges, expenditures, or trustee fees, and attorney fees and costs. A total
payoff amount as of a specific date is available upon written request to the successor trustee.

        Upon information and belief, the Beneficiary under the Promissory Note and Deed of Trust
 hereby notes that both are commercial in nature and were obtained for investment purposes.

         Notice hereby is given that the current beneficiary and successor trustee, by reason of the
default(s), have elected and do hereby elect to foreclose the Trust Deed by advertisement and sale
pursuant to ORS 86. 705 to 86.990, and to cause to be sold at public auction to the highest bidder for
cash the interest in the Real Property without warranty, express or implied, which the Grantors had, or
had the power to convey, at the time of the execution by Granters of the Trust Deed, together with any
interest the Granters or Granters' successor in interest acquired after the execution of the Trust Deed,
to satisfy the Note secured by the Trust Deed and the expenses of the sale, including the compensation
of the successor trustee as provided by law, and the reasonable fees of successor trustee's attorneys.

         The sale will be held at the hour of 10:00 a.m. in accord with the standard of time established by
ORS 187.110 on FRIDAY, OCTOBER 12, 2018 at the following place: at the Front Entrance of the
Deschutes County Courthouse, 1100 NW Bond Street, in the City of Bend, County of Deschutes, State of
Oregon, which is the hour, date and place last set for the foreclosure sale. The successor trustee intends
to foreclose upon the Real Property described above.

         Notice is further given that any person named in ORS 86.778 has the right, at any time not later
than five days before the date last set for the foreclosure sale, to have this foreclosure proceeding
dismissed and the Trust Deed reinstated by paying the entire amount then due (other than such portion
of the principal as would not then be due had no default occurred), together with costs, expenditures,
trustee's fees and attorney fees and costs, and by curing any other default(s) complained of in this
Notice of Default, that is capable of being cured by tendering the performance required under the Note
or Trust Deed.

         Notice is hereby further given that without limiting the trustee's disclaimer of representations
or warranties, Oregon law requires the trustee to state in this notice that some residential property sold
at a trustee's sale may have been used in manufacturing methamphetamines, the chemical components
of which are known to be toxic. Prospective purchasers of residential property should be aware of this
potential danger before deciding to place a bid for this property at the trustee's sale.

        Other than as shown of record, neither the current beneficiary nor the successor trustee has any
actual notice of any person having or claiming to have any lien upon or interest in the Real Property
subsequent to the interest of the successor trustee in the Trust Deed, or of any successor in interest to
the Granters or of any lessee or other person in possession of or occupying the property, except:

0. Keith.Cyrus aka Omer Keith Cyrus                                                       Grantor
17204 Highway 126
Sisters, OR 97759

O. Keith Cyrus aka Omer Keith Cyrus
16850 Jordan Road
Sisters, OR 97759



NOTICE OF DEFAULT (CYRUS FARM LOA NJ
                                                                                                              3
4813-6420-1049,   V.   1                                                      © 2018 SGLaw. All Rights Reserved.


                           Case 18-32265-tmb11      Doc 137       Filed 10/03/18                                     Exhibit D
                                                                                                                   Page 4 of 9
O. Keith Cyrus aka Omer Keith Cyrus
17037 Golden Stone Drive
Sisters, OR 97759

O. Keith Cyrus aka Omer Keith Cyrus
16947 Golden Stone Drive
Sisters, OR 97759

o. Keith Cyrus aka Omer Keith Cyrus
16827 Golden Stone Drive
Sisters, OR 97759

O. Keith Cyrus aka Omer Keith Cyrus
16856 Golden Stone Drive
Sisters, OR 97759

Conida E. Cyrus aka Connie Cyrus                                                 Grantor
17204 Highway 126
Sisters, OR 97759

Conida E. Cyrus aka Connie Cyrus
16850 Jordan Road
Sisters, OR 97759

Conida E. Cyrus aka Connie Cyrus
17037 Golden Stone Drive
Sisters, OR 97759

Conida E. Cyrus aka Connie Cyrus
16947 Golden Stone Drive
Sisters, OR 97759

Conida E. Cyrus aka Connie Cyrus
16827 Golden Stone Drive
Sisters, OR 97759

Conida E. Cyrus aka Connie Cyrus
16856 Golden Stone Drive
Sisters, OR 97759

Matthew K. Cyrus                                                                 Granter
17430 Highway 126
Sisters, OR 97759

Matthew K. Cyrus
16925 Green Drake Court
Sisters, OR 97759



NOTICE OF DEFAULT (CYRUS FARM LOAN)
                                                                                                     4
4813-6420-1049,   V.   1                                            CO 2018 SGLow. All Rights Reserved.


                           Case 18-32265-tmb11   Doc 137   Filed 10/03/18                                   Exhibit D
                                                                                                          Page 5 of 9
Matthew K. Cyrus
16850 Jordan Road
Sisters, OR 97759

Matthew K. Cyrus
17037 Golden Stone Drive
Sisters, OR 97759

Matthew K. Cyrus
16947 Golden Stone Drive
Sisters, OR 97759

Matthew K. Cyrus
16827 Golden Stone Drive
Sisters, OR 97759

Matthew K. Cyrus
16856 Golden Stone Drive
Sisters, OR 97759

Kelly K. Cyrus                                                                    Borrower
17430 Highway 126
Sisters, OR 97759

Kelly K. Cyrus
16925 Green Drake Court
Sisters, OR 97759

Pamela K. Cyrus aka Pamela K. Mitchell                                            Grantor
69339 Hinkle Butte Road
Sisters, OR 97759

Pamela K. Cyrus aka Pamela K. Mitchell
16850 Jordan Road
Sisters, OR 97759

Pamela K. Cyrus aka Pamela K. Mitchell
17037 Golden Stone Drive
Sisters, OR 97759

Pamela K. Cyrus aka Pamela K. Mitchell
16947 Golden Stone Drive
Sisters, OR 97759

Pamela K. Cyrus aka Pamela K. Mitchell
16827 Golden Stone Drive
Sisters, OR 97759




NOTICE OF DEFAULT (CYRUS FARM LOAN)
                                                                                                         5
                                                                     (CJ 2018 SGLaw.   All Rights Reserved.
4813-6420-1049,   V.   1


                           Case 18-32265-tmb11   Doc 137   Filed 10/03/18                                       Exhibit D
                                                                                                              Page 6 of 9
Pamela K. Cyrus aka Pamela K. Mitchell
16856 Golden Stone Drive
Sisters, OR 97759

Sykes R. Mitchell                                                                   Borrower
69339 Hinkle Butte Road
Sisters, OR 97759

Occupant(s)                                                                         Occupant(s)
16850 Jordan Rd.
Sisters, OR 97759

Occupant(s)                                                                         Occupant(s)
17037 Golden Stone Drive
Sisters, OR 97759

Occupant(s)                                                                         Occupant(s)
16947 Golden Stone Drive
Sisters, OR 97759

Occupant(s)                                                                         Occupant(s)
16827 Golden Stone Drive
Sisters, OR 97759

Occupant(s)                                                                         Occupant(s)
16856 Golden Stone Drive
Sisters, OR 97759

Paul J. Lipscomb                                                                    Judgment         lien
c/o Thomas C. Tankersley, Esq.                                                      Holder
Drabkin Tankersley & Wright
701 NE Evans St
PO Box625
McMinnville OR 97128

Central Electric Cooperative, Inc.
Attn: LPSL Corporate Services, Inc., Registered Agent
601 SE 2nd Avenue, Suite 2100
Portland, OR 97204

KM B Enterprises
17204 Hwy 126
Sisters, OR 97759




NOTICE OF DEFAULT (CYRUS FARM LOAN)
                                                                                                        6
                                                                       © 201.8 SGLow. All Rights Reserved.
4813-6420-1049,   v. 1

                         Case 18-32265-tmb11       Doc 137   Filed 10/03/18                                    Exhibit D
                                                                                                             Page 7 of 9
KMB Enterprises
Attn: Aspen Investments, L.L.C., Registered Agent
16900 Green Drake Ct.
Sisters, OR 97759

Credit Services of Oregon, Inc.                                                                     Judgment         Lien
aka CSO Financial, Inc.                                                                             Holder
PO Box 1208
Roseburg, OR 97470

Credit Services of Oregon, Inc.
aka CSO Financial, Inc.
c/o Mary Inscore, Registered Agent
1229 SE Stephens Street
Roseburg, OR 97470

Howard M. Levine
Sussman Shank LLP
1000 SW Broadway, Suite 1400
Portland, OR 97205


         Pursuant to ORS 86.786, not later than 15 days before the sale date specified herein, the trustee
shall provide a statement of information upon receipt of a written request from any interested party.
        In construing this notice, the singular includes the plural, the word "Granters" includes any
successor in interest to the grantors as well as any other person owing an obligation, the performance of
which is secured by the Trust Deed, and the words ''Trustee" and "Beneficiary" include their respective
successors in interest, if any.

         The mailing address for the successor trustee, as referenced herein, is as follows:

                       Erich M. Paetsch, OSB 993350, Vice President of Successor Trustee
                       Saalfeld Griggs, P.C, Successor Trustee
                       P.O. Box470
                       Salem, OR 97308-0470
                       Trustee's Telephone Number: 503-399-1070

            DATED: This \    f,'day of June, 2018.             ,AAL,~rtffl:IJlGS PC, SUCCESSOR TRUSTEE

                                                                y: rich M. Paetsch, 058 993350
                                                              Its: Vice President

        STATE OF OREGON, County of Marion) ss.                       /      Sr
       This instrument was acknowledged before me on this _J__ day of June, 2018, by Erich M.
Paetsch, Vice President for Saalfeld Griggs, P.C., Successor Trust e

        •
        . ·.                 OFFICIAL
                           KRISTA   LYNNSTAMP
                                           TATE
        1 \        j   NOTARY PUBLIC • OREGON
        l     .. ···    COMMISSION NO. 941959
                MY COMMISSION EXPIRES AUGUST 19,JOJ9_

NOTICE OF DEFAULT(CYRUS FARM LOAN)
                                                                                                                        7
                                                                                    (l)   2D18 SGLaw. All Rights Reserved.
4813-6420-1049,   V.   1


                           Case 18-32265-tmb11           Doc 137       Filed 10/03/18                                          Exhibit D
                                                                                                                             Page 8 of 9
                                                   Exhibit "A"
                                                Legal Description

PARCEL ONE:

The North Half {N½) of Section Thirteen (13) all in Township Fifteen (15) South, Range Ten (10), East of
the Willamette Meridian, Deschutes County, Oregon,

EXCEPTING THEREFROM a portion of the Southwest Quarter of the Northwest Quarter (SW¼NW¼) of
Section Thirteen (13), described as follows:

Beginning at a point on the Section line between Sections Thirteen (13) and Fourteen (14), South
0'"38'54" East, 1581.85 feet from the Northwest corner of Section 13 and running thence South 0°38'54"
East, 361.5 feet; thence South 67'"48'54" East, 361.5 feet; thence North 0'"38'54" West, 361.S feet to the
South side of Jordan Road; thence North 67°48'54" West, 361.S feet along the South side of Jordan Road
to the point of beginning.

ALSO EXCPETING THEREFROM that portion lying within the right of way of Cloverdale Road, Slayton
Road and Jordan Road.

PARCEL TWO:

Lots One Hundred One {101), One Hundred Six (106), One Hundred Sixteen (116) and One Hundred
Seventeen (117), GOLF COURSE ESTATES AT ASPEN LAKES PHASE 4, recorded December 3, 2004, in
Cabinet G, Page 543, Deschutes County, Oregon.




NOTICE OF DEFAULT(CYRUS FARM LOAN)                                                                            8
                                                                              © 2018 SGLaw. All Rights Reserved.
4813-6420-1049.   V.   1


                           Case 18-32265-tmb11      Doc 137      Filed 10/03/18                                      Exhibit D
                                                                                                                   Page 9 of 9
                                                                                                       \



                                                                            DESCHUTES COi.hi.._.. i OFFICIAL RECORDS
                                                                            NANCY BLANKENSHIP, COUNTY CLERK
 RECORDATION REQUESTED BY:
                                                                           HI 1111  Hiil 1111111111 Hlllll11111                                 $lZ6 •
                                                                                                                                                      00
                                                                           e1124171zeeaef             1111211211211
                                                                                                                        0712212008 02: tt :OB Pn
                                                                            M-DT Cntal ~tn=1 IN
 WHEN RECORDED MAIL TO:                                                     1100,00 Sll,~O $10,00 S!,0O
                                                                                                  i           ....
 Lewis Hunson lllld Company, Inc.                                                                 i
                                                                                                  i
 P. 0. Box 766
 Albany OR 97321

 SEND TAX NOTICES TO:

 Lewis Hanson and Company, Inc.
 P.O. Box766
 Albany OR 97321

                                                           DEED OF TRUST

            THIS DEED OF TRUST is dated. JULY .J. l          . 2008 between. 0. KEITH CYRUS and CONIDA E. CYRUS,
 tenants in common, ps to PnrceJ 1, ond MATIHEW K. CYRUS. 0. KEITH CYRUS and PAMELA K. CYRUS. os to Parcel 2. whose
 address 16900 ASPEN LAKES DRJVE. SISTERS. OR 97759 ("Gmntor"); LEWIS HANSON AND COMPANY. INC.. TRUSTEE
 FOR CVRUS FARM LOAN, whose address is P, 0, BOX 766, ALBANY OR 97321 (referred to below sometimes as "Lender" and
 sometimes os "Bencficimy"); nnd JAMES H. JORDAN. Attorney, whose address is P.O. BOX 983. ALBANY OR 97321 (referred to
 below as "Trustee").

 CONVEYANCE AND GRANT. For valuable consideration, represented in the Note datedl JULY J::(                            2008, in the original
 principal amount of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS CSS00.000.00). from Borrower to Lender, Grnntor
 conveys to Trustee for the benefit of Lender os Beneficiary nil of Grantor's right, title. nnd interest in and to the following described
 real property, together with nil existing or subsequently erected or affixed buildings, improvements ond fixtures; nil casements, rights
 of way, nnd appurtenances, nll water rights and ditch rights {including stock in utilities with ditch or irrigation rights); nnd oil other
 rights, royalties lllld profits relating lo the real properly, including without limitation all minerals, oil, gas, geothermal nnd similar
 materials, (the "Reul Property") located in DESCHUTES County, State of Oregon; described as follows:

           SEE EXHIBIT "A"

 The Real Property or its address is commonly known ns 16850 Jordnn Rd, N ½ of Section 13. W of Cloverdale Rd. and 17037.
 16947, 16827 16m. 16907. 168S6 Golden Stone Drive, Sisters, OR 97759.
 CROSS-COLLATERALIZATION. In addition lo the Note, this Deed of Trust secures all obligotions, debts and liobililies, plus
 interest thereon, of Borrower to Lender, or nny one or more of them. os weU os nil cloims by Lender against Borrower or ony one or
 more of them, whellter now existing or hereafter arising, whether related or unrelated to the purpose ofthe Note, whether voluntmy or
 olhenvise, whether due or nol due, direct or indirect, detennined or undetennined, absolute or contingent, liquidated or unliquidated
 whether Borrower or Grantor moy be liable individually or jointly with others, wheU1er obligated as guornntor, surety, accommodation
 pDrly or otherwise, and whether recovery upon such amounts may be or hereafter mny become barred by any statute oflimitntions, and
 whether the obligation to repny such nmounts may be or hercnft:er may become othenvise unenforceable.

 Grantor presently assigns to Lender (also known os Beneficiary In this Deed of Trust) all of Grantor's righ~ title, and interest in and to
 oll present ond future leases of the Properly ond nJI rents from the Property. In addition, Grantor grants to Lender a Unifonn
 Commercial Code security interest in the Personal Property and Rents.

 THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE
 RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (B)
 PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE, THE RELATED DOCUMENTS,AND Tms
 DEED OF TRUST. THIS DEED OF TRUST IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:




 Page 1- Deed of Trust


  After recording, re1Um to
          Amerititle
15 Of-lEGON AVENUE, BEND

                            Case 18-32265-tmb11                      Doc 137           Filed 10/03/18                                             Exhibit E
                                                                                                                                               Page 1 of 14
GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrnnts th11t: (o) this Deed of Trust is executed nl
Borrower's request and not nt the request of Lender; (b) Grantor hos the full power, right and authority to enter into this Deed ofTrusl
nnd to hypothecnle the Property; (c) the provisions of this Deed of Trust do not conflict with, or result [n o defeull under any
agreement or other instrument binding upon Ornntor and do not result inn violntion of any law, rcgulntion, courtjudgment, decree or
order npplicnble to Grnntor; (d) Grantor hos estoblished adequate means of obtaining from Borrower on o continuing basis infonnntion
about Borrower's financinl condition; and (c) Lender hns mode no representation to Orantor about Borrower (including without
limitation the creditworthiness of Borrower).

GRANTOR'S WAIVERS. Grnntor waives all rights or defenses arising by reason of any "one action" or "anti-deficiency" lnw, or
any other law which mny prevent Lender from bringing any action against Granter, including n claim for deficiency to the extent
Lender is otherwise entitled to n claim for deficiency, before or ofter Lender's commencement or completion ofany foreclosure action,
either judicially or by exercise of o power of sole.

PAYMENT AND PERFORMANCE. Except ns otherwise provided in this Deed of Trust, Borrower shall pay to Lender nil
indebtedness secured by this Deed ofTrust us il becomes due, and Borrower and Granter shall strictly perfonn all their respective
obligations under the Note, this Deed ofTrusl and any nnd nil Relotcd Documents.

POSSESSION AND MAINTENANCE OF THE PROPERTY: Borrower and Gmntor agree that Borrower's nnd Grantor's
possession ond use of the Property sholl be governed by the following provisions:

          Possession ond Use. Until the occurrence of on Event of Default, Grantor may ( 1) remain in possession and control of the
          Property; (2) use, operate or mannge the Property; (3) collect the Rents from the Property. The following provisions rclnte
          to the use of the Property or to other limitations on the Property. THIS INSTRUMENT WILL NOT ALLOW USE OF
          THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND
          REGULATIONS. BEFORE SIONINO OR ACCE~O THIS INSTRUMENT, THE PERSON ACQUIRING FEE
          TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR f:OUN1Y PLANNING
          DEPARTMENT TO VERIFY APPROVED USES AND TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
          FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930.

          Duty to Maintnln. Grantor shall maintain the Property in good condition and promptly perfonn oll repairs. replacements.
          and mnintcnnncc necessary to preserve its value.

         Complinnce With Environmental Laws. Grnntor represents and warrants to Lender lhnt: (1) During the period of
         Grantor's ownership of the Property, there hos been no use, generation, manufacture, storage, treatment, disposal, releoscor
         threatened release of any Hazardous Substance by any person on, under, about or from the Property; (2) Orantor hos no
         knowledge of, or reason to believe thot there hos been, except as previously disclosed to and acknowledged by Lender in
         writing, (a) any breach or violation of any Environmental Laws, (b) nny use. generation, manufacture, storage, treatment,
         disposal. relensc or thrcntened release of any Homrdous Substance on. under, about or ftom the Property by nny prior
         owners or occupants ofthe Property, or (c) nny actual or threatened litigation or claims ofany kind by any person relating lo
         such matters; and (3) except as previously disclosed to and acknowledged by Lender in writing, (n) neither Grnntor norany
         tenant. contractor, agent or other authorized user oflhe Property shall use, generate, manufacture, store, treat, dispose ofor
         releose any Huznrdous Substance on, under, nbout or from the Property; and (b) any such activity shall be conducted in
         compliance with all npplicnble federal, state, end local lows, regulations and ordinances. including without limilnlion nll
         Environmental Lnws. Orantor authorizes Lender and its agents to enter upon the Property to mnke such inspections and
         tests, ut Grantor's expense, us Lender moy deem appropriate to determine compliance of the Property with this section of
         the Deed ofTrusl Any inspections or tests mllde by Lender shall be for Lender's purposes only and shall not be construed
         to create any responsibility or liability on the pmt of Lender to Grnntor or to any other person. The representations nnd
         warranties contained herein ore based on Grantor's due diligence in investigating the Property for Hoznrdous Substances.
         Grunter hereby (I) relcnscs and woivcs any future claims against Lender for indemnity or contribution in the event Gmntor
         becomes liable for cleanup or other costs under any such laws; and (2) agrees to indemnify and hold harmless Lender
         ogainst any ond nil claims, losses, liabilities, domages, pennllies, nnd e.xpenses which Lender may directly or indirectly
         sustain or suffer resulting from n breach of this section of the Deed of Trust or ns n consequence of nny use, generation,
         mnnufocture, storage, disposal, release or threatened release occuJTing prior to Grantor's ownership or interest in the
         Property. whether or not he same wos or should have been known lo Granter. The provisions of this section ofthe Deed of
         Trust, including the obligation to indemnify, shall survive U1e pnymenl of the indebtedness and the satisfaction nnd
         reconveyance of the lien of this Deed of Trust and shall not be affected by Lender's acquisition of nny interesl in the
         Property, whether by foreclosure or otherwise.


Page 2 - Deed of Trust




                          Case 18-32265-tmb11                      Doc 137          Filed 10/03/18                                            Exhibit E
                                                                                                                                           Page 2 of 14
         I
     I
t.




                       Nuisnnce, Waste. Grantor shnll not cnuse. conduct or pennit any nuisonce nor commit, penni~ or suffer any stripping ofor
                       wnste on or to the Properly or ony portion of the Properly. Without limiting the generality of the foregoing, Grnntorwill
                       not remove, or grant to any other party the right to remove, any timber. minerals (including oil and gas), coal, cloy, scorio,
                       soil, gravel or rock products without Lender's prior written consent

                       Removal of Improvements. Grantor shnll not demolish or remove any improvements from the Real Property without
                       Lender's prior written consenL As 11 condition to the removnl ofany improvemenlS, Lender may require Gruntor to make
                       11JT811gements satisfactory to Lender to replocc·such improvements with improvements of at least equal value.

                       Lender's Right to Enter. Lender and Lender's agents and representatives may enter upon the Real Property nt nil
                       reasonable times to attend to Lender's interests ond to inspect the Real Property for purposes ofOrantor's Compliance with
                       the terms and conditions oflhis Deed ofTrusL

                       Compliom:e with Governmental Requirements. Or:nntor shall promptly comply with nil lnws, ordinm1ces, and
                       regulations, now or hereafter in effect, of all governmental authorities applicable to the use or occupancy oflhe Property.
                       Grontor mny contest in good faith nny such low, ordinunce, or regulation end withhold compliance during nny proceeding,
                       including opproprinte appeals, so long os Orm1tor has notified Lender in writing prior to doing so and so long as. in
                       Lender's sole opinion, Lender's interests in the Property ore notjeopnrdizcd. Lender may require Granlor to post adequate
                       security or a surety bond, reosonobly satisfactory to Lender lo protect Lender's interest

                       Duty to Protect. Granter agrees neither to obondon nor to leave unattended the Property. Grantor shall do all other nets, in
                       nddilion to those nets set forth above in this section, which from the chamcter nnd use of the Property are rcoson11bly
                       neccssnry lo protect and preserve the Property.

             DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declnre immediately due ond payable oil sums
             secured by this Deed of Trust upon the sale or transfer, wilhout Lender•s prior written consent, all or ony pnrt of the Real Property, or
             nny inlerest in the Real Property. A "sale or transfer'' means the conveyance of Real Property or any right, title or interest in the Real
             Property; whether legal, beneficial or equitable; whether volunlnry or involuntary; whether by outright sale, deed, installment sale
             contract, land contract, contract for dcc[i. leaschold interest with n tenn greater then one year, lease-option, or by sole. ossignment. or
             transfer ofnny beneficial interest in or to any land trust holding title to the Real Property, or by any othermelhod ofconveyance ornn
             interest in the Reol Property. However. thls option shall not be exercised by Lender ifsuch is prohibited by federal law or by Oregon
             law.

             TAXES AND LIENS. The following provisions relating to taxes nnd liens on the Property ore part of this Deed ofTrust:

                       Payment. Grunter sholl poy when due oil taxes, special ta.xes, assessments, charges (including water and sewer), fines ond
                       impositions levied against or on account of the Property, and shall pay when due all claims for work done on or for services
                       rendered or material furnished to the Property. Oranlor shall maintain the Property free of all liens having priority over or
                       equal to the interest of Lender under this Deed of Trust, except for the lien of taxes and assessments not due nnd except as
                       othcnvisc provided in this Deed ofTrusL

                       Right to Contest. Grnntor mny withhold payment of ony t~ assessment, or claim in connection with a good faith dispute
                       over the obligation to pay, so long os Lender's interest in the Property is notjeopnrdized. If a lien arises or is filed as n
                       result of nonpayment, Grnntor shall within fifteen (15) days after the lien arises or, if a lien is filed, within fifteen (JS) days
                       ofter Ornntor has notice of the filing, secure the discharge of the lie~ or if requested by Lender, deposit witll Lender cash or
                       o sufficient corporate surety bond or other sccurily sntisfoctory to Lender in on amount sufficient to discharge the lien plus
                       nny costs and attorneys' fees, or other charges that could accrue os a result of a foreclosure or sale under the lien. In any
                       contest, Grantor shall defend itself Wld Lender and shall satisfy any odverse judgment before enforcement against the
                       Property. Grontor shall nome Lender os an additional obligee under ony surety bond furnished in the contest proceedings.

                       Evidence of Payment Granter shall upon demand furnish to Lender satisfactory evidence of payment of the taxes or
                       assessment and shall authorize the opproprinte governmental official to deliver to Lender al nny time a written statement of
                       the tn.xes and nsscssments ngoinst the Property.

                       Notice of Construction. Granter shall notify Lender al least fifteen (15) days before any work is commenced, nny services
                       nre furnished, or WlY matcrinls are supplied lo the Property, ifnny mechanic's lien, materiel men's lien, orolher lien could
                       be asserted on account of the work, services, or mnterinls. Gran tor will upon request of Lender furnish to Lender advance
                       assurances satisfactory to Lender that Grantor can nnd will pay the cost of such improvements.

         Page 3 - Deed of Trust




                                        Case 18-32265-tmb11                       Doc 137           Filed 10/03/18                                              Exhibit E
                                                                                                                                                             Page 3 of 14
l'I,
  1•




       PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the Property nre a pnrt of this Deed ofTrust.

                 Mnintenoncc oflnsurnnce. Grnntor shall procure and maintnin policies oftire insurance with standard extended coverage
                 endorsements on a replacement basis for the full insurable replacement value covering all improvements on the Real
                 Property in an amount to avoid applicalion of any coinsurance clause, and with a standard mortgagee clause in favor of
                 Lender, together with such other heznrd and liability insurance as Lender m11y reasonably require. Policies shnll be written
                 in form, amounts, coverage's and basis reasonably acceptable to Lender and issued by a company or companies rensonnbly
                 ncccptablc to Lender. Orantor, upon request of Lender, will deliver lo Lender from lime to time the policies or ccrtificnleS
                 of insurance in form satisfactory lo Lender, including stipulations that coverage's will not be cancelled or diminished
                 without ol lea.st ten {I 0) days prior written notice to Lender. Each insurance policy also shall include an endorsement
                 providing that coverage in favor of Lender will nol be impaired in ony way by any act, omission or default orGmntor or any
                 other person. Should the Reol Property be located in an nrea designated by U1e Director offederal Emergency Munogement
                 Agency as o special flood hazard orea, Grantor agrees to obtain and maintain federal Flood Insurance, if ovailable, within
                 45 days after notice is given by Lender that the Property is located in n special flood haznrd area, for the full unpaid
                 principnl balance of the lonn and any prior liens on the property securing the lo~ up to the maximum policy limits set
                 under the Nalionol Flood Insurance Progrnm, or as othenvise required by Lender, and to maintain such insurance for the
                 term of the loan.

                 Application of Proceeds. Grantor shall promptly notify Lender of any loss or dmnoge lo the Property. Lender may make
                 proof ofloss if Grontor fnils lo do so within fifteen (15) days of the casualty. Whether or not Lender's security is impaired.
                 Lender may, al Lender's sole election, receive nnd retain the proceeds of any insurance and apply the proceeds to the
                 reduction of the indebtedness, payment of any lien affecting the Property, or the restoration and repair of the Property. If
                 Lender elects to opply the proceeds to reslorntion and repair. Lender at its sole option, can hold insurance proceeds and
                 distribute them directly to any contractors or anyone else that makes improvements upon the real property ofter a demnge or
                 loss. 1n the event, upon mnking improvements to the reoJ property from insurance funds paid to Lender and/or Grantor(s).
                 any overage, i.e., mnounts remaining in excess of the actual cost to replace improvements and Hxlures {excluding any labor
                 provided by Orantor(s) personally). shall, at the discretion ofthe Lender, be applied toward the principal balance and/or ony
                 other amounts past due and then owing. Any proceeds which have not been disbursed within 180 days after their receipt
                 and which Lender has not committed to the repair or restoration of the Property shall be used firsl to pay any amount owing
                 lo Lender under this Deed ofTrust, then to pny accrued interest, and the remainder, ifany, shall be applied to the principal
                 balance of the indebtedness.

                 Compliance with Existing Indebtedness. During the period in which any existing indebtedness described below is in
                 effec~ compliance with the insurance provisions contained in the instrument evidencing such existing indebtedness sholl
                 constitute compliance with the insurance provisions under this Deed of Trust, to the extent compliance with the tenns of
                 this Deed of Trust would constitute a duplication ofinsurnnce requirement Ifnny proceeds from the insurnm:e become
                 paynble on loss, the provisions in this Deed of Trust for division of proceeds shall apply only to that portion ofthe proceeds
                 not pnynble to the holder of the e:dsting indebtedness.

       LENDER'S EXPENDITURES. lfGrnntor fnils (A) to keep the Property free ofnll taxes, liens, security interests, encumbrances,
       and other claims, (B) to provide any required insuroncc on the Property, (C) to mnke repairs lo the Property or to comply with any
       obligation to maintain existing Indebtedness in good standing us required below, then Lender moy do so. If any action or proceeding
       is commenced thnl would mnterinlly nffcct Lender's interests in the Property, U1en Lender on Grantor's behnlfmny, but is not required
       lo, tnke any action that Lender believes to be appropriate to protect Lender's interests. All e,cpenscs incurred or paid by Lender for
       such purposes will then bear interest nt the rate of eighteen (18%) percent per nnnum ftom the date incurred or paid by Lender to the
       dale of repoymenl by Ornntor. All such expenses will become n part of the indebtedness and, at Lender's option, will (A) be payable
       on demand; (B) be added to the bolancc of the Note nnd be apportioned among and be payable with any installment payments to
       become due during either (I) the tenn of the applicable insurance policy; or (2) the remaining tenn of the Note; or {C) be treated as a
       balloon payment which will be due and payable at the Note's maturity. The Deed ofTrust also will secure paymentofthesemnaunts.
       The rights provided ror in this poragraph shall be in nddition to any other rights or any remedies to which Lender mny be entitled on
       account of any defnulL Any such action by Lender shall not be construed as curing the defnull so as to bar Lender from any remedy
       that it othenvise would have hnd.


       WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of the Property are a part of this Deed of
       Trust:




       Page 4 - Deed of Trust




                                 Case 18-32265-tmb11                     Doc 137           Filed 10/03/18                                            Exhibit E
                                                                                                                                                  Page 4 of 14
          Title. Grantor warrants thol: (a) Grnntor holds good and marketnble title of record to the Property in fee simple, free and
          clear of all liens nnd encumbmnces other than those set forth in the Renl Property description or in the existing indebtedness
          section below or in any title insurance policy, title report, or finol title opinion issued in favor ot and accepted by, Lender in
          connection with this Deed ofTrust, and (b) Grantorhns the full right, power, and authority to execute and deliverlhisDecd
          of Trust to Lender.

          Defense of Title. Subject to the exception in the parngrnph above, Granter WDJTants and will forever defend the title lo the
          Property against the lowful claims of nil persons. In the event any action or proceeding is commenced that questions
          Grantor's title or the interest of Trustee or Lender under this Deed of Trust, Grnntor shall defend the aclion at Grantor's
          expense. Grantor may be the nomlna.1 pnrt;y in such proceeding, but Lender shall be entitled to participate in the proceeding
          and lo be represented in the proceeding by counsel of Lender's own choice, and Grnntor will deliver, or cause to be
          delivered, to Lender such instruments as Lender may request from lime to time to permit such participation.

          Compliance With Lnws. Gmntor warrnnls lhnt the Property and Grantor's use of the Property complies with oll existing
          applicable laws. ordinances, and regulations of governmental authorities.

          Survival of Promises. All promises, agreements. ond statements Grnntor has mnde in this Deed of Trust shall survive the
          execution end delivery of this Deed orTrust, shall be continuing in nature and shall remain in full force and effect until
          such time as Borrower's indebtedness is paid in full.


EXISTING INDEBTEDNESS. The following provisions concerning eKisting indebtedness are a port of this Deed of Trust:

          Existing Lien. The lien of this Deed of Trust securing the indebtedness may be secondary nnd inferior to an existing lien. ·
          Orantor expressly covennnls and agrees to pay, or see to the payment of. the existing indebtedness ond to prevent nny
          default on such indebtedness, any defnu1t under the instruments evidencing such indebtedness, or any default under any
          security documents for such indebtedness.

          No Modification. Grnntor shall nol enter into any agreement with the holder of any mortgage, deed of trust, or other
          security agreement. which hos priority over this Deed of Trust by which that agreement is modified, amended, e,.;tended, or
          renewed without the prior written consent of Lender. Gmntor shall neither request nor accept any future advances under
          any such security agreement without the prior written consent of Lender.


CONDEMNATION. The following provisions relating to condemnation proceedings are a part. of this Deed of Trust:

          Proceedings. If any proceeding in condemnation is filed, Granlor shell promptly take such steps as may be necessary to
          defend the action and obtain the award. Ornntor may be the nominnl party in such proceeding, but Lender shall be entitled
          to participate in the proceeding and to be represented in the proceeding by counsel of its own choice, und Ornntor will
          deliver or couse to be delivered to Lender such instruments ond documentation as may be requested by Lender from time lo
          time to permit such participation.

          Application of Net Proceeds. lfall or any part of the property is condemned by eminent domain proceedings or by any
          proceeding or purchose in lieu of condemnation, Lender may at its election require that oil or any portion of the net
          proceeds of the award be applied to the indebtedness or the repair or restoration of the Property. The net proceeds of the
          award shall mean the award after payment of all reasonable cosls. expenses nnd attorneys, fees incurred by Trustee or
          Lender in connection with the condemnation.


IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following provisions
relating to governmental tuxes, fees and charges are n port of this Deed of Trust.

         Current Tnxes, Fees and Charges. Upon request by Lender, Grnntor shall execute such documents in addition to this
         Deed of Trust and take whatever other action is requested by Lender to perfect and continue Lender's lien on the Real
         Property. Grantor shall reimburse Lender for oil taxes, os described be1ow, together with all expenses incurred in recording,
         perfecting or continuing this Deed of Trust, including without limitation oil tn.~es, fees, documentary stomps, ond other
         charges for recording and registering this Deed of Trust


Page 5 - Deed of Trust




                          Case 18-32265-tmb11                       Doc 137           Filed 10/03/18                                              Exhibit E
                                                                                                                                               Page 5 of 14
        Taxes. The following shall constitute tuxes to which this section applies: (I) a specific tax upon this type of Deed ofTrust
        or upon all or any part of the indebtedness secured by this Deed ofTrust; (2} 11 specific tnx on Borrower which Borrower is
        authorized or required to deduct from payments on the indebtedness secured by this type ofDeed ofTrust; (3) a tax on this
        type of Deed of Trust chargeable against the Lender or the holder of the Note; and (4) o specific tax on oil or any portion of
        the indebtedness or on payments of principal and interest made by Borrower.

        Subsequent Taxes. If any tnx to which this section applies is enacted subsequent lo the dote of this Deed of Trust. this
        event shall hove the some effect os on Event of Defoult, and Lender moy exercise ony or oll of its nvoilnblc remedies for nn
        Event of Default as provided below unless Grnntor either (I) pays the tnx before it becomes delinquen'7 or (2) contests the
        tox as provided above in the Tnxes and Liens section and deposits with Lender cash or a sufficient corporate surely bond or
        other security satisfactory to Lender.

SECUmTY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to this Deed ofTrust as osecurity
agreement are o pnrt of this Deed ofTrust.                                    ·

        THIS DOCUMENT CONSTITUTES A FLXTURE FILING THAT WILL HAVE AN EFFECTIVE PERIOD UNTIL
        THIS DEED OF TRUST IS RECONVEYED OR SATISFIED OF RECORD OR ITS EFFECTIVENESS
        OTHERWISE TERMINATES REGARDING THE PROPERTY IN ACCORDANCE WITH ORS 79.0515(7).

        Granting Clouse. All of Grantor's interest in and to oil fixtures and property now or hereafter ottoched to or used in the
        operation of the Property including, but not limited lo, healing and incincroting appomtus and equipment; boilers; engines;
        motors; dynwnos: generating equipment; telephone and other communicBlion systems; piping ond plumbing fixtures;
        ranges, cooking nppomtus, and mechanical kitchen equipment: refrigerators, cooling, ventilating, sprinkling, and vacuum
        cleoning systems; tire-extinguishing apparatus; gas ond electricol fixtures; irrigation equipment: cmpeting; under-padding;
        elevators; escolators; partitions, mantels; built-in mirrors: window shades, blinds, screens, stonn sashes, and awnings;
        furnishings of public spaces, halls. and lobbies; and shrubbery and plants; nnd all renewals or replacements of them or
        articles in substitution for them. All property mentioned in this subsection will be deemed part of the reolty and not
        severable either wholly or in part without m11terial injury to the Property.

        Fixture Filing. The recording of this Deed of Trust will be effective os a financing statement filed as a fixture filing with
        respect to nil fixtures included within lhe Property and is to be recovered with the appropriate aulhorily where the Property
        (including fixtures) is situated.

        Effective Fixture Filing Dnte. This fixture filing will hove on effective period until this Deed ofTrusl is reconveyed or
        satisfied of record or its effectiveness othenvise terminates ns to the Property.

        Fixtur~ and Personal Property. With respect to any fixtures or personal property subject to a security interest in favor of
        Beneficiary, Beneficiary may exercise any and all of the right ond remedies of n secured party under the Oregon Uniform
        Commercial Code.

        Security Agreement This instrument sholl constitute a Security Agreement to the extent nny of the Property constitutes
        fixtures, ond Lender shnll have oll of the rights of o secured party under the Uniform Commercial Code as emended from
        lime to time.

        Security Interest. Upon reque.st by Lender, Grnntor shall execute financing sl11tements and toke whatsoever other nction is
        requested by Lender to perfect and continue Lender's security Interest in the Personal Property. In addition to recording
        this Deed ofTrust in the reol property records, Lender may, at any time ond without further authorization from Ornntor, file
                                                                                os
        executed counterparts, copies or reproductions of this Deed of Trust a financing statement. Oran tor shall reimburse
        Lender for all expenses incurred in perfecting or continuing this security interesL Upon defnult, Grnntor shall not remove,
        sever or detach the Personal Property from the Property. Upon default, Orantor shall assemble any Personal Property not
        affixed to the Property in n manner and 11t a place reasonably convenient to Gmntor and Lender and make it available to
        Lender within three (3) days ofter receipt of written demand from Lender to the extent pennitted by applicable law.

        Addresses. This mailing address ofGrantor(debtor) and Lender(secured party) from which infonnotion concerning the
        security interest granted by this Deed ofTrust may be obtained (each as required by the Unifonn Commercial Code) nre os
        stoled on the first poge of this Deed of Trust.




Page 6 - Deed of Trust .




                        Case 18-32265-tmb11                     Doc 137           Filed 10/03/18                                            Exhibit E
                                                                                                                                         Page 6 of 14
FURTHER ASSURANCES; AITORNEY-IN-FACT. The following provisions reloting to further assurances and attorney-in-fact
ore o part of this Deed of Trust:

          Further Assurances." At ony time. and from time to time, upon request of Lender, Granlor will make, execute ond deliver,
          or will cause to be mnde, executed or delivered, to Lender or to Lender's designcc, ond when requested by Lender, cause to
          be filed, recorded, refiled, or prerecorded. ns the case may be, ol such limes ond in such offices and places ns Lender moy
          deem npproprinte, any ond oil such mortgages, certificates, nnd other documents ns may, in the sole opinion of Lender, be
          necessary or desirable in order to effectuate, complete, perfect, continue, or preserve (1) Borrower's and Grantor's
          obligations under the Note; this Deed of Trust, nnd the Related Documents, and (2) the liens and security interests created
          by this Deed ofTrust ns first and prior liens on the Property, whether now owned or hereafter acquired by Grantor. Unless
          prohibited by law or Lender agrees to the contrary in writing. Grantor shall reimburse Lender for all costs and expenses
          incurred in connection with the melter referred lo in this plll'Dgraph.

          Attorney-in-Fact. If Grantor fails to do any of the things referred to in the preceding paragraph, Lender may do so for and
          in the name of Granter and nt Grantor's expense. For such purposes, Orontor hereby irrevocably appoints Lender as
          Ornnlor's nttomey-in-fnct for the purpose of making, execulin& delivering, filing, recording, nnd doing nil other things as
          mny be necessary or desirable, in Lender's sole opinion. to accomplish the matters referred lo in the preceding paragraph.

FULL PERFORMANCE. IfBorrower pays all the indebtedness when due, and otherwise perfonns all the obligations imposed upon
Ornntor under this Deed of Trust. Lender shall execute and deliver to Trustee n request for full reconveyance ond shall execute and
deliver to Grnntor suitable statements of tennination ofany financing statement on file evidencing Lender's security interest in the
Rents and the Personnl Property. Any reconveyance fee required by law shall be paid by Grnntor, if pennilted by applicable law.

EVENTS OF DEFAULT. At Lender's option, Grnnlorwill be in default under this Deed ofTrust if any of the following happen:

          Payment Default. Borrower fails to make any payment when due under the indebtedness. Failure to make any paymenl
          includes, but is not limited to, failure to make any payment under the tenns of the Promissory Nole signed by the borrower
          inclusive of ony late penalties or any other amounts payable thereunder.

          Brealc Other Promises. Borrower or Grantor breaks any promise made to Lender or fails to perfonn promptly nl the time
          and slrictly in the manner provided In this Deed of Trust or In any agreement related to this Deed of TrusL

          Compliance Defoult Failure to comply with any other tenn, obligation, covenant or condition contoined in this Deed of
          Trust, the Note or in any of the Related Documents. If such a failure is curable and if Borrower or Granter hos not been
          given a notice of breach of the some provisions of this Deed ofTrust within the preceding twelve (12) months, itmoy be
          cured (nnd no Event ofDefnult will have occurred) lf Borrower or Gran tor, aft.er Lender sends written notice demanding
          cure or such failure: (n) cures the failure within thirty (30) doys; or (b) if the cure requires more lhnn thirty (30) days,
          immediately indicates steps sufficient to cure the failure ond thereafter continues and completes nll reasonable ond nccessmy
          steps sufficient to produce compliance ns soon as rensonobly prnclicaJ.

          Default in Favor of Third Pnrties. Should Borrower or any Grantor def11ult under nny loan. extension of credit, security
          agreement, purchase or sales agreement, or any other 11greemenl, in favor ofany other creditor or person that may materially
          affect any of Grantor's property or Borrower's or any Orontor's ability to repay the indebtedness or perform theirrespeclive
          obligations under this Deed ofTrust or any of the Rel11ted Documents.

         Environmental Default. Failure of ony party to comply with or perform when due any term. obligation, covenant or
         condition contnined in any environmental agreement executed in connection with the Property.

         Default in Fnvor of Third Parties. Should Borrower or any Gmntor default under any loon. extension of credit, security
         ogrcement, purchase or sales ogrecmcnt, or nny other agreement. In favor or any other credit or person thDl may materially
         olfect any of Grantor's property or Borrower's or any Ornntor's ability to repny the indebtedness or perform theirrespeclive
         obligations under this Deed of Trust or any of the Related Documents.

         False Statements. Any represenlnlion or statement made or furnished to Lender by Borrower or Omntor or on Borrower's
         or Grantor's behalf under this Deed of Trust of the Related Documents is false or misleading in any materiaJ respect. either
         now or nt the time made or furnished.




Page 7 - Deed of Trust




                          Case 18-32265-tmb11                     Doc 137          Filed 10/03/18                                            Exhibit E
                                                                                                                                          Page 7 of 14
         Defective CoUoternlization. This Deed of Trust or ony of the Related Documents ceases to bo in full force and effect
                                                                                                                 at
         (including failure of nny collaterol document to create a valid ond perfected security interest or lien) any time nnd for any
         reason.

         Insolvency. The insolvency of Borrower or Grnntor, the appointment of a receiver for ony part of Borrower's orOrantor's
         property, nny assignment for the benefit of creditors, nny type of creditor workout, or the ccmmcnccment ofany proceeding
         under any bankruptcy or insolvency laws by or against Borrower or Grantor.

         Toking of the Property. Any creditor or govemmentlll ngency tries to toke any of the Property or any other ofBorrower's
         or Grantor's property in which Lender has a lien. This in~ludcs tnldng of, garnishing of or levying on Borrower's or
         Grantor's account with Lender. However, if Borrower or Gron tor disputes in good faith whether the claim on which the
         loldng of lhe Property is based is valid or reasonable, ond ifBorrower or Ornntor gives Lender written notice of the claim
         and furnishes Lender with monies or a surely bond satisfactory to Lender to satisfy the claim, then this default provision
         will not apply.

         Breach of Other Agreement. Any breach by Borrower or Grantor under the terms of any other agreement between
         Borrower or Grantor and Lender that is not remedied within any grace period provided Uterein, including without limitation
         ony agreement concerning any indebtedness or other obligation of Borrower or Grantor to Lender, whether existing now or
         later.

         Events Affedlng Guarantor. Any of the preceding events occurs with respect to any guarantor, endorser, surety. or
         nccommodntion porty of any of the indebtedness or any guarantor. endorser, surety, or occommodntion party dies or
         becomes incompetent, or revokes or disputes the vnlidity of, or liability under, any Guarantor of the indebtedness. In the
         event of n death, Lender, nt its option, mny, but shall not be required to, pennit the guarantor's esta.te to assume
         unconditionally the obligations arising under the guaranty in n manner satisfactory lo Lender, and, in doing so, cure any
         Event of Defnult

         Insecurity. Lender in good faith believes itself insecure.

         Existing Indebtedness. The payment of any installment or principal or any interest on the existing indebtedness is not
         made within the lime required by the promissory note evidencing such indebtedness, or a default occurs under the
         instrument securing each indebtedness ond is not cured during any applicable grace period in such inslnlment, or any suit or
         other action Is commenced to foreclose ony existing lien on the Property.

         Right to Cure. If such n failure is curable and if Borrower or Omntor has not been given a notice of o breach of the some
         provision of this Deed ofTrust within the preceding twelve (12) monlh5: it may be cured {and no Event ofDcfnult will have
         occurred) if Borrower or Granlor. after Lender sends written notice demnnding cure of such failure: (a) cures lhe foilure
         within thirty (30) days; or (b) if the cure requires more than thirty (30) days, immediately initintes steps sufficient to cure
         the failure and thereafter continues and completes all reasonable and necessary steps sufficient lo produce compliance es
         soon es reosonnbly prnclicnl.

RIGHTS AND REMEDIES ON DEFAULT. If an Event ofDefault occurs under this Deed of Trust. nt any time thereafter, Trustee
or Lender may exercise any one or more of the following rights and remedies:

         Election of Remedies. All of Lender's rights and remedies will be cumulative nod may be exercised i11oneortogether. An
         election by Lender to choose any one remedy will not bar Lender from using nny other remedy. IfLender decides to spend
         money or to perfonn ony of Grantor's obligations under this Deed of Trust, after Grantor's failure to do so, lhnl decision by
         Lender will not affect Lender's right to declare Granlor in default and to exercise Lender's remedies.

        Accelerate Indebtedness. Lender shall have the right nt its option without notice to Borrower or Orantor to declare the
        entire indebtedness immediately due and payable, including nny prepnymenl penalty, which Borrower would be required to
        pay.                       .

        Foreclosure. With respect to all or any part of the Real Property, the Trustee shall have the right to foreclosure by notice
        and sale, and Lender shall have the right to foreclosure by judicial foreclosure, in either case in accordance with and lo the
        full extent provided by applicnblc law. If this Deed ofTrust is foreclosed by judicial foreclosure, Lender will be entitled to
        njudgmenl, which will provide that iflhe foreclosure sale proceeds ore insufficient to satisfy the judgment, execution mny
        issue for the amount of the unpaid bolonce ofthejudgmenl

Page 8 - Deed of Trust




                         Case 18-32265-tmb11                      Doc 137           Filed 10/03/18                                            Exhibit E
                                                                                                                                           Page 8 of 14
         UCC Remedies. With respect to oil of ony part of the Personal Property, Lender shall hnve oil the rights and remedies ofo
         secured party under the Uniform Commercial Code.

         Collect Rents. Lender shall hove the right, without notice to Borrower or Grnnlor to take possession and mnnuge the
         Property and collect the Rents, including amounts past due and unpaid, and apply the net proceeds, over and above
         Lender's costs, against the indebtedness. In furtherance of this right, Lender may require nny tenant or other user of the
         Property to make payments of rent or use fees directiy to Lender. If the Rents are collected by Lender, then Grontor
         irrevocably designates Lender as Grantor's attorney-in-fact to endorse instruments received in payment thereof in the nome
         of Orontor and to negotiate the same ond collect the proceeds. Payments by tenants or other users to Lender in response lo
         Lender's demand shall satisfy the obligations for which the payments are mnde, whether or not nny proper grounds for the
         demand existed. Lender may exercise its rights under this subpnrugmph either in person, by ogont, or through n receiver.

         Appoint Receiver. Lender shall have the right to hove o receiver nppointed to take possession of oll or any part oftlte
         Property, with the power to protect ond preserve the Property, to operote the Property preceding foreclosure or sale, and lo
         collect the Rents from the Property and apply the proceeds, over and above the cosl of the receivership, against the
         indebtedness. The receiver may serve without bond if permitted by law. Lenders right to the oppoinlmenl of o receiver
         shall exist whether or not the npparenl volue of the Property exceeds the indebtedness by a subslllntlol omounL
         Employment by Lender shnll not disqualify a person from serving ns o receiver.

         Tcnnncy at Sufferance. If Gronlor remains in possession of the Property after the Property is sold as provided above or
         Lender otherwise becomes entitled to possession of the Property upon defnu It of Grnntor, Ornntor shall become 11 tenant ot
         sufferance of Lender or the purchaser of the Property and shall, al Lender's option, either (I) pay a reasonable rentnl for the
         use of the Property, or (2) vn~ote the Property immediotely upon the demand of Lender.

         Other Remedies. Trustee or Lender shall hove ony other right or remedy provided in this Deed of Trust or the Note or by
         law.

         Notice of Sole. Lender shall give Granter reasonable notice of the time and ploce of ony public sale of the Personal
         Property or of the lime after which any private sale or other indented disposition of the Personal Property is to be made.
         Rcnsonnble notice shall mean notice given at least fifteen (15) days before the time of lite sole or disposition, Any sole of
         the Personal Property may be made in conjunction with ony sole of the Rcnl Property.

         Sale of the Property. To the extent permitted by opplicable law. Borrower and Ornntor hereby waive any and nil rights to
         hove the Property marshaled. In exercising its rights and remedies, the Trustee or Lender shnll be free to sell all or any port
         of the Property together or separately, in one sale or by sepnrnte soles. Lender shall be entitled to bid at any public sale on
         all or any portion of the Property.

        Attorneys' Fees; Expenses. If Lender institutes any suit or action lo enforce any of the terms ofthis Deed ofTrust, Lender
        shall be entitled lo recover such sum, as the court may adjudge reasonable as attorneys' fees ot trial upon ony appeal.
        Whether or not any court action is involved, and to the extent not prohibited by law, nil reasonable expenses Lender incurs
        thoL in Lender's opinion are necessary at any time for the protection of its interest or the enforcement of its rights shall
        become n port of the indebtedness payable on demand and shall bear interest at the rote of eighteen (18%) percent per
        annum from the dnte of the e~-penditure until repaid. Expenses covered by this pnrogroph include. without limitotion,
        however subject to ony limits under npplicable law, Lender's attorneys' fees and Lender's legal expenses, whether or not
        there is o lawsuit, including attorneys' fees and e.,cpenses for bankruptcy proceedings (including efforts to modify or vncate
        any automatic stny or injunction), oppeols, ond any anticipated posl-judgment collection services, the cost of searching
        records, obtaining title reports (including foreclosure reports), surveyors' reports, and appraisal fees, title insurance, and
        fees for the Trustee, to the e~1ent pennitted by nppllcnble low. Grantor also will pay any court costs, in addition to all other
        sums provided by law.

        Rights of Trustee. Trustee shall hnve nJI of the rights ond duties of Lender ns set forth in this section.


POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the power ond obligations orTrustee arc
part of this Deed of Trust:




Page 9 - Deed of Trust




                         Case 18-32265-tmb11                      Doc 137           Filed 10/03/18                                            Exhibit E
                                                                                                                                           Page 9 of 14
          Powers of Trustee. In odd Ilion lo all power of Trustee arising us a mutter of lnw, Truslee sh nil hove the power to tDlte the
          following octions with respect to the Property upon the written request of Lender nnd Grnntor: (n) to join in preplll'ing and
          filing a mop orplnt oflhe Real Property, including the dedication of streets or other rights to the public; (b)join in granting
          any easement or creating nny restriction on the Real Property; and (c) join in any subordination or other agreement affecting
          this Deed of Trust or the interest of Lender under this Deed ofTrusL

          Obligations to Notify. Trustee shall not be obligoted to notify ony other plll'ly of a pending sale under nny other trust deed
          or lien, or of any action or proceeding in which Oronlor, Lender or Trustee shall be n party, unless the action or proceeding
          is brought by Trustee.

          Trustee. Trustee shnll meet nil quolificotions required for Trustee under npplicnble lnw. In addition to the rights and
          remedies set forth nbove, with respect to oil or any part of the property, the Trustee sholl hnve the right to foreclose by
          notice ond sole, and Lender will hnve the right to foreclose by judicial foreclosure, in either case in nccordonce with and to
          the full extent provided by npplicnble low.

          Successor Trustee. Lender, at Lender's option, may from time to time appoint a successor Trustee to any Trustee
          appointed under this Deed of Trust by an instruments executed and acknowledged by Lender and recorded in the office of
          the recorder of DESCHUTES County, Stnte of Oregon. The instrument shall contain, in oddition to nil other mnners
          required by state low, the names of the original Lender, Trustee, and Gran tor, the book ond pnge or register number where
          this Deed ofTrust is recorded, ond the nome and address of the successor trustee, and the instrument shall be executed and
          acknowledged by Lender or its successors in interesL The successor trustee, without conveyance of the Property, shall
          succeed lo nil the title. power, and duties conferred upon the Trustee in this Deed of Trust and by opplicoble law. This
          procedure for substitution of Trustee shnll govern to the exclusion of nil 0U1er provisions for substitution.

NOTICES. Any notice required to be given under this Deed of Trust, including without limitntion ony notice of default ond any
notice of sale shall be given in wriling, nnd shnll be effective when nctually delivered, when actunlly received by telefocsimile(unless
othenvise required by low), when deposited with a nationally recognized overnight courier, or, ifmailed. when deposited in tbc United
States mail ns first class, certified or registered mail postage prepaid, directed to the oddresses shown near the beginning ofthis Deed
of Trust by giving fonnnl written notice to the other person or persons, specifying thot the purpose of the notice is to chonge the
person's address. For notice purposes. Grontor agrees to keep Lender informed at al) times of Oronlor's current address. Unless
othenvise provided or required by low, if there is more than one Grantor, any notice given by Lender to any Granter is deemed to be
notice given lo oil Oranlors. It will be Grantor's responsibility lo tell the others of the notice from Lender.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions ore a part of this Deed of Trust:

          Amendments. What is written in this Deed ofTrusl and in the Reloted Documents is Grantor's entire agreement with
          Lender concerning the matters covered by thi~ Deed of Trust To be effective, any change or amendment to this Deed of
          Trust must be in writing and must be signed by whoever will be bound or obligated by the change or amendmenL

          Caption Hendings. Cnption headings in this Deed of Trust lll'e for convenience purposes only nod ore not to be used to
          interpret or define the provisions of this Deed ofTrusL
          Merger. There shall be no merger of the interest or estnle created by this Deed ofTrust with any other interest or estate in
          the Property nt any time be held by or for the benefit of Lender in nny capacity, without the written consent of Lender.

          Governing Lnw. This Deed of Trust will be governed by nnd interpreted in accordance with federal low and the lows oflite
          Stote of Oregon.

          Choice of Venue. If there is o lawsui~ Omntor agrees upon Lender's request to submit the jurisdiction oflhe courts of
          LINN County, State of Oregon.

          Joint ond Several Liability. All obligations of Borrower and Gmntorundcr this Deed orTrust shall be joint and several,
          and olJ references to Oronlor shnll meon each and every Grantor, ond oll references to Borrower shall mean each ond every
          Borrower. This means that each Borrower and Granter signing below is responsible for all obligations in this Deed of
          TrusL

         No Waiver by Lender. Orantor understands Lender will not give up ony of Lender's rights under this Deed ofTrust unless
         Lender does so in writing. The fnct that Lender delays or omits to exercise any right will not menn that Lender hos given up
         lhnl right If Lender does not ogree in writing to give up one of Lender's rights, that does not mean Orantor will not have to

Page 1O- Deed ofTrust




                          Case 18-32265-tmb11                      Doc 137          Filed 10/03/18                                           Exhibit E
                                                                                                                                         Page 10 of 14
          comply with the olher provisions of this Deed ofTrusL Omntor nlso-understonds that if Lender does not consent lo a
          request that does not mean thnt Oran tor will not hove to get Lender's consent again if the situation happens again. Orantor
          further understands that just because Lender consents to one or more of Grantor's requests, U1nl does not mean Lender will
          be required to consent lo any of Gron tor's future requests. Grontor waives presentment, demand for payment, protest and
          notice of dishonor.

          Severoblllty. If n court finds that any provision of this Deed of Trust is not valid or should not be enforced, that fact by
          itself will not mean that the rest oflhis Deed ofTrust will not be valid or enforced. Therefore, a court will enforce the rest
          of the provisions of this Deed of Trust even if a provision of this Deed of Trust may be found to be invalid or enforceable.

          Successors and Assigns. Subject to ony limitations stated in this Deed ofTrust on transfer of Grantor's interest, this Deed
          of Trust shall be binding upon the inure to the benefit of the parties, their successors and assigns. If ownership of the
          Property becomes vested in n person other than Granter, Lender, without notice to Grontor, may deal with Grantor's
          successors wilh reference to this Deed of Trust end the indebtedness by wny of forbenrnnce or extension without releasing
          Oran tor from the obligations of the Deed of Trust of liability under the indebtedness.

          Time is of the Essence. Time is of the essence in the perrormancc of this Deed of Trust.

          Woiver of Homestead Exemption. Gmntor hereby releases nnd waives all right ond benefits of the homestead exemption
          lows of the State of Oregon as to nll indebtedness secured by this Deed ofTrusL

DEFINITIONS. The following words shall hove the following meonings when used in this Deed of Trust!

          Beneficinry. The word "Beneficiary" means LEWIS HANSON AND COMPANY, INC. TRUSTEE
          FOR CYRUS FARM LOAN. ond its successors and assigns.

          Borrower. The word "Borrower'' menns.,. 0. KEITH CYRUS nnd CONIDA E. CYRUS, tenants in common. ns to Parcel I
          nnd MATTHEW K.. CYRUS, 0. KEITH CYRUS ond PAMELA K. CYRUS. as to Parcel 2 nnd includes nil co-signers and
          co-makers signing the Note.

          Deed of Trust The words ..Deed of Trust" mean this Deed of Trust omong Grnntor, Lender, ond Trustee, ond includes
          without limitntion all assignment and security interest provisions relating to the Personal Property and Rents.

          Environmental Laws. The words "Environmental Lo.ws" mean any and all stote, federal nnd local statutes. rcgulotions and
          ordinnnces relating to the protection of humnn health or the environment, including without limitation lo the
          Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Seclion 960 I,
          ct seq. ("CERCLA"), the Superfund Amendments and Reauthorimtion Act of 1986, Pub. L. No. 99-499 ("SARA"), the
          Hazardous Materials Transportation Act, 49 U.S.C. Section 180 t, et seq., regulations adopted pursuant thereto or intended
          to protect human health or the environment

          Event of Default. The words "Event of Default" meon ony of lite events of default set forth in this Deed of Trust in the
          events of default section of this Deed of Trust

          Existing Indebtedness. The words "Existing Indebtedness" mean lhe indebtedness described in the E.~isting Liens
          provision or the Deed ofTruSl

          Grnntor. The word "Grantor" means 0. KEITH CYRUS nnd CONIDA E. CYRUS. tenants in common, as to Purccl I and
          MATTHEW K. CYRUS. 0. KEITH CYRUS nnd PAMELA K, CVR.US, as to Pnrcel 2.

          Hazardous Substances. The words "I-lozordous Substances" means materials that, because oftheir quantity, concentration
          or physicnl, chemical or infectious characterislics. may cause, pose or present potential hazards to human health or the
          environment when improperly used. trented, stored, disposed ot generated, monufnctured, transported or othenvise handled.
          The words "Hazardous Substances" ore used in their very broadest sense and include without limitation ony ond all
          hazardous or toxic substances. mnterials, or wnste as defined by or listed under the Environmental Laws. The term
          "HDZDJ'dous Substances" also includes, without limitation, petroleum, including crude oil nnd nny fraction thereof nnd
          asbestos.




Page 11   ~   Deed of Trust




                          Case 18-32265-tmb11                     Doc 137           Filed 10/03/18                                         Exhibit E
                                                                                                                                       Page 11 of 14
        Improvements. The word "Improvements" means oil c.,cisting and future improvements, buildings, structures, mobile
        homes affixed on the Reill Property, facililies, additions, replacements nnd oll other construction on the Reill Property.

        Indebtedness. The word "Indebtedness" means oil principul. interest, und other amounts, costs end expenses payable under
        the Note or Related Documents, together with all renewals of, e,ctensions of, modifications of, consolidations of and
        substitutions for the Nole or Related Documents end nny nmounts expended or advanced by Lender to discharge Grantor's
        obligations or expenses incurred by Trustee or Lender to enforce Grantor's obligations under this Deed ofTrusl, together
        with interest on such amounts us provided in this Deed ofTmst. Specifically, without limitntion, indebtedness includes all
        omounts that may be indirectly secured by the Cross-Collateralizntion provision of this Deed ofTrusL
        Lender.       The word "Lender" means LEWIS HANSON AND COMPANYz INC. TRUSTEE FOR
        CYRUS FARM LOAN. its successors and ossigns. The words "successors and ossigns" means uny person or company
        thol ocquires any interest in the Note.

        Note. The word "Note" means the promissory note dated nJLY          ,..2::f .2008 in the originol principal amount of
        $500,000.00 from the Borrower to Lender, together wilh n11 renewals of, extensions of. modifications of, refinancing of,
        consolidations of, and substitutions for lhe promissory note or agreement The maturity doted of the Note is
        JULY            , 201s.
         Personal Property. The words "Ren1 Property" means collectively the Reul Property and the Personal Property.

         Property. The word "Property" means the real property, interests and rights, as further described in this Deed ofTrusL

        Related Documents. 111e words "Related Documents" means all promissory notes. credit ogreemenls, lonn agreements,
        environmental agreements, indemnity agreements, guaranties, security ogreements, mortgages, deeds of trust. security
        deeds, collateral mortgages, and oil other instruments, agreements and documenls, whether now or hereafter existing,
        executed in connection with the Indebtedness.

        Rents. The word "Rents" means all present and future rents, revenues, incomCy issues, royalties, profits, ond other benefits
        derived from the Property.

        Trustee. The word "Trustee" means JAMES H. JORDAN, Attorney, whose address is P. 0. BOX 983. ALBANY OR
        97311, nnd nny substitute or successor trustees.                                                    ·



EACH GRANTOR ACKNOWLEDGES HA YING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
EACH GRANTOR AGREES TO ITS TERMS.



GRANTOR:




By:~~
   o~ HCYRUS


~
B ~                       us                                    By;~~~~
                                                                   PAMELA K. YRUS
                                                                   (akn PAMELA K. MITCHELL)

                                                                    ~~LK:~


Page 12 - Deed of Trust




                        Case 18-32265-tmb11                    Doc 137           Filed 10/03/18                                        Exhibit E
                                                                                                                                   Page 12 of 14
                                                                ACKNOWLEDGMENT

           STATE OF OREGON                          )
                                                    ) ss.
           County of DESCHUTES                      )

           On t h i s ~ day of JULY. 2008. before me, the undersigned Notary Public, person111ly appeared 0. KEITTI CYRUS. CONIDA
           E. CYRUS. MA1THEW K. CYRUS ond PAMELA K. CYRUS who acknowledge the foregoing to be their free and voluntmy ncl and
           deed


                                                                         My Commission Expires:       D7... 2,. 2. -t f
                                     c Stale of Oregon

f,SS'-~~    ~:Ms~"$$;·
                  OFFICIAL SEAL
                SHELLGY f&ARSH
           NOTARY PUBLIC-OREGON
   •        COMMISSION NO. 418664 ;)
~) 1R(~MM1SS[0~•1 EXPIRES JULYJM$~.el}
~.5SS'S$:®SSS<S'SS.. - -                              REQUEST FOR FULL RECONVEYANCE
                                                {To be used only when obligations have been paid in full)


           To: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,Trustee

           The undersigned is lhe legal owner nnd hold of all indebtedness secured by this Deed ofTmst All sums secured by this Deed ofTrust.
           hove been fully paid and satisfied. You arc hereby directed, upon payment to you ofany sums owing to you under the tenns of this
           Deed of Trust or pursuant to nny npplicnble statute. lo cancel the Note secured by this Deed of Trust {which is delivered to you
           together with this Deed of Trust), and to rcconvcy, without warranty, to the parties designated by the terms of this Deed ofTrust, the
           estnte now held by you under this Deed of TrusL Please mail the rcconveyancc and Related Documents to:



           Dote: ____________                                           Beneficiary: _ _ _ _ _ _ _ _ _ _ _ _ _ __




           Page 13 - Deed of Trust




                                     Case 18-32265-tmb11                     Doc 137          Filed 10/03/18                                        Exhibit E
                                                                                                                                                Page 13 of 14
                                       EXHIBIT "Au
                                    LEGAL DFSCRIPTION


PARCEL 1:

The Northbalf(Nl/2) of Section Thirteen (13) all in Township Fifteen (15) South, Range Ten (10),
East of the Willamette Meridian, Deschutes County, Oregon,

EXCEPTING THEREFROM a portion of the Southwest Quarter of the Northwest Quarter
(SW1/4NW1/4) of Section Thirteen (13), described as follows:

Beginning at a point on the Section line between Sections Thirteen (13) and Fourteen (14), South
0°38'54" East, 1581.85 feet from the Northwest comer of Section 13 and running thence South
0°38'54" East, 361.5 feet; thence South 67°48'54" East, 361.5 feet; thence North 0°38' 54" West,
361.5 feet to the South side of Jordan Road; thence North 67°48'54" West, 361.5 feet along the
South side of Jordan Road to the point of beginning.

ALSO EXCEPTING THEREFROM that portion lying within the right of way of Cloverdale Road,
Slayton Road and Jordan Road.


PARCEL 2:
                                                                                    p-v
Lot One Hundred One (101), Lot One Hundred Six (106), Lot One Hundred Seven (107), Lot One
Hundred Eight (1~!), Lot One Hundred Sixteen (116) and Lot One Hundred Seventeen (117) GOLF
COURSE ESTA~\S AT ASPEN LAKES PHASE 4, Deschutes County, Oregon.

                {~_v




                  Case 18-32265-tmb11          Doc 137     Filed 10/03/18                          Exhibit E
                                                                                               Page 14 of 14
DO NOT DESTROY THIS NOTE: When paid, this note and the deed of trust securing
this note, must be surrendered to the trustee for cancellation before reconveyance will
be made.


                                      PROMISSORY NOTE


$   500,000.00                                                   Date: JULY      JI             • 2008


FOR VALUE RECEIVED, the undersigned promises to pay to the order of LEWIS HANSON AND
COMPANY, INC., TRUSTEE FOR CYRUS FARM LOAN at P. 0. Box 766, Albany, Oregon,
97321 or at such other place as the holder hereof may from time to time designate in writing, the sum
of FIVE HUNDRED THOUSAND AND NO/DOLLARS ($500,000.00). with interest thereon
from the date of funding, JULY 2 2 , 2008, at the rate of 8.5 percent per annum until paid,
payable as follows:

In monthly installments of not less than $4,925.00, including interest. The first payment is to be
made on the 22nd day of AUGUST , 2008 and a like payment on the same day of every month
thereafter until JULY 2 2 , 2018 when the entire unpaid balance of both principal and interest
shall be paid in full.

Interest shall be computed on a 3 60-day basis. That is, one day shall be deemed to be one 3 60th of 1
year, one month shall be deemed to be 30 days in length, and one year shall be deemed to be 360
days.

In the event this note shall be in default for a period of ten ( 10) days or more, the holder of this note
will assess a late charge equal to ten percent (10%) of each past due installment. The late charge
shall be paid on demand, and the holder reserves the right to refuse any late payment unless
accompanied by such late charge. The late charge will be deemed to have accrued as of noon on the
tenth day. If payment not received by noon on the tenth day, the late charge shall be deemed accrued
and payable in full. In addition, in the event this note shall be in default for a period of twenty (20)
days or more, the interest rate on the unpaid balance shall increase by five percent (5%) per annum
commencing on the installment due date and continuing for the period of default. A surcharge equal
to ten percent (10%) of each past due installment will be assessed in addition to the late charge when
the note is in default for twenty (20) days or more. The surcharge shall be paid on demand, and the
holder reserves the right to refuse any late payment unless accompanied by such surcharge.




Page 1           PROMISSORY NOTE




                    Case 18-32265-tmb11             Doc 137      Filed 10/03/18                                Exhibit F
                                                                                                             Page 1 of 2
All payments shall be applied first to late charges, if any, then to interest, then to principal. If any
installment is not so paid, the whole sum of principal and interest shall become immediately due and
collectible at the option of the holder of this note.

If this note is placed in the hands of an attorney for collection, including any efforts relating to issues
peculiar to federal bankruptcy, the undersigned agrees to pay the reasonable fee and expense of such
attorney even though no suit or action is instituted or no sale of the property has been directed under
the terms of the trust deed securing this obligation. Such fees and costs may, at the option of the
holder, be added to the principal balance ofthis note. In case suit or action is instituted to collect this
note, or in relation to any issue peculiar to federal bankruptcy, the undersigned promises to pay such
additional sum as the trial court may adjudge reasonable as attorney fees and paralegal fees in said
suit or action, and any appellate court upon appeal in such suit or action. Such sums shall include an
amount estimated by the court or the arbitrator as the reasonable costs and fees to be incurred by the
prevailing party in collecting any monetary judgment or award or otherwise in enforcing any order,
judgment or decree entered in such suit, action, arbitration or other proceeding.

#rQ~ (!;,.,.._                      ,'J,;)I-O'i/                                  .   ~
0. KEIHCYRUS                           DATE
Individually



~
                                  ~~g
                                      DATE
Individual y

,;'~tffi~ ✓ ·iATE~                                                                            /":?/4~~
                                                                                                DATE
{aka PAMELA K. MITCHELL)                                 Individually
Individually
  ~~~ ~- '?,n~~




Page 2         PROMISSORY NOTE




                     Case 18-32265-tmb11            Doc 137       Filed 10/03/18                                Exhibit F
                                                                                                              Page 2 of 2
Order No. 148390
Page 10

                        702 Loan, Cloverdale 702 2nd Loan, Cyrus Parcel 8 Loan, Cyrus Parcel 9 Loan Aspen
                        Investments Loan, Aspen Investments 2nd Loan, Aspen Lakes Development Loan, Aspen
                        Lakes Lot IO 1 Loan, Aspen Lakes Lot 106 Loan, Aspen Lakes Lot 116 Loan, Aspen Lakes
                        Lot 117 Loan, Aspen Lakes Tract "O" Loan, Aspen Lakes Tract 11 0 11 2nd Loan and Cyrus
                        Parcel 8 Loan
     (Includes other property)

44. Notice of Federal Tax lien for the amount herein stated and any other amounts due:
    Against:           Matthew K. & Kelly K. Cyrus
    Amount:            $9,116.71
    Recorded:          April 20, 2009
    Instrument No.:    2009-16029, Deschutes County Records
     {Parcel 2)

45. Easement, including the terms and provisions thereof, affecting the portion of said premises and for the purposes
    stated therein
    As granted to:    Central Electric Cooperative, Inc., an Oregon Cooperative Corporation
    Recorded:         January 18, 2012
    Instrument No.:   2012-01339, Deschutes County Records
     (Parcel 1)

46. Deed of Trust, including the tenns and provisions thereof, to secure an indebtedness of the amount herein stated.
    Amount:            $301,000.00
    Dated:             March 26, 2012
    Recorded:          March 30, 2012
    Instrument No.:    2012-11728, Deschutes County Records
    Grantor:           Omer K. Cyrus and Connie Cyrus; Omer Keith Cyrus and Connie Cyrus, as tenants by the
                       entirety; also as Omer Kieth Cyrus and Conida Elma Cyrus, Husband and Wife; also as 0.
                       Keith Cyrus and Conida E. Cyrus, tenants in common; also 0. Keith Cyrus and Conida Cyrus,
                       as Husband and Wife
    Trustee:           AmeriTitle
    Beneficiary:       Selco Community Credit Union
    (Said Deed of Trust is a Line of Credit Deed of Trust)
    (Parcel 1 and Includes Other Property)

47. Subject to compliance with Chapter 19, Oregon Laws 2008 and the provisions thereof.

NOTE: Any map or sketch enclosed as an attachment herewith is furnished for information purposes only to assist in
property location with reference to streets and other parcels. No representation is made as to accuracy and the company
assumes no liability for any loss occurring by reason of reliance thereon.

Attention is directed to the following matters for non-judicial foreclosures of residential trust deeds as defined
in ORS 86.705(5):

WARNING: ORS 86. 735 requires, among other provisions, that any assignment of a trust deed and any appointment
of successor trustee be recorded for a foreclosure by advertisement and sale. Some recent cases do not recognize
Mortgage Electronic Registration Systems, Inc. (MERS) as a beneficiary of a trust deed, with rulings that Oregon law
requires the recording of an· trust deed assignments by the lender for whom MERS is nominee and by the lender's
successors and assigns and, in addition when there is a successor trustee, the recording of an appointment of a
successor trustee by the lender or the appropriate successor to or assignee of the lender. Unless all such assignments
and appointments are recorded before a foreclosure by advertisement and sale, the Company may decline to issue post-
foreclosure title insurance.




                         Case 18-32265-tmb11            Doc 137       Filed 10/03/18                             Exhibit G
                                                                                                               Page 1 of 1
                                                                                        ~ COUNTY OPl'ICJAL IECOIDS
                                                                                        ..__, ILANICENSHIP, COUNn CLERK
                                                                                                                                                     5U852
                RECORDATION REQUESTED BY:
                                                                                       m••ffllBI
                                                                                        fl-DT Cnl• I 5111111 1H 03/23/2009
                                                                                                                                                            SIU
                                                                                                                                                   12:31:02 Pft
                WHEN RECORDED MAIL TO:                                             __._l~~     ,u.oo tl0,00 19.00   ..   -- ·---- -·-·--- ______ ,_,,,,
                Lewis Hanson and Company, Inc.
                P. 0. Box 766
                Albany OR ~7321

                SEND TAX NOTICES TO:
                Lewis Hanson and Company, Inc.
                P.O.Box766
                Albany OR 97321

                                                                   BLANKET DEED OF TRUST

                         nus DEED OF TRUST is d8lcd. MARCH 20                 2009               betwe en,~~:
               ur,ants jn•jjgtninOfi;:fflrtc:fPjijiJ 1•·Mammwg;reygus='O:KIIDHl}YJitJS1ijja; : 0 ·     =: f·:: !  ·7'.€M
               KE1TIJ cygus and CONJPA E CYRUS, as tenants by lhe entirety as to Parcel 3· Q KEITH CYRUS and CONIDA § CYRUS
               tenants In common and OMER KEITH CYRUS and CONIDA E, emus a., tenants by the entirety es to Parcel 4· o KEIDf
               CYRUS and CQNIDA E, CYRUS tenants in common as to Parcel S· OMER K CVRUS and CONIDA E. CVRtJs N tenants ia
               common, as to Parcel 6· tASPEN!JNYESIMENTS;LJn1aifQiqon]amitiJ1Jaab1lHy;Ciflijny&,'ilfii:Pw{;q~· ASPEN LAKES
               DEVELOPMENT LLC as to Pan;cl 8 Pan:et 9 and Parcet 10; and Q KE[IJJ CVRUS and CONIDA E. CVRUS as tenants by the
               entjttty as to Parcel 11 whose address 16900 ASPEN LAKES PRM., SISTERS OR 97759 ("Gimifiim· LEWJS HANSON AND
               COMPANV INC Tl}MSJEE FOR CYRUS FARM LOAN CLOYf.RDALE LOAN CLOVERDALE 702 LO~
               CLOVERDALE 1022 LOAN CYRUS PARCEL 2 LOAN ASPEN INVESTMENTS LOAN ASPEN INVW[MENTS 2
               LOAN ASPEN LAKES DEVELOPMENT LOAN ASPENLAKESLQTlQI LOAN ASPENLAKF.SIDJIQ6LOAN ASPEN
               LAKES LQJ 116 LOAN ASPEN LAKES I.QT 117 LOAN ASPEN J,AKESTRACT"O" LOAN ASPEN LAKES TRACT"Q"
               2ND LOAN and cygus PARCEL 81 QAN whose address is P o BOX 766 ALBANY OR 97321 (referred to below sometimes as
               "Lender" and sometimes as "Beneficiary"); and JAMES H. JORDAN Attorney whose address is P.O BOX 983 ALBANY OR
               21ll!. (referred to below as "Trustee'').
               CONVEYANCEAND GRANT. For valuable consideration, represented in the Notes dated, JANUARY 2S 2007· OCTORER 29
               2007·MARCH3I 2008·atruy41!'.2008·Fl;QRUARY9 2009and MARCH ,-0 ,2009 intheoriginatprincipal!!!l2.~.!or
               FOUR MILLION EIGHT HUNDRED DfTYTHQUSAND AND N0/100 DOLLARS (S 4.85Q.OOO.OO). ftomi&ro1vcfto
               Lender, Orantor conveys to Trustee for the benefit of Lender as Beneficiary all of Grantor's right, title, and intctcst in and to the
               following described real property, together with all existing or subsequently erected or affixed buildings, improvements and rixturcs;
               all easements, rights of way, and appurtenances, 11II water rights and ditch rights (Including stock in utilities with ditch or irrigation
               rights); and all other rights, royalties and profits relating to the real property, including without limitation 1111 minerals, oil, gas.
               geothermal 1111d similar materials, (the "Real Propcrtyj located in DF,SCHl,JJES County, State ofOregon; described as follows:




               The Real Property or its address Is commonly known as 1PAgCBf...J;          1§850:JorclaniRiQN:J72ofSeetiqnlfWo{Gioyerdate Rd
               §IJtm::P&'21759f:PA1tC6PElfflld§82Z' 'J§BS§m1'7Q31@iffiSfijjjil]iivj;1tl'scqajl:)ltW21ffi PARCELS 3 4 & s "".
               68f9S Cloygdalc Road Sisters. OR 9US9; PARCEL 6- 16809 Hwy 126, Sisters, OR ms2·ir>-AAlffitfd.S.;J715s:ffiyiiU-
               §f$tefs7'.0mfln'ffl59!fARCELS 8 9& I0- No situs address in Sjsters, QR 977S9· PARCEL 11-Clovctdate Road/Hjghway 126
               Sisters, OR 9U59 .

               CROSS-COLLATERALIZATION. «"_::~Ill®=._t9.~..N.Jt~:!hfs ~ilf il"riii~ill,oblljilloiis;,cfciiisinci'.ilabllltiCS::pius
              ,!f.!~.J!L~W.oJl.~119_W]ht_g;tcn~1@t.@I.Y.T~~.nfo.f.gf~ as well as 11II claims by Lender against Borrower or any one or
               more ofthem, whether now existing or hereafter arising. whether related or unrelated to the pwposc ofthe Note. whether voluntary or
               otherwise, whether due or not due, direct or indirect, determined or undetermined, absolute or contingent, liquidated or unliquidatcd


               Page 1 - Deed ofTrust
                                                                        R8CCldlcl Dy Amllfffl!eU an
                                                                        accommodation only. No llablUly
                                                                        la accopted for the concltlon of
  After recording. return to                                            tale OI' fOt 1he vallcllty, sulllclency,
          Amerilitle                                                     or effect of tflla document.
 15 OREGON AVENUE, BEND
-=.:>      \\oO~




                                                       Case 18-32265-tmb11                                         Doc 137             Filed 10/03/18                Exhibit H
                                                                                                                                                                  Page 1 of 20
whether Borrower or Grantor may be liable individually or jointly with others. \\bethcr obligated as guarantor, surety, accommodation
party or otherwise, and whelhcr rccovccy upon such amounts may be or hcn:aftcr may become banm by any suuute oflimilll!ions, and
whether the obligation to repay such amounts may be or hereafter may become otherwise uncnfon:cablc.

Grantor presently assigns to Lender (also known as Beneficiary in this Deed ofTrust) all of Grantor's right, title, and interest in and to
all present and future leases of the Property and all Rnts from the Property. In cddition, Grantor grants to Lender a Unifonn
Commercial Code security interest in the Personal Property and Rents.

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE
RENTS AND PERSONAL PROPERTY, JS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (8)
PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE, THE RELATED DOCUMENTS.AND mJS
DEED OF TRUST. THIS DEED OF TRUST IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:


GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this Deed of Trust is executed at
Borrower's request and not at the request of Lender; (b) Grantor has the full power, right and authority to enlcr into this Deed ofTNSl
and to hypothccate the Property; (c) the provisions of this Deed of Trust do not conflict with, or result in a default under any
agreement or other instrument binding upon Orantor and do not result in a violation of MY law, regulation. court judgment, decree or
order applicable to Orantor; (d) Grantor has established adequate means ofobtaining from Borrower on a continuing basis infonnation
about Borrower's financial condition; Dnd (e) Lender has made no representation to Orantor about Borrower (including without
limitation the crcclltworthincss of Borrower).

GRANTOR'S WAIVERS. Orantor waives all rights or defenses arising by reason of any "one action" or "anti-deficiency" law, or
any other law which may prevent Lender from bringing any action apinst Granter, including a claim for deficiency to the extent
Lender is otherwise entitled to a claim for deficiency, before or after Lender's commencement or completion of any foreclosure action,
either judicially or by exercise of a power of sale.

PAYMENT AND PERFORMANCE. Except es otherwise provided in this Deed of Trust, Borrower shall pay to Lender all
indebtedness secured by this Deed of Trust as it becomes due, and Borrower and Orantor shall strictly pcrform all their respective
obligations under the Note, this Deed of Trust and any and all Related Documents.

POSSESSION AND MAINTENANCE OF THE PROPERTY: Borrower and Orantor agree that Borrower's and Grantor's
possession and use of the Property shall be governed by the following provisions:


          Possession and Use. Until the occurrence of an Event of Default, Grantor may (I) remain in possession and control of the
          Property; (2) use, operate or manage the Property; (3) collect the Rents from the Property. The following provisions relate
          to the use of the Property or to other limitations on the Property. lHIS INSlRUMENT WILL NOT ALLOW USE OF
          11-IEPROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USELAWSAND
          REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, 11-IE PERSON ACQUIRING PEE
          TITI.E TO 11-IE PROPERTY SHOULD CHECK WI1H THE APPROPRIATE CITY OR COUNTY PLANNING
          DEPARTMENT TO VERIFY APPROVED USES AND TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
          FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930.

          Duty to Maintain. Orantor shall maintain the Property in good condition and promptly pcrfonn all repairs, rcplaccmcnlS,
          and maintenance necessary to preserve its value.

          Compliance Wltb Environmental Laws. Orantor represents and warrants to Lender that: (I) During the period of
          Grantor's ownership ofthe Property, there has been no use, generation, manufacture, storage, treatment. disposal, release or
          lhrcalcned release of any Hazardous Substance by any person on, under, about or from the Property; (2) Orantor hos no
          knowledge of, or reason to believe that there has been, except as previously disclosed to and acknowledged by Lender in
          writin& (a) any breach or violation ofany Environmental Laws, (b) any use, generation, manufactun:, storage, treatment,
          disposal, release or threatened release of any Huardous Substance on, under, about or from the Property by any prior
          owners or occupants ofthe Property, or(c) any actual or threa:cned litigation or claims ofany kind by anypmon relating to
          such matters; and (3) except as previously disclosed to and acknowledged by Lender in writing. (a) neither Grantor nor any
          tenant. contractor, agent or other authorized user ofthe Property shall me, generate, manufacture, store, treat, dispose ofor
          release any Hazardous Substance on, under, about or from the Propcny; and (b) any such activity shall be conducted In
          compliance with all applicable federal, state, and local laws, regulations and ordinances, including without limitation all


Page 2 - Deed of Trust




                                        Case 18-32265-tmb11                                     Doc 137                 Filed 10/03/18          Exhibit H
                                                                                                                                             Page 2 of 20
          Environmental Laws. Grantor authorizes Lender and its agents to enter upon the Property to make such inspections and
          tests, at Orantor's cxpcnsc, ns Lender may deem appropriate to determine compliance of the Property with this section of
          me Deed ofTrust. Any inspections or tes1s made by Lender shll11 be for Lender's purposes only and shall not be construed
          to create any responsibility or liability on the part ofl.,cndcr to Grantor or to any other person. The representations and
          wanantics contained herein arc based on Orantor's due diligence in investigating lhe Property for Hazardous Substances.
          Granter hereby (I) releases and waives any future claims against Lender for indemnity or contribution in the event Gnintor
          becomes liable for cleanup or other costs under any such laws; end (2) agrees to indemnify and hold hannlcss Lender
          against any and 1111 claims, losses. liabilities, damages, penalties, and expenses which Lender may directly or indirectly
          sustain or suffer resulting fiom a breach oflhis section oflhe Deed of Trust or as a consequence of any use, generation,
          manufacture, storage, disposal, release or threatened release occurring prior to Grantor's ownership or interest in the
          Property, whether or not he same was or should have been known to Grantor. The provisions of this section ofthe Deed of
          Trust, including me obligation to indemnify, shall survive the payment of the indebtedness and the satisfaction and
          n:convcyancc of the lien of this Deed of Trust and shall not be affected by Lender's acquisition of any interest in the
          Property, whether by foreclosure or otherwise.

          Nuisance, Waste. Grantor shall not cause, conduct or permit any nuisance nor commit, permit, or suffer any stripping ofor
          waste on or to the Property or any portion of the Property.   Without limiting the generality of the foregoing, Orantor will
          not remove, or grant to any other party the right to remove, any timber, minerals (including oil and gas). coal, clay, scoria,
          soil, gravel or rcclc products without Lender's prior written consent

          Removal of Improvements. Orantor shall not demolish or remove any Improvements from the Real Property without
          Lender's prior written consent. As a condition to the removal of any improvements, Lender may require Grantor to make
          ammgcmcnts satisfactory to Lender to replace such improvements with Improvements of at least cqulll vlllue.

          Leader's Right to Eater. Lender and Lender's agents and representatives may enter upon the Real Property at all
          reasonable times to attend to Lender's interests and to inspect the Real Property for putpOSCS ofGrantor's Compliance with
          the terms and conditions of this Deed ofTnist.

          Compliance with Governmental Requirements. Granter shall promptly comply with all laws, ordinances, and
          regulations. now or hereafter in effect. of all govcmmcntal authorities applicable to the use or occupancy of the Property.
          Grantor may contest in good faith any such Jaw, ordinance, or regulation and withhold compliance during any proceeding,
          including appropriate appeals, so long as Grantor has notified Lender in writing prior to doing so and so long as, In
          Lender's sole opinion, Lender's interests in the Property are not jeopardized. Lender may require Grantor to post adequate:
          security or a surety bond. reasonably satisfactory to Lender to protect I.ender's Interest.

          Duty to Protect. Grantor agrees neither to abandon oorto leave unattended the Property. Orantor shall do all other acts, in
          addition to those acts set forth above in this section, which &om the character and use of the Property arc reasonably
          necessary to protect and preserve the Property.

DUE ON SALE - CONSENT BY LENDER. Lender may, Bl Lender's option, declare immediately due and payable 1111 sums
secured by this Deed ofTrust upon the sllle or transfer, without Lender's prior written consent, all or any part ofthe Real Property, or
any interest in the Real Property. A ..sale or tnmsfer" means the conveyance ofReal Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or involuntary; whether by outright sale, deed, installment sale
contract. land contract, contract for deed, leasehold interest with a term greater than one year, lcosc-optlon. or by sale, assignment. or
tnmsfcr ofany beneficial interest in or to any land trust holding title to the Relll Property, or by any other method ofconveyance ofan
interest in the Real Property. However. this option shall not be exercised by Lender if such is prohibited by federal law or by Oqon
law.


TAXES AND LIENS. 11tc following provisions relating to taxes and liens on the Propcny arc part of this Deed ofTrust:

          Payment. Grantor shall pay when due all taxes, special taxes, assessments, charges (including water and sewer), fines and
          impositions levied against or on account of the Property, and sholl pay when due all claims for work done on or for services
          rendered or material furnished to the Property. Grantor shall maintain the Property free ofall liens having priority over or
          equal to the interest of Lender under this Deed ofTrust, except for the lien of taxes and assessments not due and except as
          otherwise provided in this Deed of Trust.




Page 3 - Deed of Trust




                                        Case 18-32265-tmb11                                    Doc 137                 Filed 10/03/18           Exhibit H
                                                                                                                                             Page 3 of 20
        Rlpt to Contest Orantor may withhold payment or any lax, assessment. or claim in coMec:tion with a good faith dispute
        over the obligation to pay, so long as Lender's Interest in the Property is not jcopardi7.Cd. If a lien arises or is filed as a
        result of nonpayment. OrantorshaJl within fifteen (JS) days after the lien arises or, ifa lien is filed, within fifteen (IS)days
        llfter Grantor has notice of the fllin& secure the discharge of the lien, or if requested by Lender, deposit with Lender cash or
        a sufficient corporate surety bond or other security satisfactory to Lender In an amount sufficient to discharge the lien plus
        811)' costs and attorneys' fees, or other charges that could accrue as a result of a foreclosure or sale under the lien. In any
        contest, Grantor shall defend itself and Lender and shall satisfy any adverse judgment before enforcement against the
        Property. Grantor shall name Lender as an additional obllgee under any surely bond furnished In the contest proceedings.

        Evidence of Payment. Gmntor shall upon demand furnish to Lender satisfactory evidence of payment of the taxes or
        assessment and shall authorize the appropriate governmental official to deliver to Lender at any time a written statement of
        the taxes and asscsmicnts again.~ the Property.

        Notice of CollStnlction. Grantor shall notify Lender at least fifteen (1 S) days before any work is commenced, any services
        arc furnished, or any materials are supplied to the Property, ifany mechanic's lien, material men's lien, or other lien could
        be asserted on account ofthe work, services, or materials. Grantor will upon request of Lender furnish to Lender advance
        assurances satisfactory to Lender that Orantor can and will pay the cost of such improvements.

PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the Property are a part of this Deed oITrust.

        Maintenance oflnsurance. Grantor shall procure and maintain policies of fire insurance with standard extended coverage
        endorsements on a replacement basis for the full insurable rcphwcmcnt value covering all improvements on the Real
        Property in an amount to avoid application of any coinsurance clause, and with a standard mortgagee clause in favor of
        Lender, together with such other hazard and liability insurance as Lender may reasonably require. Policies shall be written
        in form, amounts, coverage's and basis reasonably acc:cptablc to Lender and issued by a comp11ny or companies reasonably
        acceptable to Lender. Granter, upon request ofLender, will deliver to Lender from time to time the policies or certificates
        of insurance in fonn satisfactory to Lender, including stipulations that coverage's will not be cancelled or diminished
        without at least ten (JO) days prior written notice to Lender. Each insurance policy also shall include an endorsement
        providing that coverage in favor of Lender will not be impaired in any way by any act. omission or deflwll ofOrantoror any
        other person. Should lhc Real Property be located in an area designated by the D.irectot ofFedcral Emergency Management
        Agency as a special flood hazard IUCZI, Onmtor ngrces to obtain and maintain Federal Flood Insurance. ifavailable, within
        4S days after notice is given by Lender that the Property is located in a special Oood hazard area, for the full unpaid
        principal balance of the loan and any prior liens on the property securing the loan, up to the maximum policy limits set
        under the National Flood lnsurance Program, or as otherwise required by Lender, and to maintain such insurance for the
        term oftbe loan.

         Application of Proceeds. Grantor shall promptly notify Lender ofany loss or damage to the Property. Lender may make
         proofofloss if Granter fails to do so within fifteen ( I5) days ofthe casualty. Whether ornot Lender's security is impaired,
         Lender may, at Lender's sole election, receive and rcuun 1hc proceeds of any insurance and apply the proceeds to the
         reduction of the indebtedness, payment of any lien affecting the Property, or the restoration and repair of the Property. If
         Lender clcct.s to apply the proceeds to restoration and repair. Lender at Its sole option, can hold insurance proceeds and
         distribute them directly to any contractors or anyone else that makes improvements upon the real property after a damage or
         loss. In the event, upon making Improvements to the real property from insurance funds paid to Lender and/or Orantor(s),
         any overage, i.e., amounts remaining in excess of the actu£1 cost to replace improvements and fixtures (excluding any labor
         provided by Grantor(s) personally), shall, at the discretion ofthe Lender, be applied toward the principal balance and/or any
         other amounts past due and then owing. Any proceeds which have not been disbursed within 180 days after their receipt
         and which Lender has not committed to the n:pajr or restoration of the Property shall be used fll$t to pay any amount owing
         to Lender under this Deed ofTrust, then to pay accrued interest. and the remainder, if any, shall be applied to the principal
         balance of the indebtedness.

         Compliance witb Existing Indebtedness. During the period in which any existing indebtedness described below is in
         effect, compliance with the insurance provisions contained in the instrument evidencing such existing indebtedness shall
         constitute compliance with the insurance provisions under this Deed ofTrust. to the extent compliance with the terms of
         this Deed of Trust would constitute a duplication ofinsurance requirement. If any proceeds from the iDSUnUlce become
         payable on loss. the provisions in this Deed ofTrust for division of proceeds shall apply only to that portion ofthe proceeds
         not payable to the holder of the existing Indebtedness.




Page 4 - Deed of Trust




                                      Case 18-32265-tmb11                                    Doc 137                 Filed 10/03/18           Exhibit H
                                                                                                                                           Page 4 of 20
LENDER'S EXPENDITURES. lfGrantor fails (A) to keep the Property free of all taxes, liens, security intcfests, encumbrances,
1111d other claims, (8) to provide any required insurance on the Property, (C) to make repairs to the Property or to comply with any
obligation to maintain existing indcb1Cdness in good standing 11.1 required below, then Lender may do so. Ifany action or proc:ecding
is commenced that would materially affect Lender's interests in the Property, Chen Lender on Grantor's behalfmay, but is not required
to, lllltc any action that Lender believes to be appropriate to protect Lender's interests. All expenses incurred or paid by Lender for
such purposes will then bear interest at the rate of eighteen (18%) percent per 1111num from the date incurred or paid by Lender to the
date of repayment by Grantor. All such expenses will become a part ofthe indebtedness and, at Lender's option, will (A) be payable
on demand; (B) be added to the balance of the Note and be apportioned among and be payable with any installment payments to
become due during either (1) the tenn of the applicable insurance policy; or (2) the remaining term of the Note; or (C) be treated BS a
balloon payment which will be due and payable at the Note's maturity. The Deed ofTrust also will secure payment ofthese BmOunts.
The rights provided for in this paragraph shall be in addition lo any other rights or any remedies to which Lender may be entitled on
account of any default Any such action by Lender shall not be construed es curing the default so as to bar Lender from any remedy
that it otherwise would have had.


WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of the Property arc a part of this Deed of
Trust:

          Title. Grantor warrants that (a) Grantor holds good and marketable title of record to the Property in fee simple, lice and
          clear of all liens and encumbrances other than those set forth in the Rea! Property description or in the existing indcblcdncss
          section below or in any title insurance policy, title report, or final title opinion issued in favor ot: and ecccp(ed by, Lcnda In
          COMcction with this Deed ofTrust, and (b)Onmtorhas the full right, power, and authority to execute and deliver this Deed
          of Trust to Lender.

          Defense of Title. Subject to the exception in the paragraph above, Grantor wammts and will forever defend the title lo the
          Property against the lawful claims of all persons. In the event any action or proceeding is commenced that questions
          Grantor's title or the interest ofTnlstee or Lender under this Deed of Trust, Grantor shall defend the action at Grantor's
          cxpcnsc. Onmtor may be the nominal party in such proceeding, but Lender shall be entitled to participate In the proceeding
          and to be represented in tbc proceeding by counsel of Lender's own choice, and Grantor will deliver, or cause to be
          delivcn:d, to Lender such instruments as Lender may request from time to time to permit such participation.

          Compliance With Laws. Grantor warrants that the Property and Grantor's use of the Property complies with all existing
          applicable laws, ordinances, and regulations of governmental authorities.

          Survival of Promises. All promises, agreements, and statements Grantor has made in this Deed ofTrust shall survive the
          execution and deliVCI)' oflhis Deed ofTrust, sholl be continuing in nature and shall remain in full force 8Jld efTcct until
          such time as Borrower's indebtedness is paid in full.

EXISTING INDEBTEDNF.SS. The following provisions concerning existing indebtedness arc a part of this Deed of Trust:

          Existing Lien. The lien of this Deed of Trust securing the indebtedness may be sccondmy and inferior to an existing lien.
          Grantor expressly covenants and agrees to pay, or sec to the payment ot: the existing indebtedness and to prevent any
          default on such Indebtedness, any default under the instruments evidencing such indebtedness, or any default under any
          security documents for such indebtedness.

          No Modification. Grantor shall not enter into any ngrccment with the holder of any mortgugc, deed of trust, or other
          security agreement, which has priority over this Deed ofTrust by which that agreement is modified, amended, extended, or
          renewed without the prior written consent of Lender. Orantor shall neither request nor accept any future advances under
          any such security agrccmcnt without the prior written consent of Lender.

CONDEMNATION. The following provisions relating to condemnation proceedings arc a part of this Deed of Trust:

          Proceedings. If any proceeding in condemnation Is flied, Gnmtor shall promptly take such steps BS may be necessary to
          defend the action and obtain the award. Orantor may be the nominal party In such proceeding, but Lender shall be entitled
          to participate in the proceeding and to be represented In the proceeding by counsel of its own choice, and Orantor will
          deliver or cause to be delivered to Lender such Instruments and documentation as may be requested by Lender from time to
          time to permit such participation.



Page 5 - Deed of Trust




                                        Case 18-32265-tmb11                                     Doc 137                  Filed 10/03/18           Exhibit H
                                                                                                                                               Page 5 of 20
        Appllcatlon of Net Proceeds. If all or any pan of the property is condemned by eminent domain proceedings or by any
        proceeding or purchase In lieu of condemnation, I.ender may at its dection require that a!J or any ponion of the net
        proceeds of the awnrd be applied to the indebtedness or the repair or JCStoration of the Property. The net proceeds of the
        awmd shall mean the award after payment of llll RBSOnable costs. expenses and unomc:ys' recs incurred by Trustee or
        Lender in connection with the condemnation.

IMPOSmON OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following provisions
reluting to governmental taxes, fees and charges arc a part ofthis Deed ofTrust.

        Current Tues, Fees and Charges. Upon request by Lender, Grantor shall execute such documents in addition to this
        Deed of Trust and take whatever other cction is requested by Lender to perfect and continue Lender's lien on the Reill
        Property. Gnmtor shall reimburse Lender for all taxes. as dcscnl>cd below, together with all cxpcmcs incurred in recording,
        perfecting or continuing this Deed of Trust, including without limitation all taxes, fees, documentary stamps, and other
        charges for recording and registering this Deed ofTrust.

        Tua. The following shall constitute taxes to which this section applies: (I) a specific tax upon this type of Deed ofTrust
        or upon all or any part of the indebtedness secured by this Deed ofTrust; (2) a specific tax on Borrower which Borrower is
        authorized or required to deduct from payments on the indebtedness secured by this type ofDced ofTrust; (3) a tax on this
        type of Deed ofTrust chargeable against the Lender or the holder of the Note; and (4) a specific tax on all or any portion of
        the indebtedness or on payments of principal and interest made by Borrower.

        Subsequent Taxes. If any tax to which this section applies is enacted subsequent to the date of this Deed ofTrust, this
        event shall have the same effect 85 an Event of Default, and Lender may exercise any or all of its available remedies for an
        Event of Default BS provided below unless Grantor either (I) pays the tax before it becomes delinquent, or (2) contests the
        tax as provided above in the Taxes and Liens section and deposits with Lender cash or a sufficient corporate surety bond or
        other sccurily satisfactory to Lender.

SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to this Deed ofTrust as a security
agreement are a part of this Deed ofTrust.

        THIS DOCUMENT CONSTITUTESA FIXTURE FILING THAT WILL HAVEAN EFFECTIVE PERIOD UNTIL
        THIS DEED OF TRUST IS RECONVEYED OR SATISFIED OF RECORD OR ITS EFFECTIVENESS
        OTHERWISE TERMINATES REGARDING THE PROPERTY IN ACCORDANCE WITH ORS 79.0S15(7).

        Granting Clause. All of Grantor's interest in and to all fixtures and property now or hereafter auached to or used in the
        opcmtion ofthe Property including, but not limited to, heating and incinerating appa,atus and equipment; boilers; engines;
        motors; dynamos; generating equipment; telephone and other communication systems; piping and plumbing fixtures;
        ranges, cooking apparatus, and mechanical kitchen equipment; refrigerators, cooling, ventilating, sprinkling, 11.11d vacuum
        cleaning systems; tire-extinguishing apparatus; gas and electrical fixtures; irrigation equipment; carpeting; under-padding;
        elevators; escalators; partitions, mantels; built-in milTors; window shades, blinds, screens, storm sashes, and awnings;
        furnishings of public spaces, halls, and lobbies; and shrubbeay and plants; and all renewals or replacements of them or
        articles in substitution for them. All property mentioned in this subsection will be deaned pan of the realty and not
        severable either wholly or in part without material injury to the Property.

        Fixtun Filing. The recording of this Deed ofTrust will be effective as a financing statcmcnt filed as a fixture filing with
        respect to all fixtures included within the Property and is to be recovered with the appropriate authority where the Property
        (including fixtures) is sltull.led.

        Effective Fixmre Filing Date. This fixture filing will have an effective period until this Deed of Trust is reconveyed or
        satisfied of record or its effectiveness otherwise terminates 85 to the Property.

        Fixtures and Penonal Property. With respect to any fixtu~s or personal property subject to a security Interest In favor of
        Beneficiary, Beneficiary may exercise any and all of the right and remedies ofa secured party under the Oregon Unifonn
        Commercial Code.

        Security Agreement. This instrument shall constitute a Security Agreement to the extent any of the Property constitutes
        fixtures, and Lender shall have all of the rights of a secured party under the Uniform Commercial Code BS amended from
        time to time.


Page 6 • Deed af Trust




                                     Case 18-32265-tmb11                                   Doc 137                 Filed 10/03/18          Exhibit H
                                                                                                                                        Page 6 of 20
         Security Interest. Upon request by Lender, Grantor shall execute rmancing statements and lake whatsoever olhcr uction is
         requested by Lender to perfect and continue Lender's scairity Interest In the Personal Property. In addition to rc:confing
         this Deed ofTrust In the real property records, Lender may, at any lime and without further authorization from Grantor, file
         executed counterparts, copies or reproductions of this Deed of Trust as a financing statement. Gnmtor shall reimburse
         Lender for all expenses lnCU?TCd in perfecting or continuing this security illte,est. Upon default, Orantor shall not runove,
         sever or dctach the Personal Propeny from the Property. Upon default; Grantor shall assemble any Personal Property not
         affixed to the Property in a manner and At a place reasonobly convenient to Gnultor and Lender and make it available to
         Lender within three (3) days after receipt of written demand from Lender to the extent permitted by applicable law.

         Addrascs. This mailing address ofGrantor (debtor) and Lendcr(securcd party) from which information concerning the
         security interest granted by this Deed ofTrust may be obtained (each as required by the Uniform Commercial Code) arc as
         stated on the fust page of this Deed ofTrust.


FURTHER ASSURANCES; A1TORNEY-IN-FACT. The following provisions relating to furthcrasswanccs and attorney-in-fact
arc a part of this Deed of Trust:

         Further Assurances. At any time, IIDd from time to time, upon request of Lender, Grantor will make, cxccutc and deliver,
         or will cause to be made, executed or delivered, to Leader or to Lender's dcslgnee, and when requested by Lender, cause to
         be filed, recorded, refiled, or pmccordcd, as the case may be, at such times and in such offices and places as Lender may
         deem 11ppmpria1e, any and all such mortgages, certific:alCS, and other documents as may, in the sole opinion of Lender, be
         neccssaiy or desirable in onfcr to effectuate, complete, perfect. continue, or prcscrvc (I) Borrower's and Grantor's
         obligations under the Note. this Deed of Trust, and the Related Documents, and (2) the liens and security intetcsts crcatcd
         by this Deed ofTrust as first and prior liens on the Property, whether now owned or hereafter acquired by Gnmtor. Unless
         prohibited by law or Lender agrees to the contrary in wrltin& Orantor shall reimburse Lender for all costs and expenses
         incurred in connection with the matter referred to in this paragraph.

         Attorney-In-Fact. IfGrantorflllls todo any ofthe things referred to In the preceding paragraph, Lender may do so for and
         In the name of Orantor and at Grantor's expense. For such purposes, Grantor hereby Irrevocably appoints Lender as
         Grantor's llltomey-ln•fllct for the purpose of making, executing. delivering, filing. rccordin& and doing all other thfng.c; as
         may be nccc:ssmy or desirable, in Lender's sole opinion, to accomplish the matters referred to In the preceding paragraph.

FULL PERFORMANCE. If Borrower pays all the Indebtedness when due, Wld otherwise pcrfonm all the obligations imposed upon
Gnmtor under this Deed of Trust, Lender shall execute and deliver to Trustee a request for full rcconvcyance and shall execute and
deliver to Orantor suitable statements of termination of any financing swemcnt on file evidencing Lender's security interest in the
Rents and the Personal Property. Any reconveyance fee required by law shall be paid by Orantor, ifpcnnittcd by applicable law.

EVENTS OF DEFAULT. At Lender's option, Orantor will be in default under this Deed ofTrust if any of the following happen:

          Payment Default. Borrower fails to make any payment when due under the indebtedness. Failure to make any payment
          includes, but is not limited to, failure to make any payment under the terms of the Promissory Note signed by lhe borrower
          inclusive of any late penalties or any other amounts payable thereunder.

          Break Other Promises. Borrower or Grantor breaks any promise made to Lender or fails to perfonn promptly at the time
          and strictly in the manner provided In this Deed of Trust or In any agreement related to this Deed of Trust.

          Compliance Default. Failure to comply with any other term, obligation, covenant or condition contained in this Deed of
          Trust, the Note or in any of the Related Documents. If such a failure is curable and if Borrower or Granter has not been
          given a notice of breach of the same provisions of this Deed of Trust within the preceding twelve (12) months, it may be
          cured (and no Event ofDefuult will have occurml) If Borrower or Grantor, after Lender sends written notice demanding
          CUR! of such failure: (a) cures the failure within thirty (30) days; or (b) if the cure ,equires more than thirty (30) days.
          Immediately indicates steps sufficient to cure the failure and thCRaftcrcontinucs and completes all reasonable and ncc:cssary
          steps sufficient to produce compliance as soon as reasonably practical.




Page 7 - Deed of Trust




                                       Case 18-32265-tmb11                                   Doc 137                 Filed 10/03/18           Exhibit H
                                                                                                                                           Page 7 of 20
        Derautt ia Favor or Third Parties. Should Borrower or any Granter default under any loan, extension of credit, security
        ugrcemcnt. purchase or sales agreement. or any other agr=ncnt, in favor ofany othercn:ditor or pclSOfl that may materially
        affect any of Grantor's property or Bonowcr·s or any Grantor's Dbillry to repay the indebtedness or perform thcirrcspecdvc
        obligations under this Deed of Trust or any of the Related Documents.

        Environmental Default Failure of any party to comply with or perform when due any tcnn, obligation, covenant or
        condition contained In any cnviroruncntal agreement executed in connection with the Property.


        Default la Favor of Third Parties. Should Borrower or any Grantor default under any loan, extension of credit, security
        agreement. purchase or sales agreement, or any other agreement, in favor or any other credit or person that may materially
        affect any ofGrantor's property or Borrower's or any Grantor's ability to repay the Indebtedness or perform their respective
        obligations under this Deed ofTrust or any of the Related Documents.

        False Statements. Any representation or statement made or furnished to Lender by Borrower or Orantor or on Borrower's
        or Grantor's behalf under this Deed ofTrust of the Related Documents is false or misleading In any material respect. either
        now or at the time made or furnished.

        Defective Collaterallzatioa. This Deed of Trust or any of the Related Documents ceases to be in full force and effect
        (including failure ofany collateral document to create a valid and perfected security interest or lien) at any time and for any
        reason.

        Insolvency. The insolvency of Borrower or Granter, the appointment of a receiver for any part of Borrower's or Grantor's
        propeny, any assignment for the benefit ofcreditors. any type of crcclitor workout, or the commencement ofany proceeding
        under any bankruptcy or insolvency laws by or against Borrower or Grantor.

        Taking of the Property. Any creditor or governmental agency tries to take any of the Propeny or any other ofBorrower's
        or Grantor's property in which Lender has a lien. This includes taltlng of, garnishing of or levying on Borrower's or
        01111t1Cr's account with Lender. However, if Borrower or Orantor disputes in good faith whether the cluim on which the
        taking of the Property is based is valid or reasonable, and if Borrower or Grantor gives Lender written notice ofthe claim
        and furnishes Lender with monies or a surety bond salisfactory to Lender to satisfy the claim, then this default provision
        will not apply.

        Breach or Other Agreement Any breach by Borrower or Grantor under the terms of any other agreement between
        Borrower ofOrantor and Lender that is not remedied within any grace period provided therein, Including without llmi1alion
        any agreement concerning my indebtedness or other obligation of Borrower or Grantor to Lender, whether existing now or
        later.

        Eventl Affecting Guarantor. Any of the preceding events occurs with respect to any guuantor, endorser, surety, or
        accommodation party of any of the indebtedness or any guarantor, endorser, surety, or accommodation party dies or
        becomes Incompetent, or revokes or disputes the validity of, or liability under, any Guarantor of the indebtedness. In the
        event of a death, Lender, at its option, may, but shall not be required to, permit the guarantor's estate to assume
        unconditionally the obligations arising under the guaranty in a manner satisfactory to Lender, and, in doing so, cure any
        Event ofDcfaulL

        Insecurity. Lender in good faith believes itself insecure.

        Existing Indebtedness. · The payment of any installment or principal or any interest on the existing Indebtedness is not
        made within the time required by the promissory note evidencing such indebtedness, or a default occurs under the
        instrument securing each Indebtedness and is not curccl during any applicable grace period In such Instrument, or any suit or
        other action Is commenced to foreclose eny existing lien on the Property.

        Right to Cure. If such a failure is curable and if Borrower or Grantor h11S not been given a notice ofa breach of the same
        provision of this Deed ofTrust within the preceding twelve (12) months, It may be cured (and no Event ofDefault will have
        oecuncd) if Borrower or Grantor, after Lender sends written notice demanding cure of such failure: (11) cures the failure
        within thirty (30) days; or (b) if the cure requires more than thirty (30) days, immediately initiates steps sufficient to cure
        lhe fmlure and thcn:aftcr continues BDd completes all n:asonablc and necessary steps sufficient to produce compliance as
        soon as reasonably practical.


Page 8 - Deed of Trust




                                      Case 18-32265-tmb11                                    Doc 137                 Filed 10/03/18          Exhibit H
                                                                                                                                          Page 8 of 20
 RIGHTS AND REMEDIES ON DEFAULT. Ifan Event of Default occurs under this Deed ofTrust, at any time thereafter, Trustee
 or Lender may exercise any one or more of the following rights and remedies:

          Election of Remedies. All ofl,cndcr's rights and remedies will be cumulative and may be exercised alone or together. An
          election by I.ender to choose any one remedy will not bar Lender from using my other remedy. If Lender decides to spend
          money or to perfonn any ofGrantor's obligations under this Deed ofTrust, after Grantor's failure to do so, that dcciJion by
          Lender will not affect Lender's right to declare Grantor in default and to cxcn:isc Lender's remedies.

          A«dcnte Indebtedness. Lender shall have the right at its option without notice to Borrower or Grantor to declare the
          entire Indebtedness immediately due and payable. including any prepayment penalty, which Borrower would be required to
          pay.

         Foreclosure. With rcspccl to all or any part of the Real Property, the Trustee shall have the right to foreclosure by notice
         and sale, and Lender shall have the right to foreclosure by judicial foreclosure. in either case In accordance with and to the
         full extent provided by applicable law. lfthls Deed ofTrust is foreclosed by judicial foreclosure, Lender will be entitled to
         a judgment, which will provide that ifthe forccloswc sale proceeds are insufficient to satisfy the judgment, execution may
         issue for the amount of the unpaid balance of the judgment.

         UCC Remedies. With respect to all ofany part ofthe Personal Property, Lender shall have all the rights and remedies ofa
         secured party under the Unlfonn Commercial Code.

         Collect Rents. Lender shall have the right, without notice to Borrower or Grantor to take possession and manage the
         Property and collect the Rents, including amounts past due and unpaid, and epply the net proceeds, over and ebove
         Lender's costs, against the indebtedness. In furtherance of this right, Lender may require any tenant or other user of the
         Property to make payments of rent or use fees directly to Lender. If the Rents arc collecled by Lender, then Grantor
         Irrevocably designates Lender as Grantor's attomey-in-ftu:t to endorse instruments received in payment thereof in the name
         ofGrantor and to ncgotiBle the SllfflC and collect the proceeds. Payments by tenants or other users to Lender in response to
         Lender's demand shall satisfy the obligations for which the payments are made, whether or not any proper grounds for the
         demand existed. Lender may exercise its rights under this subparagraph either in person, by egent, or through a receiver.

         Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the
         Property, with the power to protect and preserve the Property. to opcrete the Property preceding foreclosure or sale, and to
         collect the Rents from the Property and apply the proceeds, over and above the cost of the receivership, against the
         indebtedness. The receiver may serve without bond if permitted by law. Lenders right to the appointment of a receiver
         shall exist whether or not the apparent value of the Property exceeds the indebtedness by a substantial amounL
         Employment by Lender shall not disqualify a person from serving as a recc:ivcr.

         Tenancy al Sufferance. If Grantor remains in possession of the Property after the Property is sold as provided Dbove or
         Lender otherwise becomes entitled to possession of the Property upon default ofGrantor, Grantor shall become a tenant Bl
         sufferance of Lender or the purchaser of the Property and shall, at Lender's option, either (I) pay a reasonable rcnlal for the
         use of the Property, or (2) vacate the Property immcdlately upon the demand ofl.cnder.

         Other Remedies. Trustee or Lender shall have any other right or remedy provided in this Deed ofTrust or the Note or by
         law.

         Notice or Sale. Lender shall give Grantor reasonable notice of the time and place of any public sate of the Personal
         Property or of the time after which any private sele or other indented disposition of the Personal Property is to be made.
         Reasonable notice shall mean notice given at least fifteen ( 15) days before the time of the sale or disposition. Any sale of
         the Personal Property may be made in conjunction wilh any sale of the Real Property.

         Sale olthe Property. To the extent permitted by applicable law, Borrower and Granter hereby waive any and all rights to
         have the Property marshaled. In exercising Its rights and remedies, the Trustee or Lender shall be free to sell all or any part
         of the Property together or separately, in one sale or by separate sales. Lender shall be entitled to bid at any public sale on
         all or any portion of the Prnperty.

         Attorneys• Fees; Expensei. If Lender institutes any suit or action to enforce Any of the terms of this Deed ofTrust, Lender
         shall be entitled to recover such sum, as the court may adjudge reasonable as attorneys' fees at trial upon nny appeal.
         Whether or not any court action is involved, and to the extent not prohibited by law, all reasonable expenses Lender incurs

Page 9 • Deed of Trust




                                       Case 18-32265-tmb11                                    Doc 137                 Filed 10/03/18          Exhibit H
                                                                                                                                           Page 9 of 20
         that in Lcnder•s opinion arc necessary at any time for the protection of its interest or the enforcement of its rights shall
         become a part or the indebtedness payable on demand and shall bear interest at the rate of eighteen ( 18%) percent per
         annum from the date of the expenditure until repaid. Expenses covered by this paragniph include, without limitation,
         however subject to ony limits under applicable law, Lender's attorneys• fees and Lender's legal expenses. whether or not
         there is a lawsuit, including attorneys' fees 1111d expenses for bankruptcy proceedings (including efforts to modify or vacate
         any automatic stay or injunction), appeals, and any anticipated post-judgment collection services, the cost of searching
         records, obtaining title reports (including foreclosure reports), surveyors' reports, and appraisal fees, title insurance, and
         fees for the Trustee, to the extent permiued by applicable law. Grantor also will pay any court costs, in addition to all other
         sums provided by law.

          Rights ofTrustee. Trustee shall have all of the rights and duties ofl.cndcr as set forth in this section.


POWERS AND OBLICATIONS OF TRUSTEE. The following provisions mating to the power and obligations of Trustee are
pert of this Deed of Trust: .

          Powen ofTrustee. In addition to all power of Trustee arising as a matter oflaw, Trustee shall have the power to take the
          following actions with respect to the Property upon the written request of Lender and Gnntor: (a) to join In preparing and
          filing a map or plat of the Real Property, including the dedication ofstreets or other rights to the public; (b)join in granting
          any easement or creating any restriction on the Real Property; and (c}join in any subordination or other agreement aff'ccting
          this Deed of Trust or the interest of Lender under this Deed ofTrusL

          Obllgadoas to Notify. Trustee shall not be obligated to notify any other party of a pending sale under any other lrUSt deed
          or lien, or of any action or proceeding in which Grantor, Lender or Trustee shall be a party, uni cu the action or proceeding
          is brought by Trustee.

          Trustee. Trustee shall meet all qualifications required for Trustee under applicable law. fn addition to the rights and
          remedies set forth above, with respect to all or any pan of the property, the Trustee shall have the right to foreclose by
          notice and sale, and Lender will have the right to foreclose by judicial foreclosure, in either case in accordance with and to
          the full extent provided by applicable law.

          Succasor Trustee. Lender, at Lender's option, may from time to time appoint a successor Trustee to any Trustee
          appointed under this Deed of Trust by an Instruments executed and acknowledged by Lender and recorded in the office of
          the recorder of DESCHUTES County, State of Oregon. The instrumcnl shall contain, In addition to all other matters
          required by state law, the names of the original Lender, Trustee, and Orantor, the book and page or register number where
          this Deed ofTrust is recorded, and the name and address of lhe successor trustee, and the instrument shall be executed and
          acknowledged by Lender or its successors In Interest. The successor trustee, wilhout conveyance of the Property, shall
          succeed to all the title, power, and duties conferred upon the Trustee in this Deed of Trust and by applicable law. This
          procedure for substitution of Trustee shall govern to the exclusion of all other provisions for substitution.

NOTICES. Any notice required to be given under this Deed of Trust, including without limitation any notice of demult and any
notice ofsale shall be given in writing. and shall be effective when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally rccogniz:cd overnight courier, or. ifmailed, whco deposited In the United
States mail as rust class, certified or registered mail postage prepaid, directed to the addresses shown near the beginning ofthis Deed
of Trust by giving formal wrincn notice to the other person or persons, specifying that the purpose of the notice is to change the
person's address. For notice purposes, Grantor agrees to keep Lender Informed at all times of Grantor's current address. Unless
otherwise provided or required by law, if there is more than one Grantor, any notice given by Lender to any Grantor is deemed to be
notice given to all Grantors. It will be Orantor•s responsibility to tell the others of the notice ftom Lender.


MISCELLANEOUS PROVISIONS. The following miscellaneous provisions arc a part of this Deed ofTrust:

          Amendments. What is written in this Deed ofliust and in the Related Documents is Grantor's entire agreement with
          Lender concerning the matters covered by this Deed ofTrust. To be effective, any change or amendment to this Deed or
          Trust must be in writing and must be signed by whoever will be bound or obligated by the change or amendment




Page 10 - Deed ofTrust




                                        Case 18-32265-tmb11                                    Doc 137                 Filed 10/03/18            Exhibit H
                                                                                                                                             Page 10 of 20
         Caption Headlnp. Caption headings in this Deed ofTrust arc for convenience purposes only and are not to be used to
         interpret or define the provisions or this Deed of Trust.
         Merger. There shall be no merger of the Interest or estate created by this Deed of Trust with any other interest or estate in
         the Property at any time be held by or for the benefit oft.ender in any capacity, without the written consent of Lender.

         Goveralna Law. This Deed of Trust will be governed by and intc,prctcd in accordance with federal law and the laws ofthe
         State of Oregon.


         Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's rcquesa to submit the jurisdiction of the courts of
         .1Jtm County, State of Oregon.

         Joint and Seven! Liability. All obligations of Borrower and Orantor under this Deed ofTrust shall be joint and several,
         and all references to Grantor shall mean each and every Orantor, and all refcrenec:s to Borrowa- shall mean each and every
         Borrower. This means that each Borrower and Orantor signing below is responsible for all obligations in this Deed of
         Trust.


         No Waiver by Lender. Orantor understands Lender will not give up any ofl.endcr's rights under this Deed ofTrust unless
         Lender docs so in writing. The fact that Lender delays or omits to exercise any right will not mean that Lender has given up
         that right. IfLender docs notagree in writing to give up one of Lender's rights, that docs not mcan Grantor will not have to
         comply with the other provisions of this Deed of Trust. Orantor also understands that if Lender docs not consent to a
         request that docs not mean that Grantor will not have to get Lender's consent ugaln Ifthe situation happens again. Grantor
         further understands that just because Lender consents to one or more ofGrantor's requests, that does not mean Lender will
         be required to consent to any of Grantor's future requests. Grantor waives presentment, demand for payment, protest and
         notice of dishonor.


         Severabltity. If a cowt finds that any provision of this Deed ofTrust is not valid or should not be enforced, that fact by
         ltsclfwlll not mean that the rest of this Deed ofTrust will not be valid or enforced. Therefore, a court will enforce the rest
         of the provisions of this Deed of Trust even if a provision of this Deed ofTrust may be found to be Invalid or enforceable.


         Successors and Asslgas. Subject to any limitations stated in this Deed of Trust on transfer ofGrantor's interest, this Deed
         of Trust shall be binding upon the inure to the benefit of the parties, their successors and assigns. If ownership of the
         Property becomes vested In a person other than Orantor, Lender, without notice to Grantor, may deal with Grantor's
         successors with refcn:ncc to this Deed of Trust IUld the indebtedness by way of forbeanmce or extension without releasing
         Orantor from the obligations of the Deed ofTrust ofliability under the indebtedness.


         Time Is of the Easence. Time is of the essence In the perfonnancc of this Deed ofTrust.


         Waiver of Homestead Exemption. Grantor hereby releases and waives all right and benefits of the homestead exemption
         laws of the State of Oregon as to all indebtedness secured by this Deed of Trust.


DEFINITIONS. The following words shall have the following meanings when used in this Deed ofTrust:

        Beneficiary. The word "Beneficiary" means LEWIS HANSON AND COMPANY INC. TRUSTEE
        FOR CYRUS FARM LOAN CLOVERDALE LOAN CLOVERDALE 702 LOAN CLOV~RDALE 702 2ND I QAN.
        CYRUS PARCEL 9 I.OAN ASPEN JNYESTMENJS LOAN ASPEN INVESTMENTS 2R I.OAN ASPEN LAKES
        DEVELOPMENT LOAN ASPEN LAKES LOT JOI LOAN ASPEN LAKES LOT 106 LOAN ASPEN LAKES LOT
        11§ LOAN ASPEN LAKES LOT 117 LOAN ASPEN I.AKES WG:r"Q" LOAN ASPEN LAKESTRACT"Q" 2ND
        LOAN and CVRUS PARCEL 8 LOAN, and its successors and assigns.



Page 11 - Deed of Trust




                                      Case 18-32265-tmb11                                    Doc 137                 Filed 10/03/18           Exhibit H
                                                                                                                                          Page 11 of 20
         Borrower. The word "Borrower" means o KEIJJ:1 CYRUS and CONlDA E CYRUS tenMts in common, as to Pan;cl I·
         MATJHEW K C)'RUS o KEIJH CVRUS and PAMELA K CVRUS as to Parcel 2· OMER KEJTI{ CVRUS and
         CONIDA E. CVRUS as tenants by the entirety as to Parcel 3· o KEITH cysus and CQNIDA F. CVRUS, tenants in
         common and OMER KEl]ll CYRUS and CONIDA E, CYRUS BS tenants by the entirety as to Paree) 4· 0 KEl]lf
         CVRUS and CONIDA E. CYRUS. tenants jn common as to Parcel 5· OMER K CYRUS and CONJDA E. CVRUS ps
         tenants lo common, as to Parcel 6; ASPEN JNVESJMENTS LLC en Oregon Limited Llability Company as to Parcel 7·
         ASPEN LAKES DEVELOPMENT llC. as to Parcel 8 Parcel 2 and Parcel 10 and 0. KEITH CYRUS and CONIDA E.
         CVR\JS as tenants by the cntjrety as to Parcel 11 and includes all co-signcrs and co-makers signing the Note.

         Deed of Trust. The words "Deed of Trust" mean this Deed of Trust nmong Grantor, Lender, 1111d Trustee, and includes
         without limitalion all assignment und security interest provisions relating to the Pc,sonal Property and Rents.


         Eavlroameatal Laws. The words "Environmental uws" mean any and all s&alc, federal &nd local statutes. regulations and
         ordinances relating to the protection of human health or the environment, including without limitation to the
         Comprehensive Environmental Response, CompcnS1Slion, und Liability Act of 1980, as amended, 42 U.S.C. Section 9601,
         ct seq. ("CERCLA"), the Supcrfimd Amendments and Reauthorization Act of 1986, Pub. L No. 99-499 ("SARA"). the
         Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, ct seq., regulations adopted pwsuanttherctoorintendcd
         to protect human health or the environment.


         Event of Default. The words "Event of Default" mean any of the events of default set forth in this Deed ofTrust in the
         events of default section of this Deed ofTrust


         Existing Indebtedness. The words "Existing Indebtedness" mean the indebtedness described in the Existing Liens
         provision of the Deed ofTrust.


         Graator. The word "Grantor" means o KEmt CYRUS and CQNIDA E cygus tenants in common as to Parcel J·
         MATIHEW K CYRUS o KEIJH CYRUS and PAMELA K cygus as to Parcel 2· OMER KEITH CYRUS and
         CONJDA E cygus as tenants by the entirety es to Parcell• o KEIJ)J CYRUS and CQNIDA E CYRUS tenants in
         common and OMER KEITH CYRUS and CONIDA E CVRUS M tenants by the entirety as to Pan;el 4· 0. KEITH
         CYRUS and CQNIPA E cygus tenMts lo common es to Parcel ,5' OMER K CVRUS and CQNIDA E cygus es
         tenants io common, as to Parcel 6· ASPEN INVESTMENTS LLC an Oregon Liroited LfabjHty Company a'i to Parcel 7·
         ASPEN LAKES DEVELOPMENT LLC as to Paree) 8 Paree) 2 and Paree) 10 and O KEITH CVRUS and CONIDA E,
         CYRUS as tenants by the entirety as to Parcel 11

        Hazardous Substance,. The words "H87.llrdous Subslanccs" means materials that, because of their quantity, concentration
        or physical, chemical or infectious characteristics, may cause, pose or present potential bawds to human health or the
        environment when improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise hBndlcd.
        The words "Hazardous Subs1ances" are used In their very broadest sense and Include without limitation any and all
        hazardous or toxic substances, materials, or waste as defined by or listed under the Environmental Laws. The term
        "Hazardous Substances" also includes, without limitation, petroleum, Including crude oil and any fraction thereof and
        asbestos.

        Improvements. 1bc word "Improvements" mWls all existing und future improvements, buildings, structures, mobile
        homes affixed on the Real Property, facilities, additions, replacements and all other construction on the Real Property.

        ladcbtcdaeu. The word ..Indebtedness" means all principal, Interest, and other amounts, costs and expenses payable under
        the Note or Related Documents, together with all renewals of, extensions of, modifications of, consolidations of and
        substitutions for the Note or Relalcd Documents und any nmounts expended or advanced by Lender to discharge Grantor's
        obligations or expenses incurred by Trustee or Lender to enforce Orantor's obligations under this Deed ofTrust, together
        with interest on such amounts as provided in this Deed ofTrust. Specifically, without limitation, indebtedness includes all
        amounts that may be indirectly secured by the Cross-COlllllenllization provision of this Deed of Trust.



Page 12 - Deed of Trust




                                     Case 18-32265-tmb11                                   Doc 137                Filed 10/03/18          Exhibit H
                                                                                                                                      Page 12 of 20
         Lender. The word "Lender" means LEWIS HANSON AND COMPANY INC JR~TEE FOR CYRUS FARM
         LOA'N CI QVERDALE LOAN CLOVERDALE 102 I..QAN CLOYfil?ALE 702 2 LOAN CYRUS PARCEL 2
         LOAN ASPEN INVESTMfilf[S LOAN ASPEN INVESTMENTS 2 LOAN ASPEN I.AKES pgvnLOPMENT
         LOAN ASPEN LAKES LOT IQI LOAN ASPEN LAKES LOT JO§ LOAN ASPRN LAKES LOT 116 LOAN ASPEN
         LAKES LOT 117 LOAN ASPEN I.AKES TRACT "O" LOAN ASPF.N LAKES TRACT "0" 2ND LOAN and CYRUS
         PARCEL 8 I OAN its successors and assigns. The words "suc:c:cssors and assigns" means any person or company that
           acquires any interest In the Note.

         Note. The word "Note" means the promissory note dated JANUARY 2s 2007• OCTOBER 29 2007· MARCH 31 2008·
         JULV21 2008 FEBRUARY 9 2009 &. MARCH .;t0 2009 in lhe original principal amount ofS4Jl50,000,0Q ftom
         the Borrower to Lender. together with all renewals of, extensions of, modifications of, refinancing of, consolidations of, and
         substitutions for the promissory note or agreement. The maturity dated of the Notes arc JANUARY 25 20l7·
         OCTOBER29 2QJ7·MARCH3I 2Q18-JULV21 2018 FEBRUARY 9 20l9&.MARCH ?-() 2019.
           Personal Property. The words "Real Property" means c:ollcctively the Real Property and the Personal Property.

           Property. The word ..Property' means the: real property, intcrats and rights, as further described in this Deed of Trust


         Rdatcd Documents. The words "Related Doc:uments" means all promissory notes, credit agreements, lonn agreemcnt.c;,
         environmental agreements, indemnity agreements, guaranties. security agreements, mortgages, deeds of trust. security
         deeds, c:ollateral mortgages, and all other instruments, agreements nnd documents, whether now or hereafter existing.
         executed in connection with the indebtedness.

         Rents. The word HRents" means all present and future rents, revenues, income, issues, royalties, profits, and other benefits
         derived from the Property,

         Trustee. The word "Trustee" means JAMES H. JORDAN, Attomey. whose address Is P, O BOX 983. ALBANY OR
         97321 and any substitute or successor trustees.


EACH GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS or THIS DEED OF TRUST, AND
EACH GRANTOR AGREES TO ITS TERMS.

GRANTOR:


~'4K.4--
   o        K. YRUS
                                        3--ao-Of/
                                                DATE
                                                                       Br.~£~~
                                                                           CONIDA E. CVRUSDATE



                                                       ACKNOWLEDGMENT

STATE OF OREGON                          )
Countyof     DlC?JChu..-feS              ~ss.
                                     MA"'l't\      S-
on this ~ day of FBQIW • R¥        2009, before me, the undersigned Notary Public, personally appeared
OMER K CVRus and CONIDA E cygus, who executed the Deed of Trust and acknowledged the Deed ofTrust to be their free
and voluntary act and deed.



                                                            MyCommissJon Expircs:_____      0_7_-_Z_].._-_/_{____


Page 13 - Deed of Trust

                                                                   ,            NOT~
                                                                                       0FFICIALSEAL

                                                                                COMMISSION NO. 418884
                                                                                                .IJ.,V§§llftH




                                       Case 18-32265-tmb11                                  Doc 137                 Filed 10/03/18            Exhibit H
                                                                                                                                          Page 13 of 20
GRANTOR:


By.     {J-IMI~
      o. rrit cvaus
      (AKA: OMER K.Elnl CYRUS)
                                                                         B~~CONIDA E. CYRUS
                                                                                             e~-           DATE
                                                                                                                  .y/,.o/of

~~                                                                       By:~~
                                                                            PAMELA K. CYRUS
                                                                                                   3/)()/cf
                                                                                              ~,d DATE
                                                                            (AKA: PAMELA K. MITCHELL)




                                                          ACKNOWLEDGMENT

STATE OF OREGON                          )
Countyof      l)?f,Chu..~,2              ~ss.
              'J                     /\'\ARC.H        $,,\.,..
On this     _v_O_    day of      FlfflRl;J1'dl-¥     2009, before me, the undersigned Notary Public, personally appeared
O KEIJHCVRUS CONIDAE CYRUS MATTHEWK CYRUSandPAMEI..AKCYRUSlalcaPAMELAK MITCHELL),who
executed the Deed of Trust and acknowledged the Deed ofTrust to be !heir free and voluntmy act and deed.



By.~Mtttnc
       Notmy Public for tlie State of Oregon
                                                                  My Commission   Expircs:._6_7_-_Z,_2-_-_/_/____
                                                                        OFFICIAL&eAL
                                                                  NOTAA~
GRANTOR:                                                           COMUISSKJH NO. 418884
                                                          MY CCIIGSSDU:XPIRES .U.Y22. 2011
ASPEN INVESTMENTS, LLC                                -


By.      (;),  41.d e,..
      O. KEITH CYRUS
                                             3-aoo?
                                                DATE
      Member


By:     ~                 jf:' ~u~/                ~ ..J.0,(1:/
      PAMELA K. CYRUS                           DATE
      Member




Page 14 - Deed ofTruat




                                       Case 18-32265-tmb11                               Doc 137           Filed 10/03/18         Exhibit H
                                                                                                                              Page 14 of 20
                                                        ACKNOWLEDGMENT

STATE OF OREGON                          )
                                         ) ss.
County of    ~hCA.-\-C-5                 )

On this     ZO   day o f ~ 2009, before me, the undersigned Nota,y Public, personally appeared             O KfiJTH CVRUS,
MAmtEW K CYRUS and PAMELA K MITCHELL as MEMBERS of ASPEN INVESTMENTS Ll..C, an Oregon I.imjtcd
Ljabjfity Company who executed the Deed ofTru.st and acknowh:dgcd the Deed ofTrust to be their free and voluntary act and deed.



s,,m ~Notary Public for the State of Oregon
                                                                                       07- -z.z_- ti
                                                             My Commission Expires:_ _..___ _ _ _ _ _ __




GRANTOR:




                                                 3-1'),0'f
                                                 DATE                B ~
      Member                                                            Member


By:   ~..." ~ 44',0✓ DATE
      P MELA K. CYRUS
                      3--U~
      Member




                                                     ACKNOWLEDGMENT

STATE OF OREGON                         )
                                        ) 55.
County of     0tf:)Ch(i~                )

On this   21) day of .M_ARC.H.. 2009, before me. the undersigned Notary Public, personally appeared O, KEl"JH C)'RUS,
MAI[HEW K cygus end PAMELA K MITCHELL as MEMBERS of ASPEN LAKES DEVELOPMENT LLC an Oregon
Ljmjted LJabHjty Company who executed the Deed ofTrust and acknowledged the Deed ofTrust to be their ftcc and voluntary act
and deed.


By.     ~¼JMM.-f1_.;
      Notary Public for the State of Oregon
                                                             My Commission Expires:._ _0_7_,_z_2_=-__I/_____



Page 15- Deed of Trust




                                      Case 18-32265-tmb11                              Doc 137               Filed 10/03/18           Exhibit H
                                                                                                                                  Page 15 of 20
                                            REQUEST FOR FULL RECONVEYANCE
                                      (To be used only when obligations have been paid in full)

 To: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,Trustcc

 The undersigned is the legal owner end hold of all indebtedness secured by this Deed ofTrust. All sums secured by this Deed ofTrust
 have been fully paid and satisfied. You are hereby directed, upon payment to you of any sums owing to you under the terms of this
 Deed of Trust or pursuant to any applicable statute, to cancel the Note secured by this Deed of Trust (which is delivered to you
 together with this Deed ofTrust), and to rcc:onvey, without W8ffllllty, to the parties designated by the tenns ofthis Deed ofTrust, the
 estate now held by you under this Deed of Trust. Plwc mall the reconvcyancc and Related Documents to:



 Date: _ _ _ _ _ _ _ _ __                                      Bcncficla,y: _ _ _ _ _ _ _ _ _ _ _ _ _ __




Page 16 - Deed of Trust




                                       Case 18-32265-tmb11                                   Doc 137                 Filed 10/03/18            Exhibit H
                                                                                                                                           Page 16 of 20
...   . ....... ~-                    ......
                                      I




                                                     EXHIBIT"A"
                                                 LEGAL 0'5CRIPTION




             The Northhalf(Nlfl) of Section Thirteen (13) all in Township Fifteen (15) South, Range Ten(l0),
             East of the Willamette Meridian, Deschutes County, Oregon,

             EXCEPTING THEREFROM a portion of the Southwest Quarter of the Northwest Quarter
             (SW1/4NW1/4) of Section Thirteen (13), described as·follows:

             Beginning at a point on the Section line between Sections Thirteen (13) and Fourteen (14), South
             0°38'54" East, 1581.85 feet from the Northwest corner of Section 13 and running thence South
             0°38'54"' East, 361.5 feet; thence South 67°48'54" East, 361.5 feet; thence North 0°3&'54" West,
             361.5 feet to the South side of Jordan Road; thence North 67°48'54" \Vest, 361.S feet along the
             South side of Jordan Road to the point of beginning.

              ALSO EXCEPTING THEREFROM that portion lying within the right of way of Cloverdale Road,
              Slayton Road and Jordan Road.




             Lot One Hundred One (101), Lot One Hundred Six (106), Lot One Hundred Sixteen (116) and
             Lot One Hundred Seventeen (117) GOLF COURSE ESTATES AT ASPEN LAKES PHASE 4,
             Deschutes County, Oregon.




                                          Case 18-32265-tmb11               Doc 137          Filed 10/03/18         Exhibit H
                                                                                                                Page 17 of 20
PARCEL 3:
The North Half of the South Half (Nl/2S1/2) and that portion of the South Half of the
South Half (Sl/2S1/2) lying Northerly of Squaw Creek Canal, of Section Thirteen Ill),
Township Fifteen (15) South, Range Ten (10), East of the Willamette Meridian, Deschutes
county, Oregon, EXCEPT that portion of the Northeast Quarter of the Northeast Quarter
Southeast Quarter (NEl/4NEl/4SEl/4) described as follows:

Commencing at a point which is the intersection of the North right of way line of the
Jordan Road with the East line of Southeast Quarter (SEl/4) of said Section 13, which
is the point of beginning; thence Northerly along said East line of said SEl/4 a
distance of 330.00 feet; thence Westerly along a line perpendicular to said East line
of said SEl/4, a distance of 63.00 feet, to an intersection of a point on the North
right of way line~£ the Jordan Road; thence Southeasterly along said right of way of
 the ~ordan Road to the point of beginning;


 ALSO EXCEPTING, beginning at the center of said Section 13, and running thence South
 89°28 1 West, 610.00 feet along the North line of the South Half (S1/2) of said Section
 13; thence South 41°42' East, 215.00 feet; thence south 26°51' East 278.00 feet; thence
 South 14°54 1 East, 244.00 feet; thence South 01°25' West, 161.00 feet; thence South
 18°13• west, 466.00 feet; thence South 39°54' West, 204.00 feet; thence South 22°45'
 East, 51.00 feet; thence North 60°00' East, 132.00 feet; t.hence North 35°02' East,
 396.00 feet; thence North 31°44' East, 458.00 feet; thence North 29°09' East, 408.00
  feet; thence North 08°48' East, 327.00 feet; thence South 89°28' West 293.00 feet to
  the center of said Section 13 which was the point of beginning;

 ALSO EXCEPTING, commencing at a point which is the intersection of the South right of
 way line of Jordan Road with East line of the SEl/4 of Section 13,· which is the point
 of beginning; thence Southerly along said East line of said SEl/4, a distance of 466.70
 feet; thence Westerly along a line perpendicular to said East line of said SEl/4, a
 distance of 466.70 feet; thence Northerly along a line parallel to said East line of
 said SEl/4 to the South right of way line of Jordan Road; thence Southeaster1y along
 said south right of way line of said road to the point of beginning;

  ALSO EXCEPTING a tract of land in the West Half of the Southwest Quarter (N1/2SW1/4) of
  Section 13, Township Fifteen (15) South, Range Ten (10), East of the Willame~te
  Meridian. Deschutes County, Oregon, and described as follows:

  Beginning at the corner of Sections Thirteen (lll, Fourteen (14), Twenty-three (23) and
  Twenty-four (241 if Township Fifteen (15) south, Range Ten (10), East of the Willamette
  Meridian, Deschutes County, Oregon, and running thence North 00°56'36• East, 1,737.34
  feet along the Section line between Section 13 and 14; thence North 89°10'20" East,
  98.00 feet; thence South 76°01'10• East, 175.00 feet; thence South 71°43 1 40" East,
  169.00 feet; thence south 65°51' East, 175.00 feet; thence South 51°34•20• East 425.00
  feet; thence South 39°36'20" East, 470.00 feet to a large Juniper tree on the North
  right of way line of the Squaw Creek Canal; thence along the North right of way line of
  the Squaw Creek Canal North 71°51' West, 278.00 feet; thence North 53°30 1 West, 380.00
  feet; thence North 81°00' Nest, 125.00 feet; thence South 56•55' West 212.00 feet;
  thence leaving the canal right of way line and running thence south 09°50 1 West,
  1,122.00 feet to the South line of Section 13; thence North 88°54' West, 171.60 feet
  along the South line of Section 13 to the point of beginning, and EXCEPTING THEREFROM
   the right of way of the present Squaw Creek canal as now located over and across said
   land.




                        Case 18-32265-tmb11              Doc 137       Filed 10/03/18           Exhibit H
                                                                                            Page 18 of 20
FURTHER   EXCEPTING a tract of land located in Deschutes County, Oregon, in the Northeast
Quarter   of the Southwest Quarter (NEl/4SWl/4) of Section Thirteen (13), Township
Fifteen    (15) south, Range Ten (10), East of the Willamette Meridian, Deschutes County,
orego~,   described as follows:
Beginning at a point on the East and West Center line of Section 13, Township 15 South,
Range 10, E.W.M., South 89°20' West, 618.00 feet from the center of Section 13, said
point being the Northwest corner of that tract of land granted too. Keith Cyrus, in
warranty Deed recorded in Book 127, Page 33, Deed Records, and running thence South
41°42• East, 215.00 feet; thence South 26°51' East, 278.00 feet; thence South 14°51'
East, 244.00 feet; thence South 01°25' tlest, 161.00 feet; thence North 79°44'10• West,
223.50 feet: thence North 3°21•30• West, 314.50 feet; thence North 15°29'40• West,
230.00 feet; thence North 32°55•20• West, 272.30 feet to a point on the North line of
the Northeast Quarter of the Southwest Quarter (NE1/4SW1/4) of Section 13; thence North
 89~28' East, 120.00 feet along said North line to the point of beginning.


 PARCEL 4.:

 A tract of land lying partly in the East Half of the Southwest Quarter (El/2SW1/4) of
 Section Thirteen (13) and partly in the Northwest Quarter of the Southeast Quarter
 (NW1/4SE1/4) of Section Thirteen (13), Township Fifteen (15) South, Range Ten (10) East
.of the Willamette Meridian, Deschutes County, Oregon, and described as follows:

 Beginning at the center of Section 13 of Township 1S South, Range 10, E.W.M., and
 running thence South 89°28' West, 610.00 feet; thence South 41°42' East, 215.00 feet;
 thence South 26°51' East, 278.00 feet: thence South 14°54' East, 244.00 feet; thence
 South 01°25• West, 161.00 feet; thence South 1B 13' West, 466.00 feet; thence South
                                                  0



 3ga54• West, 204.00 feet; thence south 22°45' East, 51.00 feet; thence North 60°00'
 East 132.00 feet; thence North 35°02' East, 396.00 feet; thence North 31°44' East,
 458.00 feet; thence North 29°08' East, 408.00 feet: thence North 08°48' Bast, 327.00
 feet; thence South 89°28' West, 29J.OO feet to the center of Section 13, which was the
 point of beginning;




  PARCEL 5:
  A tract of land located in Deschutes County, Oregon, in the Northeast Quarter of the
  Southwest Quarter (NEl/4SWl/4) of Section Thirteen (13), Township Fifteen (15) South,
  Range Ten (10) East of the Willamette Meridian, Deschutes County, Oregon, and described
  as follows:
  Beginning at a point on the East and West Center line of Section 13, Township 1S South,
  Range 10, E.W.M., South 89°28' West, 618.00 feet from the center of Section 13, said
  point being the Northwest corner of that tract of land granted too. Keith cyrus, in
  warranty Deed recorded in Book 127, Page JJ, Deed Records, and running thence South
  41°42• East, 215.00 feet; thence South 26°51' East. 278.00 feet; thence South 14°51'
  East, 244,00 feet; thence South 01°25' West, 161.00 feet; thence North 79°44•10• West,
  223 .so feet; thence North 03°21 '30" west, 314 .so feet; thence North 15°29'40" West,
  230.00 feet; thence North 32°55 20• west, 272.JO feet to a point on the North line of
                                    1


  the Northeast Quarter of the Southwest Quarter (NE1/4SW1/4) of Section 13; thence North
  89°20• East, 120.00 feet along said North line to the point of beginning,




                           Case 18-32265-tmb11             Doc 137       Filed 10/03/18         Exhibit H
                                                                                            Page 19 of 20
PARCEL 6:

The West half of the Southwest Quarter fvvl/2Wl /4) of Section Twelve (1 2), Township Fifteen
( 15) South, Range Ten ( I 0), East of the Willamette Meridian, Deschutes County, Oregon.



PARCEL 7:

The East Half of the Northeast Quarter (El/2NEl /4) and the Northeast Quarter of the Southeast
Quarter (NEl/4SE1/4) of Section Twelve (12), Township Fifteen (15) South, Range Ten ( 10),
East of the Willamelle Meridian, Deschutes County, Oregon;

EXCEPTING THEREFROM that portion lying within the right of way of the McKenzie
Highway (Redmond-Sisters Highway), and Cloverdale Road.


PARCEL 8:

Tracts N and P, GOLF COURSE ESTATES AT ASPEN LAKES PHASE 2, Deschutes County,
Oregon.


 PARCEL 9:

 Tract A and Tract B, THE RJM AT ASPEN LAKES, Deschutes County, Oregon.


 PARCEL 10:

 Tract 0, GOLF COURSE ESTATES AT ASPEN LAKES PHASE 2, Deschutes County,
 Oregon.

PARCEL I I:

The South Half of the Southeast Quarter (S l/2SEl/4) and Northwest Quarter of the Southeast
(NW I/4SE I /4) of Section Twelve (12), all in Township Fifteen ( 15) South, Range Ten {I 0), East of
the Willamette Meridian, Deschutes County, Oregon,

ALSO EXCEPTING THEREFROM that portion lying within the right of way of Cloverdale Road,
Slayton Road and Jordan Road.




                             Case 18-32265-tmb11                     Doc 137           Filed 10/03/18       Exhibit H
                                                                                                        Page 20 of 20
